Exhibit 10.1

 

--------------------------------------------------------------------------------

$325,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 23, 2006,

among

ICG, LLC,

as Borrower,

INTERNATIONAL COAL GROUP, INC.,

as Holdings,

THE GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

J.P. MORGAN SECURITIES INC.

and

UBS SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners,

JPMORGAN CHASE BANK, N.A.

and

CIT CAPITAL USA INC.,

as Co-Syndication Agents,

BANK OF AMERICA, N.A.

and

WACHOVIA BANK, N.A.,

as Co-Documentation Agents,

JPMORGAN CHASE BANK, N.A. and BANK OF AMERICA, N.A.

as Issuing Banks,

UBS AG, STAMFORD BRANCH,

as Issuing Bank, Administrative Agent and Collateral Agent,

and

UBS LOAN FINANCE LLC,

as Swingline Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page

ARTICLE I

  

DEFINITIONS

  

SECTION 1.01

  

Defined Terms

   3

SECTION 1.02

  

Classification of Loans and Borrowings

   35

SECTION 1.03

  

Terms Generally

   35

SECTION 1.04

  

Accounting Terms; GAAP

   35

SECTION 1.05

  

Resolution of Drafting Ambiguities

   36

ARTICLE II

  

THE CREDITS

  

SECTION 2.01

  

Revolving Commitments

   36

SECTION 2.02

  

Loans

   36

SECTION 2.03

  

Borrowing Procedure

   37

SECTION 2.04

  

Evidence of Debt; Repayment of Loans

   38

SECTION 2.05

  

Fees

   39

SECTION 2.06

  

Interest on Loans

   40

SECTION 2.07

  

Termination and Reduction of Commitments

   40

SECTION 2.08

  

Interest Elections

   41

SECTION 2.09

  

Prepayments.

   42

SECTION 2.10

  

Alternate Rate of Interest

   43

SECTION 2.11

  

Increased Costs

   44

SECTION 2.12

  

Breakage Payments

   45

SECTION 2.13

  

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

   45

SECTION 2.14

  

Taxes

   47

SECTION 2.15

  

Mitigation Obligations; Replacement of Lenders

   48

SECTION 2.16

  

Swingline Loans

   49

SECTION 2.17

  

Letters of Credit

   50 ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01

  

Organization; Powers

   56

SECTION 3.02

  

Authorization; Enforceability

   57

SECTION 3.03

  

No Conflicts

   57

SECTION 3.04

  

Financial Statements

   57

SECTION 3.05

  

Properties

   58

SECTION 3.06

  

Intellectual Property

   58

SECTION 3.07

  

Equity Interests and Subsidiaries

   59

SECTION 3.08

  

Litigation; Compliance with Laws

   60

SECTION 3.09

  

Agreements

   60

 

-i-



--------------------------------------------------------------------------------

Section

        Page

SECTION 3.10

  

Federal Reserve Regulations

   60

SECTION 3.11

  

Investment Company Act; Public Utility Holding Company Act

   61

SECTION 3.12

  

Use of Proceeds

   61

SECTION 3.13

  

Taxes

   61

SECTION 3.14

  

No Material Misstatements

   61

SECTION 3.15

  

Labor Matters

   61

SECTION 3.16

  

Solvency

   62

SECTION 3.17

  

Employee Benefit Plans

   62

SECTION 3.18

  

Environmental Matters

   62

SECTION 3.19

  

Insurance

   64

SECTION 3.20

  

Security Documents

   65

SECTION 3.21

  

Coal Agreements, Mining Leases and Prep Plant Leases

   65

SECTION 3.22

  

Anti-Terrorism Law

   66

ARTICLE IV

  

CONDITIONS TO CREDIT EXTENSIONS

  

SECTION 4.01

  

Conditions to Initial Credit Extension

   66

SECTION 4.02

  

Conditions to All Credit Extensions

   71

ARTICLE V

  

AFFIRMATIVE COVENANTS

  

SECTION 5.01

  

Financial Statements, Reports, etc.

   72

SECTION 5.02

  

Litigation and Other Notices

   74

SECTION 5.03

  

Existence; Businesses and Properties

   74

SECTION 5.04

  

Insurance

   75

SECTION 5.05

  

Obligations and Taxes

   76

SECTION 5.06

  

Employee Benefits

   76

SECTION 5.07

  

Maintaining Records; Access to Properties and Inspections; Annual Meetings

   77

SECTION 5.08

  

Use of Proceeds

   78

SECTION 5.09

  

Compliance with Environmental Laws; Environmental Reports

   78

SECTION 5.10

  

Material Agreements

   78

SECTION 5.11

  

[Reserved]

   79

SECTION 5.12

  

Additional Collateral; Additional Guarantors

   79

SECTION 5.13

  

Security Interests; Further Assurances

   80

SECTION 5.14

  

Information Regarding Collateral

   81

SECTION 5.15

  

Post-Closing Matters

   82

ARTICLE VI

  

NEGATIVE COVENANTS

  

SECTION 6.01

  

Indebtedness

   82

SECTION 6.02

  

Liens

   85

SECTION 6.03

  

Sale and Leaseback Transactions

   88

 

-ii-



--------------------------------------------------------------------------------

Section

        Page

SECTION 6.04

  

Investments, Loans and Advances

   88

SECTION 6.05

  

Mergers and Consolidations

   89

SECTION 6.06

  

Asset Sales

   90

SECTION 6.07

  

Acquisitions

   91

SECTION 6.08

  

Dividends

   92

SECTION 6.09

  

Transactions with Affiliates

   92

SECTION 6.10

  

Financial Covenants

   93

SECTION 6.11

  

Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.

   94

SECTION 6.12

  

Limitation on Certain Restrictions on Subsidiaries

   94

SECTION 6.13

  

Limitation on Issuance of Capital Stock

   95

SECTION 6.14

  

Limitation on Creation of Subsidiaries

   95

SECTION 6.15

  

Business

   96

SECTION 6.16

  

Limitation on Accounting Changes

   96

SECTION 6.17

  

Fiscal Year

   96

SECTION 6.18

  

Lease Obligations

   96

SECTION 6.19

  

No Further Negative Pledge

   96

SECTION 6.20

  

Anti-Terrorism Law; Anti-Money Laundering

   97

SECTION 6.21

  

Embargoed Person

   97

SECTION 6.22

  

Amendments to Reclamation Documents

   98

ARTICLE VII

  

GUARANTEE

  

SECTION 7.01

  

The Guarantee

   98

SECTION 7.02

  

Obligations Unconditional

   98

SECTION 7.03

  

Reinstatement

   99

SECTION 7.04

  

Subrogation; Subordination

   99

SECTION 7.05

  

Remedies

   100

SECTION 7.06

  

Instrument for the Payment of Money

   100

SECTION 7.07

  

Continuing Guarantee

   100

SECTION 7.08

  

General Limitation on Guarantee Obligations

   100

SECTION 7.09

  

Release of Guarantors

   100

ARTICLE VIII

  

EVENTS OF DEFAULT

  

ARTICLE IX

  

COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

  

SECTION 9.01

  

Collateral Account

   103

SECTION 9.02

  

Proceeds of Excluded Issuances

   104

SECTION 9.03

  

Application of Proceeds

   105

 

-iii-



--------------------------------------------------------------------------------

Section

        Page

ARTICLE X

  

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

  

SECTION 10.01

  

Appointment

   106

SECTION 10.02

  

Agent in Its Individual Capacity

   106

SECTION 10.03

  

Exculpatory Provisions

   106

SECTION 10.04

  

Reliance by Agent

   106

SECTION 10.05

  

Delegation of Duties

   107

SECTION 10.06

  

Successor Agent

   107

SECTION 10.07

  

Non-Reliance on Agent and Other Lenders

   107

SECTION 10.08

  

Name Agents

   107

SECTION 10.09

  

Indemnification

   107

ARTICLE XI

  

MISCELLANEOUS

  

SECTION 11.01

  

Notices

   108

SECTION 11.02

  

Waivers; Amendment

   109

SECTION 11.03

  

Expenses; Indemnity

   111

SECTION 11.04

  

Successors and Assigns

   113

SECTION 11.05

  

Survival of Agreement

   115

SECTION 11.06

  

Counterparts; Integration; Effectiveness

   116

SECTION 11.07

  

Severability

   116

SECTION 11.08

  

Right of Setoff

   116

SECTION 11.09

  

Governing Law; Jurisdiction; Consent to Service of Process

   116

SECTION 11.10

  

Waiver of Jury Trial

   117

SECTION 11.11

  

Headings

   117

SECTION 11.12

  

Confidentiality

   117

SECTION 11.13

  

Interest Rate Limitation

   118

SECTION 11.14

  

Lender Addendum

   118

SECTION 11.15

  

Obligations Absolute

   118

SECTION 11.16

  

Amendment and Restatement

   119

 

ANNEXES    Annex I    Applicable Margin SCHEDULES    Schedule 1.01(b)   
Material Coal Agreements Schedule 1.01(c)    Mortgaged Property Schedule 1.01(d)
   Significant Mining Properties Schedule 1.1(e)    Subsidiary Guarantors

Schedule 3.03

  

Governmental Approvals; Compliance with Laws

Schedule 3.05(b)

  

Real Property

 

-iv-



--------------------------------------------------------------------------------

Schedule 3.06(c)

  

Violations or Proceedings

Schedule 3.07(a)

  

Subsidiaries

Schedule 3.07(c)

  

Corporate Organizational Chart

Schedule 3.09(c)

  

Material Agreements

Schedule 3.18

  

Environmental and Mining Matters

Schedule 3.19

  

Insurance

Schedule 3.21

  

Coal Agreements, Mining Leases and Prep Plant Leases

Schedule 4.01(g)

  

Local Counsel

Schedule 5.15

  

Post-Closing Matters

Schedule 6.01(b)

  

Existing Indebtedness

Schedule 6.02(c)

  

Existing Liens

Schedule 6.04(b)

  

Existing Investments

Schedule 6.15

  

Land Companies Leases

EXHIBITS

  

Exhibit A

  

Form of Administrative Questionnaire

Exhibit B

  

Form of Assignment and Acceptance

Exhibit C

  

Form of Borrowing Request

Exhibit D

  

Form of Compliance Certificate

Exhibit E

  

Form of Interest Election Request

Exhibit F

  

Form of Joinder Agreement

Exhibit G

  

Form of LC Request

Exhibit H

  

Form of Lender Addendum

Exhibit I-1

  

Form of Mortgage

Exhibit I-2

  

Form of Leasehold Mortgage

Exhibit J-1

  

Form of Revolving Note

Exhibit J-2

  

Form of Swingline Note

Exhibit K-l

  

Form of Perfection Certificate

Exhibit K-2

  

Form of Perfection Certificate Supplement

Exhibit L

  

[Reserved]

Exhibit M-1

  

Form of Opinion of Company Counsel

Exhibit M-2

  

Form of Opinion of Local Counsel

Exhibit N

  

Form of Solvency Certificate

Exhibit O

  

Form of Intercompany Note

Exhibit P

  

Form of Non-Bank Certificate

 

-v-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as
of June 23, 2006, among INTERNATIONAL COAL GROUP, INC., a Delaware corporation
(“Holdings”), ICG, LLC, a Delaware limited liability company and a wholly owned
direct subsidiary of Holdings (“Borrower”), the Subsidiary Guarantors (such term
and each other capitalized term used but not defined herein having the meaning
given to them in Article I), the Lenders, J.P. MORGAN SECURITIES INC. and UBS
SECURITIES LLC (“UBSS”), as joint lead arrangers and joint bookrunners (together
in such capacities, “Arrangers”), JPMORGAN CHASE BANK, N.A. and CIT CAPITAL USA
INC., as co-syndication agents (together in such capacity, “Syndication
Agents”), BANK OF AMERICA, N.A. and WACHOVIA BANK, N.A., as co-documentation
agents (together in such capacity, “Documentation Agents”), JPMORGAN CHASE BANK,
N.A. and BANK OF AMERICA, N.A., as Issuing Banks, UBS LOAN FINANCE LLC (“UBS”),
as swingline lender (in such capacity, “Swingline Lender”), and UBS AG, STAMFORD
BRANCH, in its capacity as Issuing Bank, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as collateral agent
(in such capacity, “Collateral Agent”) for the Secured Parties.

WITNESSETH:

WHEREAS, Borrower entered into an amended and restated asset purchase agreement,
dated as of June 2, 2004 (as amended, supplemented or otherwise modified from
time to time in accordance with the provisions hereof and thereof, the
“Acquisition Agreement”), with Horizon Natural Resources Company and certain of
its subsidiaries as specified in the Acquisition Agreement (collectively,
“Sellers”), debtors and debtors-in-possession in cases under chapter 11 of the
United States Bankruptcy Code (the “Bankruptcy Cases”) pending in the United
States Bankruptcy Court for the Eastern District of Kentucky, Ashland Division
(such court or any other United States Bankruptcy Court having jurisdiction over
the Bankruptcy Cases, the “Bankruptcy Court”), pursuant to which Borrower
acquired (the “Acquisition”) certain assets (the “Acquired Business”) of
Sellers.

WHEREAS, in connection with the Acquisition, Borrower entered into (i) the
Credit Agreement, dated as of September 30, 2004 ( the “Original Credit
Agreement”), among Borrower, Holdings, the lenders party thereto, the guarantors
party thereto, UBSS as lead arranger, UBS as swingline lender and UBS AG,
Stamford Branch as administrative agent, issuing bank and collateral agent and
(ii) the Amended and Restated Credit Agreement, dated as of November 5, 2004 (as
amended by (a) the First Amendment to Amended and Restated Credit Agreement,
dated as of November 30, 2004, (b) the Second Amendment, dated as of June 29,
2005, (the “Second Amendment”) (c) the Third Amendment to Amended and Restated
Credit Agreement, dated as of February 16, 2006 and (d) the Fourth Amendment,
dated as of March 21, 2006, in each case among Borrower and the Lenders party
thereto, the “First Amended and Restated Credit Agreement”), among Borrower,
Holdings, the lenders party thereto, the guarantors party thereto, UBSS as lead
arranger, UBS as swingline lender and UBS AG, Stamford Branch as administrative
agent, issuing bank and collateral agent.

WHEREAS, before giving effect to the Merger Transactions (as defined below),
Borrower was a direct wholly owned subsidiary of ICG, Inc. (f/k/a International
Coal Group, Inc.) (“ICG, Inc.”).

WHEREAS, for the purpose of facilitating the acquisition by International Coal
Group, Inc. of Anker Coal Group, Inc. (“Anker”) and its subsidiaries and
CoalQuest Development LLC



--------------------------------------------------------------------------------

(“CoalQuest”), International Coal Group, Inc. was formed as a direct wholly
owned subsidiary of ICG, Inc., New ICG, LLC was formed as a direct wholly owned
subsidiary of International Coal Group, Inc. and ICG Merger Sub, Inc. and Anker
Merger Sub, Inc. were each formed as a direct wholly owned subsidiary of New
ICG, LLC.

WHEREAS, pursuant to the Business Combination Agreement, dated as of March 31,
2005 (as amended on May 10, 2005, the “Anker BC Agreement”), among ICG, Inc.,
International Coal Group, Inc., ICG Merger Sub, Inc., Anker Merger Sub, Inc. and
Anker, as of November 18, 2005 (1) ICG, Inc. was merged downstream with ICG
Merger Sub, Inc., leaving ICG, Inc. as the surviving entity, all shares of
International Coal Group, Inc. owned by ICG, Inc. were canceled and ICG, Inc.
shareholders received International Coal Group, Inc. shares in exchange for
their ICG, Inc. shares, resulting in ICG, Inc. becoming a direct wholly owned
subsidiary of New ICG, LLC, and (2) Anker and Anker Merger Sub, Inc. merged,
with Anker being the surviving company, and Anker shareholders received
International Coal Group, Inc. shares in exchange for their Anker shares,
resulting in Anker becoming a direct wholly owned subsidiary of New ICG, LLC
(the transactions described in clauses (1) and (2), the “Anker Business
Combination Transactions”).

WHEREAS, pursuant to the Business Combination Agreement, dated as of March 31,
2005 (as amended on May 10, 2005, the “CoalQuest BC Agreement”), among ICG,
Inc., International Coal Group, Inc., CoalQuest and the members of CoalQuest, as
of November 18, 2005 such members contributed their membership interests in
CoalQuest to International Coal Group, Inc. in exchange for shares of
International Coal Group, Inc. (the “CoalQuest Business Combination Transaction”
and, together with the Anker Business Combination Transaction, the “Business
Combination Transactions”).

WHEREAS, promptly following the Business Combination Transactions, (1) Borrower
distributed its subsidiaries existing before the Merger Transactions to ICG,
Inc., (2) Borrower merged upstream with New ICG, LLC, with Borrower being the
surviving entity, (3) WLR Coalquest Holding Corp. liquidated and distributed its
assets to International Coal Group, Inc., and (4) International Coal Group, Inc.
contributed all of its interests in CoalQuest to Borrower (the “Related
Transactions” and, together with the Business Combination Transactions, the
“Merger Transactions”).

WHEREAS, upon the consummation of the Merger Transactions, Borrower became a
direct wholly owned subsidiary of International Coal Group, Inc., and each of
ICG, Inc., Anker and CoalQuest became direct wholly owned subsidiaries of
Borrower and Borrower’s subsidiaries existing before the Merger Transactions
became direct wholly owned subsidiaries of ICG, Inc.

WHEREAS, in connection with the Merger Transactions, Borrower entered into the
Second Amendment.

WHEREAS, Borrower would like to amend and restate the First Amended and Restated
Credit Agreement to effect the credit extensions described below.

WHEREAS, Borrower has requested the Lenders to extend credit in the form of
Revolving Loans, at any time and from time to time prior to the Revolving
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $325.0 million.

 

-2-



--------------------------------------------------------------------------------

WHEREAS, Borrower has requested the Swingline Lender to make Swingline Loans, at
any time and from time to time prior to the Revolving Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of $10.0
million.

WHEREAS, Borrower has requested the Issuing Banks to issue letters of credit
under the Revolving Commitments in an aggregate face amount at any time
outstanding not in excess of $125.0 million to support Borrower’s and its
Subsidiaries’ surety bonding program and workers’ compensation requirements and
other general corporate purposes of Borrower and its Subsidiaries.

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.12.

NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower and
the Issuing Banks are willing to issue letters of credit for the account of
Borrower, in each case on the terms and subject to the conditions set forth
herein, and the Lenders and the Issuing Banks are willing to amend and restate
the First Amended and Restated Credit Agreement as set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Revolving Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Acquired Business” shall have the meaning assigned to such term in the first
recital hereto.

“Acquisition” shall have the meaning assigned to such term in the first recital
hereto.

“Acquisition Agreement” shall have the meaning assigned to such term in the
first recital hereto.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by any Company in exchange for, or
as part of, or otherwise directly related to, any Permitted Acquisition, whether
paid in cash or by exchange of Equity Interests or of properties or otherwise
and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions of
Indebtedness, “earn-outs” and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
person or business; provided that any such

 

-3-



--------------------------------------------------------------------------------

future payment that is subject to a contingency shall be considered Acquisition
Consideration only to the extent of the reserve, if any, required under GAAP at
the time of such Permitted Acquisition to be established in respect thereof by
any Company.

“Active Operating Properties” shall mean all property covered by outstanding
Environmental or Mining Permits (a) issued to any of the Companies or (b) to be
transferred to any of the Companies in connection with a completed acquisition
of assets or Equity Interests by any of the Companies, but shall exclude all
property covered by outstanding Environmental or Mining Permits which any of the
Companies are contractually bound to transfer to another person (other than
another Company).

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the next 1/100th of 1%) determined by the Administrative Agent to
be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor to the
Administrative Agent pursuant to Article X.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Advisors” shall have the meaning assigned to such term in Section 11.03(a).

“Advisory Services Agreement” shall mean the Advisory Services Agreement,
effective as of October 1, 2004, between Holdings and Sponsor.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.

“Agents” shall mean the Arrangers, the Documentation Agents, the Syndication
Agents, the Administrative Agent and the Collateral Agent; and “Agent” shall
mean any of them.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100th of 1%) equal to the greater of (a) the Base
Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on
such day plus 0.50%. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition

 

-4-



--------------------------------------------------------------------------------

thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Base Rate or the Federal Funds Effective Rate shall be effective on the
effective date of such change in the Base Rate or the Federal Funds Effective
Rate, respectively.

“Anker” shall have the meaning assigned to such term in the fourth recital of
this Agreement.

“Anker BC Agreement” shall have the meaning assigned to such term in the fifth
recital to this Agreement.

“Anker Business Combination Transactions” shall have the meaning assigned to
such term in the fifth recital to this Agreement.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22.

“Applicable Fee” shall mean, for any day, with respect to any Revolving
Commitment, (a) 0.50% per annum up to and including the date on which Borrower
shall have delivered Exchange Act reports pursuant to Section 5.01(b) for the
fiscal quarter of Borrower ending on September 30, 2006, and (b) thereafter, the
applicable percentage set forth in Annex I under the caption “Applicable Fee”.

“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan
or Swingline Loan, as the case may be, the applicable percentage set forth in
Annex I under the appropriate caption.

“Arrangers” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property (excluding sales
of inventory and dispositions of cash equivalents, in each case, in the ordinary
course of business) by any Company and (b) any issuance or sale of any Equity
Interests of any Subsidiary of Holdings, in the case of (a) and (b) above, other
than (i) to Borrower, (ii) to any Subsidiary Guarantor (other than the Land
Companies) or (iii) for purposes of Section 6.06, to any other Subsidiary (other
than the Land Companies).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit B, or such other form as shall be approved
by the Administrative Agent.

“Attributable Indebtedness” shall mean, when used with respect to the lessee
under any Sale and Leaseback Transaction, as at the time of determination, the
present value (discounted at a rate equivalent to Borrower’s then-current
weighted average cost of funds for borrowed money as at the time of
determination, compounded on a semi-annual basis) of the total obligations of
the lessee for rental payments during the remaining term of the lease included
in any such Sale and Leaseback Transaction.

“Auto-Renewal Letter of Credit” shall have the meaning assigned to such term in
Section 2.17(c)(ii).

“Bankruptcy Cases” shall have the meaning assigned to such term in the first
recital hereto.

 

-5-



--------------------------------------------------------------------------------

“Bankruptcy Court” shall have the meaning assigned to such term in the first
recital hereto.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.

“Black Lung Act” shall mean the Black Lung Benefits Act, as the same may be
amended from time to time.

“Black Lung Liabilities” shall mean any liability or benefit obligations related
to black lung claims and benefits under the Black Lung Benefits Act of 1972, 30
U.S.C. §§ 901, et seq., the Federal Mine Safety and Health Act of 1977, 30
U.S.C. §§ 801, et seq., the Black Lung Benefits Reform Act of 1977, Pub. L.
No. 95-239, 92 Stat. 95 (1978), and the Black Lung Benefits Amendments of 1981,
Pub. L. No. 97-119, Title 11, 95 Stat. 1643, in each case as amended, if
applicable, and occupational pneumoconiosis, silicosis or other lung disease
liabilities and benefits arising under federal or state Requirements of Law.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the sole manager, the board of managers or the board
of directors of such person, as applicable, (iii) in the case of any
partnership, the board of directors of the general partner of such person and
(iv) in any other case, the functional equivalent of the foregoing.

“Bonding Agreements” shall mean, collectively, the Travelers Bonding Agreement,
the Travelers Indemnity Agreement and any other bonding, reimbursement or
similar agreement entered into with an insurance or other company in connection
with Reclamation or similar obligations.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrower Change of Control Agreement” shall mean any lease, contract or other
agreement (in each case, other than the Travelers Indemnity Agreement, the
Travelers Bonding Agreement and any renewal, amendment or replacement of the
foregoing on substantially the same terms) that prohibits, restricts or
otherwise impairs the granting or enforcement of a Lien on the Equity Interests
in Borrower to the Collateral Agent for the benefit of the Secured Parties or
under which the granting or enforcement of such Lien would result in a default,
termination, right to terminate or other remedy in favor of the counterparty
thereto.

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 or Section 2.16(b) and substantially in the form of
Exhibit C, or such other form as shall be approved by the Administrative Agent.

 

-6-



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Business Combination Transactions” shall have the meaning assigned to such term
in the sixth recital to this Agreement.

“Capital Expenditures” shall mean, for any period, without duplication, the
increase during that period in the gross property, plant or equipment account in
the consolidated balance sheet of Holdings and its consolidated Subsidiaries,
determined in accordance with GAAP, including any increase due to the purchase
of properties for cash or financed by the incurrence of Indebtedness, but
excluding, (i) any portion of such increase attributable solely to acquisitions
of property, plant or equipment in Permitted Acquisitions and (ii) any portion
of such increase attributable to a Like-Kind Exchange.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits and certificates of deposit or banker’s acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company organized under the laws of the United States, any state
thereof or the District of Columbia having, capital and surplus aggregating in
excess of $500.0 million and a rating of “A” (or such other similar equivalent
rating) or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act) with maturities
of not more than one year from the date of acquisition by such person;
(c) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (b) above, which repurchase
obligations are secured by a valid perfected security interest in the underlying
securities; (d) commercial paper issued by any person incorporated in the United
States rated at least A-1 or the equivalent thereof by Standard & Poor’s Rating
Service or at least P-1 or the equivalent thereof by Moody’s Investors Service
Inc., and in each case maturing not more than one year after the date of
acquisition by such person; (e) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof, in each case maturing within one
year after such date and having, at the time of the acquisition thereof, a
rating of at least A-1 from Standard & Poor’s Rating Service and at least P-1
from Moody’s Investors Service, Inc.; (f) tax exempted and tax advantaged
instruments including, without limitation, municipal bonds, auction rate
preferred stock and variable rate demand obligations with the highest short-term
ratings by either Moody’s Investors Service, Inc. or Standard & Poor’s Rating
Service or a long-term rating of AAA by Standard & Poor’s Rating Service or Aaa
by Moody’s Investors Service, Inc.; and (g) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (f) above; and (h) demand deposit accounts
maintained in the ordinary course of business.

 

-7-



--------------------------------------------------------------------------------

“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any Indebtedness paid
by the increase in the principal amount of such debt including by issuance of
additional Indebtedness of such kind, (b) items described in clause (c) or
(g)(i) of the definition of “Consolidated Interest Expense” and (c) gross
interest income of Holdings and its consolidated Subsidiaries for such period.

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of any Company. “Casualty Event” shall
include but not be limited to any taking of all or any part of any Real Property
of any person or any part thereof, in or by condemnation or other eminent domain
proceedings pursuant to any Requirement of Law, or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property of
any person or any part thereof by any Governmental Authority, civil or military.

“Caterpillar Indebtedness” shall mean Indebtedness owing to Caterpillar
Financial Services Corporation or any of its affiliates in connection with the
purchase or acquisition of equipment.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

A “Change in Control” shall be deemed to have occurred if:

(a) at any time a change in control occurs under (i) any Senior Unsecured Note
Document or (ii) any other Indebtedness incurred pursuant to Section 6.01(n) to
the extent the change of control provision for such Indebtedness is
substantially the same as, or more favorable to the holders of such Indebtedness
than, the change of control provision in the Senior Unsecured Note Documents;

(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than one or more Permitted Holders, is or becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that for purposes of this clause such person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of Voting Stock of
Holdings representing more than 35% of the voting power of the total outstanding
Voting Stock of Holdings;

(c) any of the following shall occur: (i) during any period of two consecutive
years, individuals who at the beginning of such period constituted the Board of
Directors of Holdings (together with any new directors whose election to such
Board of Directors or whose nomination for election was approved by a vote of a
majority of the members of the Board of Directors of Holdings, which members
comprising such majority are then still in office and were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of Holdings; or (ii) any “person” or “group” (as defined
above) shall (w) take any action that could reasonably be construed as an effort
to cause the circumstance described in clause (i), (x) send a “bear hug letter”
or similar communication to the management of Holdings, (y) launch a tender
offer or proxy contest or engage in similar actions with respect to the Voting
Stock of Holdings, or (z) take any other action the purpose of which is to force
out, or otherwise oppose the composition of, the Board of Directors of Holdings;
provided that a Change in Control under this

 

-8-



--------------------------------------------------------------------------------

clause (d) shall not be deemed to have occurred if and for so long as the
Permitted Holders own, or have the power to vote or direct the voting of, Voting
Stock with sufficient voting power to elect a majority of the members of the
Board of Directors of Holdings; or

(d) Holdings ceases to own 100% of the Equity Interests of Borrower.

“Change in Law” shall mean (a) the adoption of any Requirement of Law after the
date of this Agreement, (b) any change in any Requirement of Law or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Bank (or for
purposes of Section 2.11(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.

“Charges” shall have the meaning assigned to such term in Section 11.13.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or Swingline Commitment, in each case,
under this Agreement as originally in effect or as amended in accordance with
the terms hereof pursuant to Section 11.02(d).

“Coal” shall mean coal owned by any Company, or coal that any Company has the
right to extract, in each case located on, under or within, or produced or
severed from, Real Property owned, leased or operated by any Company.

“Coal Act” shall mean the Coal Industry Retiree Health Benefits Act of 1992, as
amended.

“Coal Agreements” shall mean those contracts now in effect or hereafter entered
into by any Company for the sale, purchase, exchange, processing or handling of
Coal.

“CoalQuest” shall have the meaning assigned to such term in the fourth recital
to this Agreement.

“CoalQuest BC Agreement” shall have the meaning assigned to such term in the
sixth recital to this Agreement.

“CoalQuest Business Combination Transaction” shall have the meaning assigned to
such term in the sixth recital to this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
pledged as collateral under any Security Document.

“Collateral Account” shall mean a collateral account or sub-account in the form
of a deposit account established and maintained by the Collateral Agent for the
benefit of the Secured Parties in accordance with the provisions of
Section 9.01.

 

-9-



--------------------------------------------------------------------------------

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and includes each other person appointed as the successor to the
Collateral Agent pursuant to Article X.

“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by Borrower or any of its
Subsidiaries in the ordinary course of their businesses.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment or Swingline Commitment and any Commitment to make Revolving Loans of
a new Class extended by such Lender as provided in Section 11.02(d).

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Commitment Letter” shall mean the Revolving Credit Facility Commitment Letter,
dated as of June 22, 2006, among Holdings, Borrower, JPMorgan Chase Bank, N.A.,
J.P. Morgan Securities Inc., UBS Loan Finance LLC and UBS Securities LLC.

“Companies” shall mean Holdings and its Subsidiaries; and “Company” shall mean
any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer of
Borrower substantially in the form of Exhibit D.

“Confidential Information Memorandum” shall mean that certain confidential
information memorandum to be delivered by Borrower to the Arrangers in
accordance with the Commitment Letter.

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Holdings and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Holdings and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income (and with respect to the portion of Consolidated Net Income attributable
to any Subsidiary of Holdings only if a corresponding amount would be permitted
at the date of determination to be distributed to Holdings by such Subsidiary
without prior approval (that has not been obtained), pursuant to the terms of
its Organizational Documents and all agreements, instruments and Requirements of
Law applicable to such Subsidiary or its equity holders):

(a) Consolidated Interest Expense for such period,

(b) Consolidated Amortization Expense for such period,

(c) Consolidated Depreciation Expense for such period,

(d) Consolidated Tax Expense for such period,

 

-10-



--------------------------------------------------------------------------------

(e) the aggregate amount of cash charges reducing Consolidated Net Income that
are directly incurred in connection with (i) the Sago Mine Incident (not to
exceed $15.2 million) and (ii) the Viper Mine Incident (not to exceed $3.5
million); provided that such cash charges shall not be included in Consolidated
EBITDA for the purposes of determining the Applicable Margin or the Commitment
Fee pursuant to Annex I,

(f) for any twelve-month period following the twelve-month period in which the
Sago Mine Incident and/or the Viper Mine Incident occurred, the aggregate amount
of any extraordinary, non-recurring cash charges, as certified by a Financial
Officer of Borrower (not to exceed $10.0 million in any twelve-month period);
provided that such extraordinary, non-recurring cash charges shall not be
included in Consolidated EBITDA for the purposes of determining the Applicable
Margin or the Commitment Fee pursuant to Annex I,

(g) the aggregate amount of net income attributable to The Sycamore Group LLC
(not to exceed $1.0 million in any twelve-month period); and

(h) the aggregate amount of all other non-cash items reducing Consolidated Net
Income (excluding any non-cash charge that results in an accrual of a reserve
for cash charges in any future period) for such period, and

(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.

Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
the Acquisition, the Merger Transactions, any Permitted Acquisition and any
Asset Sales (other than any dispositions in the ordinary course of business)
consummated at any time on or after the first day of the Test Period with
respect thereto as if the Acquisition, the Merger Transactions and each such
Permitted Acquisition had been effected on the first day of such period and as
if each such Asset Sale had been consummated on the day prior to the first day
of such period (subject to clause (c) of the definition of Consolidated Net
Income).

“Consolidated Indebtedness” shall mean, without duplication, as at any date of
determination, the aggregate amount of all Indebtedness of Holdings and its
consolidated Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

“Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (x) Consolidated EBITDA for such Test Period to (y) Consolidated
Interest Expense for such Test Period.

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Holdings and its consolidated Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP plus,
without duplication:

(a) imputed interest on Capital Lease Obligations and Attributable Indebtedness
of Holdings and its consolidated Subsidiaries for such period;

(b) commissions, discounts and other fees and charges owed by Holdings or any of
its consolidated Subsidiaries with respect to letters of credit securing
financial obligations, bankers’ acceptance financings and receivables financings
for such period;

 

-11-



--------------------------------------------------------------------------------

(c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Holdings or any of its consolidated
Subsidiaries for such period;

(d) cash contributions to any employee stock ownership plan or similar trust
made by Holdings or any of its consolidated Subsidiaries for such period to the
extent such contributions are used by such plan or trust to pay interest or fees
to any person (other than Holdings or a Wholly Owned Subsidiary thereof) in
connection with Indebtedness incurred by such plan or trust;

(e) all interest paid or payable for such period with respect to discontinued
operations of Holdings or any of its consolidated Subsidiaries,

(f) the interest portion of any deferred payment obligations of Holdings or any
of its consolidated Subsidiaries for such period;

(g) all interest for such period on any Indebtedness of Holdings or any of its
consolidated Subsidiaries of the type described in (i) clause (e), (f), (m) or
(o) of Section 6.01 or (ii) clause (n) of Section 6.01;

provided that (a) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other financing fees and expenses
shall be excluded from the calculation of Consolidated Interest Expense and
(b) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements (including associated costs), but excluding unrealized gains
and losses with respect to Hedging Agreements.

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period in connection with the Acquisition,
the Merger Transactions, any Permitted Acquisitions and any Asset Sales (other
than any dispositions in the ordinary course of business) as if such incurrence,
assumption, repayment or extinguishing had been effected on the first day of
such period.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Holdings and its consolidated Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:

(a) the net income (or loss) of any person (other than a Subsidiary of Borrower)
in which any person other than Holdings and its consolidated Subsidiaries has an
ownership interest, except to the extent that cash in an amount equal to any
such income has actually been received by Borrower or (subject to clause (b)
below) any of its consolidated Subsidiaries during such period;

(b) the net income of any consolidated Subsidiary of Borrower during such period
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of that income is not permitted by operation of
the terms of its Organizational Documents or any agreement, instrument or
Requirement of Law applicable to that Subsidiary during such period, except that
Holdings’ equity in net loss of any such Subsidiary for such period shall be
included in determining Consolidated Net Income;

 

-12-



--------------------------------------------------------------------------------

(c) the net income (or loss) of Anker and CoalQuest prior to November 18, 2005;

(d) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
Holdings or any of its consolidated Subsidiaries upon any Asset Sale (other than
any dispositions in the ordinary course of business) by Holdings or any of its
consolidated Subsidiaries;

(e) gains and losses due solely to fluctuations in currency values and the
related tax effects according to GAAP for such period;

(f) earnings or losses resulting from any reappraisal, revaluation or write-up
or write-down of assets;

(g) unrealized gains and losses with respect to Hedging Obligations for such
period; and

(h) any extraordinary or nonrecurring gain (or extraordinary or nonrecurring
loss), together with any related provision for taxes on any such gain (or the
tax effect of any such loss), recorded or recognized by Holdings or any of its
consolidated Subsidiaries during such period.

For purposes of this definition of “Consolidated Net Income,” “nonrecurring”
means any gain or loss as of any date that is not reasonably likely to recur
within the two years following such date; provided that if there was a gain or
loss similar to such gain or loss within the two years preceding such date, such
gain or loss shall not be deemed nonrecurring.

“Consolidated Secured Indebtedness” shall mean Consolidated Indebtedness that is
secured by a Lien on any assets of any Company.

“Consolidated Tax Expense” shall mean, for any period, the tax expense of
Holdings and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (a), (b), (f) and (g) of Section 6.02, the
following conditions:

(a) Borrower shall cause any proceeding instituted contesting such Lien to stay
the sale or forfeiture of any portion of the Collateral on account of such Lien;
and

(b) such Lien shall in all respects be subject and subordinate in priority to
the Lien and security interest created and evidenced by the Security Documents,
except if and to the extent that the law or regulation creating, permitting or
authorizing such Lien provides that such Lien is or must be superior to the Lien
and security interest created and evidenced by the Security Documents.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such

 

-13-



--------------------------------------------------------------------------------

primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (d) with
respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises (which reimbursement
obligation shall constitute Indebtedness); or (e) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or any product warranties. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
person may be liable, whether severally or jointly, pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

“Controlled Investment Affiliate” shall mean, as to any person, any other person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such person and is organized by such person (or any person
Controlling such person) primarily for making equity or debt investments in
Holdings or other portfolio companies.

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by an Issuing Bank;
provided that Credit Extensions shall not include conversions or continuations
of existing Loans.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Revolving Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, in each case at any time on or prior to the first anniversary of the
Revolving Maturity Date, or (c) contains any repurchase obligation which may
come into effect prior to payment in full of all Obligations.

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any

 

-14-



--------------------------------------------------------------------------------

other distribution, payment or delivery of property (other than Qualified
Capital Stock of such person) or cash to the holders of its Equity Interests as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for consideration any of its Equity Interests outstanding (or any
options or warrants issued by such person with respect to its Equity Interests),
or set aside any funds for any of the foregoing purposes, or shall have
permitted any of its Subsidiaries to purchase or otherwise acquire for
consideration any of the Equity Interests of such person outstanding (or any
options or warrants issued by such person with respect to its Equity Interests).
Without limiting the foregoing, “Dividends” with respect to any person shall
also include all payments made or required to be made by such person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes.

“Documentation Agents” shall have the meaning assigned to such term in the
preamble hereto.

“dollars” or “$” shall mean lawful money of the United States.

“Embargoed Person” shall have the meaning assigned to such term in Section 6.21.

“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace (including indoor air) or as otherwise
defined in any Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for investigation,
remediation, removal, cleanup, Response, corrective action, damages to natural
resources, personal injury, property damage, fines, penalties or other costs
resulting from, related to or arising out of (i) the presence, Release or
threatened Release in or into the Environment of, or exposure to, Hazardous
Materials at any location, (ii) the Reclamation, or alleged need for
Reclamation, of any current or former Mines, or (iii) any violation of
Environmental Law, and shall include any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting
from, related to or arising out of the presence, Release or threatened Release
of Hazardous Materials or alleged injury or threat of injury to health, safety
or the Environment as a result thereof.

“Environmental Laws” shall mean any and all applicable former, present and
future Requirements of Law relating to protection of public health or the
Environment, the Release or threatened Release of Hazardous Materials, natural
resources or natural resource damages, or occupational safety or health.
Environmental Laws shall include, but not be limited to the CERCLA; the Resource
Conservation and Recovery Act; the Toxic Substances Control Act; the Federal
Water Pollution Control Act; the Hazardous Materials Transportation Act; the
Clean Air Act; the Safe Drinking Water Act; the Occupational Safety and Health
Act; the Federal Insecticide, Fungicide and Rodenticide Act; and the Endangered
Species Act, each as amended, and any comparable state and local laws or
regulations. Environmental Laws shall also include, but not be limited to, any
and all applicable Mining Laws.

“Environmental or Mining Permit” shall mean any permit, license, approval,
consent or other authorization by or from a Governmental Authority required for
coal mining or Reclamation or otherwise required under Environmental Law or
Mining Law.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting

 

-15-



--------------------------------------------------------------------------------

or nonvoting), of equity of such person, including, if such person is a
partnership, partnership interests (whether general or limited) and any other
equity interest or participation that confers on a person the right to receive a
share of the profits and losses of, or distributions of property of, such
partnership, whether outstanding on the Second Restatement Date or issued after
the Second Restatement Date, but excluding debt securities convertible or
exchangeable into such equity.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived, the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the incurrence by any Company, any of its ERISA Affiliates or any its
“related persons” (as defined in the Coal Act) of any liability under the Coal
Act except with respect to premiums or other payments required thereunder which
have been paid when due; (f) the incurrence by any Company or any of its ERISA
Affiliates of any liability under the Black Lung Act; (g) the receipt by any
Company or any of its ERISA Affiliates from the PBGC or a plan administrator of
any notice relating to the intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan, or the occurrence of any event or
condition which would reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any Plan;
(h) the incurrence by any Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal from any Plan or Multiemployer Plan;
(i) the receipt by any Company or its ERISA Affiliates of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA; (j) the making of any amendment to any Plan which
could result in the imposition of a lien or the posting of a bond or other
security; and (k) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which would
reasonably be expected to result in liability of any Company.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Article VIII.

“Excess Amount” shall have the meaning assigned to such term in
Section 2.09(c)(ii).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

-16-



--------------------------------------------------------------------------------

“Excluded Issuance” shall mean (i) an issuance and sale of Qualified Capital
Stock of Holdings to one or more persons who own Equity Interests in Holdings
immediately prior to such issuance and sale, to the extent such Qualified
Capital Stock is used, or the Net Cash Proceeds thereof are used, within
270 days of the consummation of such issuance and sale, to finance one or more
Permitted Acquisitions, and which such Net Cash Proceeds, to the extent they
exceed $1.0 million in any fiscal year, shall be deposited by Borrower in the
Collateral Account and released only pursuant to Article IX, or (ii) an issuance
of Indebtedness pursuant to Section 6.01(n), so long as after giving effect to
the incurrence of such Indebtedness, the Leverage Ratio is at least 0.25 to 1.00
less than the maximum Leverage Ratio permitted for the most recent Test Period
as set forth in Section 6.10(a), calculated on a Pro Forma Basis.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, and (b) in the case of a Foreign Lender
(other than an assignee pursuant to a request by Borrower under Section 2.15),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 2.14(e) or inability to establish pursuant to
Section 2.14(e) that it is entitled to a complete exemption from withholding tax
on or before the date such Foreign Lender becomes a party to this Agreement,
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrower with respect to such withholding tax
pursuant to Section 2.14(a) (it being understood and agreed, for the avoidance
of doubt, that any withholding tax imposed on a Foreign Lender as a result of a
Change in Law or regulation or interpretation thereof occurring after the time
such Foreign Lender became a party to this Agreement shall not be an Excluded
Tax).

“Executive Order” shall have the meaning assigned to such term in Section 3.22.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fee Letter” shall mean the Revolving Credit Facility Fee Letter, dated June 22,
2006, among Borrower, JPMorgan Chase Bank, N.A., J.P. Morgan Securities Inc.,
UBS Loan Finance LLC and UBS Securities LLC.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the LC Fronting Fees.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person, or any
officer with an equivalent position performing duties normally attributable to
any of the foregoing.

 

-17-



--------------------------------------------------------------------------------

“First Amended and Restated Credit Agreement” shall have the meaning assigned to
such term in the second recital to this Agreement.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989.

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) a citizen or resident of the United States, (ii) a
corporation or entity treated as a corporation created or organized in or under
the laws of the United States, or any political subdivision thereof, (iii) an
estate whose income is subject to U.S. federal income taxation regardless of its
source or (iv) a trust if a court within the United States is able to exercise
primary supervision over the administration of such trust and one or more United
States persons have the authority to control all substantial decisions of such
trust.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean any federal, state, local or foreign court,
central bank or governmental agency, authority, instrumentality or regulatory
body or any subdivision thereof.

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Materials on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by
Holdings and the Subsidiary Guarantors.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any equipment containing PCBs;
asbestos or any asbestos-containing materials in any form or condition; radon or
any other radioactive materials including any source, special nuclear or
by-product material; petroleum, crude oil or any fraction thereof; any Coal ash,
Coal combustion by-products or waste, boiler slag, scrubber residue or flue
desulphurization material; and any other pollutant or contaminant or chemicals,
wastes, materials, compounds, constituents or substances, which are prohibited,
limited or regulated by or pursuant to, or which could give rise to liability
under, Environmental Laws.

 

-18-



--------------------------------------------------------------------------------

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Holdings” shall mean (a) prior to the Merger Amendments Effective Date, ICG,
Inc. (formerly known as International Coal Group, Inc.) and (b) on and after the
Merger Amendments Effective Date, International Coal Group, Inc.

“Holdings Lease” shall mean the Coal Mining Lease, dated as of May 22, 1998,
between Ark Land Company, as lessor and Holdings (as successor to Leslie
Resources, Inc.), as lessee.

“ICG, Inc.” shall have the meaning assigned to such term in the third recital to
this Agreement.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 150 days); (f) all Indebtedness of others secured
by any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, but limited to the lesser of the
fair market value of such property and the aggregate amount of the obligations
so secured; (g) all Capital Lease Obligations, Purchase Money Obligations and
synthetic lease obligations of such person; (h) all Hedging Obligations to the
extent required to be reflected on a balance sheet of such person (provided that
Hedging Obligations will not be considered Indebtedness for purposes of the
definition of “Material Indebtedness” and Section 6.10); (i) all Attributable
Indebtedness of such person; (j) all obligations of such person for the
reimbursement of any obligor in respect of letters of credit, letters of
guaranty, surety bonds, bankers’ acceptances and similar credit transactions;
and (k) all Contingent Obligations of such person in respect of Indebtedness or
obligations of others of the kinds referred to in clauses (a) through (j) above.
The Indebtedness of any person shall include the Indebtedness of any other
entity (including any partnership in which such person is a general partner) to
the extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except (other than in the
case of general partner liability) to the extent that terms of such Indebtedness
expressly provide that such person is not liable therefor.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).

“Information” shall have the meaning assigned to such term in Section 11.12.

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.

 

-19-



--------------------------------------------------------------------------------

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit O.

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08(b), substantially
in the form of Exhibit E.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), each January 10, April 10, July 10 and October 10 to occur
during any period in which such Loan is outstanding, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Loan with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, and (c) with respect to any
Revolving Loan or Swingline Loan, the Revolving Maturity Date or such earlier
date on which the Revolving Commitments are terminated.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing,
(x) until a Successful Syndication (as defined in the Commitment Letter) has
occurred, the period commencing on the date of such Borrowing and ending seven
days thereafter, or (y) after a Successful Syndication has occurred, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if each affected Lender so agrees, nine months) thereafter, as Borrower may
elect; provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing; provided, however, that an
Interest Period shall be limited to the extent required under Section 2.03(d).

“Investments” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean, as the context may require, (a) JPMorgan Chase Bank,
N.A., with respect to Letters of Credit issued by it; (b) UBS AG, Stamford
Branch, with respect to Letters of Credit issued by it; (c) Bank of America,
N.A., with respect to the Letters of Credit issued by it; (d) any other Lender
that may become an Issuing Bank pursuant to Section 2.17(j) or 2.17(k) with
respect to Letters of Credit issued by such Lender; or (e) collectively, all of
the foregoing.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.

 

-20-



--------------------------------------------------------------------------------

“Land Companies” shall mean, collectively, ICG Eastern Land, LLC, ICG Hazard
Land, LLC and any other Wholly Owned Subsidiary of an operating Subsidiary of
ICG, Inc. that does not hold any assets other than Subsidiary Change of Control
Agreements.

“LC Commitment” shall mean the commitment of an Issuing Bank to issue Letters of
Credit pursuant to Section 2.17. The amount of the LC Commitment shall initially
be $125.0 million, but in no event shall exceed the aggregate amount of
Revolving Commitments.

“LC Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all LC Reimbursement Obligations outstanding at such time.
The LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time.

“LC Fronting Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“LC Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.17(e) to reimburse LC Disbursements.

“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.17(b) and substantially in the form of Exhibit G, or such other form
as shall be approved by the Administrative Agent.

“LC Sub-Account” shall have the meaning assigned to such term in
Section 9.01(d).

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

“Lender Addendum” shall mean with respect to any Lender on the Second
Restatement Date, a lender addendum substantially in the form of Exhibit H, to
be executed and delivered by such Lender on the Second Restatement Date, as
provided in Section 11.14.

“Lender Affiliate” shall mean with respect to any Lender that is a fund that
invests in commercial loans, any other fund that invests in commercial loans and
is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such advisor.

“Lenders” shall mean (a) the financial institutions that have become a party
hereto pursuant to a Lender Addendum, other than, in each case, any such
financial institution that has ceased to be a party hereto pursuant to an
Assignment and Acceptance, and (b) any financial institution that has become a
party hereto pursuant to an Assignment and Acceptance, other than, in each case,
any such financial institution that has ceased to be a party hereto pursuant to
an Assignment and Acceptance. Unless the context clearly indicates otherwise,
the term “Lenders” shall include the Swingline Lender.

 

-21-



--------------------------------------------------------------------------------

“Letter of Credit” shall mean any Standby Letter of Credit or Commercial Letter
of Credit issued or to be issued by an Issuing Bank under the LC Commitment for
the account of Borrower pursuant to Section 2.17.

“Letter of Credit Expiration Date” shall mean the date that is 5 days prior to
the Revolving Maturity Date.

“Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, the rate per annum determined by the Administrative
Agent to be the arithmetic mean (rounded to the nearest 1/100th of 1%) of the
offered rates for deposits in dollars with a term comparable to such Interest
Period that appears on the Telerate British Bankers Assoc. Interest Settlement
Rates Page (as defined below) at approximately 11:00 a.m., London, England time,
on the second full Business Day preceding the first day of such Interest Period;
provided, however, that (i) if no comparable term for an Interest Period is
available, the LIBOR Rate shall be determined using the weighted average of the
offered rates for the two terms most nearly corresponding to such Interest
Period and (ii) if there shall at any time no longer exist a Telerate British
Bankers Assoc. Interest Settlement Rates Page, “LIBOR Rate” shall mean, with
respect to each day during each Interest Period pertaining to Eurodollar
Borrowings comprising part of the same Borrowing, the rate per annum equal to
the rate at which the Administrative Agent is offered deposits in dollars at
approximately 11:00 a.m., London, England time, two Business Days prior to the
first day of such Interest Period in the London interbank market for delivery on
the first day of such Interest Period for the number of days comprised therein
and in an amount comparable to its portion of the amount of such Eurodollar
Borrowing to be outstanding during such Interest Period. “Telerate British
Bankers Assoc. Interest Settlement Rates Page” shall mean the display designated
as Page 3750 on the Telerate System Incorporated Service (or such other page as
may replace such page on such service for the purpose of displaying the rates at
which dollar deposits are offered by leading banks in the London interbank
deposit market).

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, claim, charge, assignment, hypothecation, security interest
or other encumbrance of any kind or any filing of any financing statement under
the UCC or any other similar notice of Lien under any similar notice or
recording statute of any Governmental Authority, including any easement,
right-of-way or other encumbrance on title to Real Property, in each of the
foregoing cases whether voluntary or imposed by Requirement of Law, and any
agreement to give any of the foregoing; (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Like-Kind Exchange” shall mean the exchange of equipment, reserves or similar
property for property with a reasonably equivalent monetary value in the context
of the Companies’ normal business operations.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Notes (if
any), the Security Documents, the Commitment Letter, the Fee Letter, any
documents or certificates executed by any Company in favor of an Issuing Bank
relating to Letters of Credit, and all other documents,

 

-22-



--------------------------------------------------------------------------------

instruments and agreements executed and delivered by a Loan Party for the
benefit of any Agent, any Issuing Bank or any Lender in connection herewith.

“Loan Parties” shall mean Holdings, Borrower and the Subsidiary Guarantors.

“Loans” shall mean, as the context may require, a Revolving Loan or a Swingline
Loan.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations or condition, financial or otherwise,
of the Companies, taken as a whole; (b) material impairment of the ability of
the Loan Parties to fully and timely perform any of their obligations under any
Loan Document; (c) material impairment of the rights of or benefits or remedies
available to the Lenders or the Collateral Agent under any Loan Document; or
(d) a material adverse effect on the Collateral (taken as a whole) or the Liens
in favor of the Collateral Agent (for its benefit and for the benefit of the
other Secured Parties) on the Collateral or the priority of such Liens.

“Material Agreements” shall mean the Reclamation Documents, the Material Coal
Agreements, the Senior Unsecured Note Documents and any other agreement to which
any Company is a party, the termination of which, individually or in conjunction
with any other agreements, would reasonably be expected to result in a Material
Adverse Effect.

“Material Coal Agreements” shall mean (a) any Coal Agreement listed on
Schedule 1.01(b) and (b) any other Coal Agreement pursuant to which the amounts
received by, or the amounts paid by, the Companies in any year exceed 5% of
Consolidated EBITDA for such year.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) of the Companies in an aggregate outstanding principal amount
exceeding $10.0 million.

“Maximum Rate” shall have the meaning assigned to such term in Section 11.13.

“Merger Amendments Effective Date” shall mean November 18, 2005.

“Merger Transactions” shall have the meaning assigned to such term in the
seventh recital to this Agreement.

“Mine” shall mean any excavation or opening into the earth now and hereafter
made from which Coal is or can be extracted on or from any of the properties
owned or leased by any Company, together with all appurtenances, fixtures,
structures, improvements and all tangible property of whatsoever kind or nature
in connection therewith.

“Minimum Secured Reserves” shall mean the aggregate amount (in tons) of Coal
reserves included in the Collateral on the date immediately following the Post
Closing Action Completion Date (as defined in the Original Credit Agreement), as
certified in an Officers’ Certificate of Borrower delivered to the
Administrative Agent in accordance with Section 5.15(a) of the Original Credit
Agreement.

“Mining Laws” shall mean any and all applicable former, present and future
Requirements of Law relating to surface or subsurface mining operations and
activities. Mining Laws shall include, but not be limited to, the Federal Coal
Leasing Amendments Act; the Surface Mining

 

-23-



--------------------------------------------------------------------------------

Control and Reclamation Act; all other applicable land reclamation and use
statutes and regulations; the Federal Mine Safety Act of 1977; the Black Lung
Act; and the Coal Act, each as amended, and any comparable state and local laws
or regulations.

“Mining Lease” shall mean a Lease that provides a Company the right to mine Coal
reserves.

“Mining Title” shall mean fee simple title to surface and/or Coal or an
undivided interest in fee simple title thereto or a leasehold interest in all or
an undivided interest in surface and/or Coal together with no less than those
real properties, easements, licenses, privileges, rights and appurtenances as
are necessary to mine, remove, process and transport Coal in the manner
presently operated.

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Property, which (i) in the case of Real Property owned in fee, shall
be substantially in the form of Exhibit I-1 or other form reasonably
satisfactory to the Collateral Agent, and (ii) in the case of leased Real
Property, shall be substantially in the form of Exhibit I-2 or other form
reasonably satisfactory to the Collateral Agent, in each case, with such
schedules and including such provisions as shall be necessary to conform such
document to applicable Requirements of Law or as shall be customary under
applicable Requirements of Law.

“Mortgaged Property” shall mean (a) each Real Property identified on
Schedule 1.01(c) hereto and (b) each Real Property, if any, which shall be
subject to a Mortgage delivered after the Second Amendment Closing Date pursuant
to Section 5.12(c).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.

“Net Cash Proceeds” shall mean, with respect to any Excluded Issuance, the cash
proceeds thereof, net of customary fees, commissions, underwriting discounts,
costs and other expenses incurred in connection therewith.

“Notes” shall mean the notes evidencing Revolving Loans or Swingline Loans
issued pursuant to this Agreement, substantially in the form of Exhibit J-1 or
J-2 .

“Obligations” shall mean (a) obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Borrower and the other Loan Parties under this Agreement
in respect of any Letter of Credit, when and as due, including payments in
respect of LC Reimbursement Obligations, interest thereon and obligations to
provide cash collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether

 

-24-



--------------------------------------------------------------------------------

allowed or allowable in such proceeding), of Borrower and the other Loan Parties
under this Agreement and the other Loan Documents, (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of
Borrower and the other Loan Parties under or pursuant to this Agreement and the
other Loan Documents, (c) the due and punctual payment and performance of all
obligations of Borrower and the other Loan Parties under each Hedging Agreement
relating to the Loans entered into with any counterparty that was a Lender or an
Affiliate of a Lender at the time such Hedging Agreement was entered into and
(d) the due and punctual payment and performance of all obligations in respect
of overdrafts and related liabilities owed to any Lender, any Affiliate of a
Lender, the Administrative Agent or the Collateral Agent arising from treasury,
depositary and cash management services or in connection with any automated
clearinghouse transfer of funds.

“OFAC” shall have the meaning assigned to such term in Section 3.22.

“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and one of the Financial Officers, each in his or her official (and not
individual) capacity.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Original Closing Date” shall mean October 1, 2004.

“Original Credit Agreement” shall have the meaning assigned to such term in the
second recital to this Agreement.

“Other List” shall have the meaning assigned to such term in Section 6.21.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) arising from any
payment made or required to be made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

“Overriding Royalty Deeds” shall mean the Deeds of Overriding Royalty entered
into by one or more Companies and the trustee under the Trust Agreement as
contemplated by the Reclamation Agreement, including the Deeds of Overriding
Royalty set forth on Schedule 3.09(c).

“Overriding Royalty Purchase Agreements” shall mean the Overriding Royalty
Purchase Agreements entered into by one or more Companies and Lexington Coal
Company, LLC, including the Overriding Royalty Purchase Agreements set forth on
Schedule 3.09(c).

“Participant” shall have the meaning assigned to such term in Section 11.04(e).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

-25-



--------------------------------------------------------------------------------

“Perfection Certificate” shall mean a certificate in the form of Exhibit K-l or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit K-2 or any other form approved by the Collateral Agent.

“Permitted Acquisition” shall mean (1) the Merger Transactions or (2) with
respect to any person, any transaction or series of related transactions for
(a) the direct or indirect (x) acquisition by such specified person of all or
substantially all of the property of another person, or of any business or
division of another person or (y) acquisition by such specified person of in
excess of 50% of the Equity Interests of another person, (b) the causing of
another person to become a Subsidiary of such specified person, or (c) the
merger or consolidation or any other combination with another person, if each of
the following conditions is met:

(i) no Default then exists or would result therefrom;

(ii) after giving effect to such transaction on a Pro Forma Basis, Borrower
shall be in compliance with all covenants set forth in Sections 6.10(a), (b) and
(c) as of the most recent Test Period ending at least four months prior to the
date of such transaction (assuming, for purposes of Sections 6.10(a), (b) and
(c), that such transaction, and all other Permitted Acquisitions consummated
since the first day of the most recent Test Period for each of the financial
covenants set forth in Section 6.10, had occurred on the first day of the
applicable most recent Test Period);

(iii) no Company shall, in connection with such transaction, assume or remain
liable with respect to any Indebtedness, except to the extent permitted under
Section 6.01;

(iv) after giving effect to such transaction, each of the representations and
warranties made by any Loan Party set forth in Article III hereof or in any
other Loan Document shall be true and correct in all material respects (except
that any representation or warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such transaction, except to the extent such representations and
warranties expressly relate to an earlier date;

(v) the person or business to be acquired shall be, or shall be engaged in, a
business of the type that Borrower and its Subsidiaries are permitted to be
engaged in under Section 6.15 and the property acquired in connection with any
such transaction shall be made subject to the Lien of the Security Documents and
shall be free and clear of any other Liens, other than Permitted Liens;

(vi) the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

(vii) all transactions in connection therewith shall be consummated in
accordance with all applicable Requirements of Law of all applicable
Governmental Authorities in all material respects;

(viii) with respect to any transaction involving Acquisition Consideration of
more than $25.0 million, unless the Administrative Agent shall otherwise agree,
Borrower shall have

 

-26-



--------------------------------------------------------------------------------

provided the Administrative Agent and the Lenders with (A) to the extent
available, historical financial statements for the last three fiscal years of
the person or business to be acquired ended at least four months prior to the
date of such transaction (audited if available without undue cost or delay) and
unaudited financial statements thereof for the most recent interim period which
are available, (B) reasonably detailed projections for the succeeding five years
pertaining to the person or business to be acquired and updated projections for
Borrower after giving effect to such transaction, (C) a reasonably detailed
description of all material information relating thereto and copies of all
material documentation pertaining to such transaction, and (D) all such other
information and data relating to such transaction or the person or business to
be acquired as may be reasonably requested by the Administrative Agent or the
Required Lenders;

(ix) at least 10 Business Days prior to the proposed date of consummation of the
transaction, Borrower shall have delivered to the Agents and the Lenders an
Officers’ Certificate certifying that (A) such transaction complies with this
definition (which shall have attached thereto reasonably detailed backup data
and calculations showing such compliance), and (B) such transaction would not
reasonably be expected to result in a Material Adverse Effect;

(x) after giving effect to such transaction, the aggregate Acquisition
Consideration for all Permitted Acquisitions in any fiscal year (exclusive of
any amounts financed by Excluded Issuances) shall not exceed $100.0 million;
provided that any Equity Interests constituting all or a portion of such
Acquisition Consideration shall not have a cash dividend requirement on or prior
to the Revolving Maturity Date; and

(xi) immediately before and after giving effect to such transaction, the
aggregate of all Revolving Commitments minus the aggregate of all Revolving
Exposures shall be at least $20.0 million.

“Permitted Collateral Liens” shall mean (i) Contested Liens (as defined in the
Security Agreement) and (ii) the Liens described in clauses (a), (b), (c), (d),
(e), (f), (g), (h), (i), (k), (m), (n), (o), (q), (r) and (s) of Section 6.02.

“Permitted Holders” shall mean Sponsor and its Controlled Investment Affiliates.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof, in any case, whether
acting in a personal, fiduciary or other capacity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).

“Premises” shall have the meaning assigned thereto in any applicable Mortgage.

“Prep Plant Lease” shall mean each Lease entered into by any Company in respect
of a preparation plant and/or related property or Real Property on which a
preparation plant is situated. Any Prep Plant Lease which also provides a
Company with the right to mine Coal reserves shall also be considered a Mining
Lease.

 

-27-



--------------------------------------------------------------------------------

“Pro Forma Basis” shall mean, with respect to any transaction or event, on a pro
forma basis giving effect to the consummation of such transaction or the
occurrence of such event, with such pro forma basis being either (i) on a basis
in accordance with GAAP and Regulation S-X or (ii) on a basis otherwise
reasonably satisfactory to the Administrative Agent.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within 180 days after
the completion of such acquisition, installation, construction or improvement of
such property by such person and (ii) the amount of such Indebtedness does not
exceed 100% of the cost of such acquisition, installation, construction or
improvement, as the case may be.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, leased or operated by any person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments, appurtenances, improvements and fixtures relating thereto.

“Reclamation” shall mean the reclamation and restoration of land, water and
Mines, and any other Environment affected by such Mines, as required pursuant to
Mining Laws.

“Reclamation Agreement” shall mean the Permitting and Reclamation Plan
Agreement, dated as of August 31, 2004, among Holdings, Oldcoal, LLC, a Delaware
limited liability company, Travelers Casualty and Surety Company of America,
American International Specialty Lines Insurance Company, the Insurance Company
of the State of Pennsylvania, the United States Department of Interior, Office
of Surface Mining, Reclamation and Enforcement, the West Virginia Department of
Environmental Protection, the Kentucky Environmental and Public Protection
Cabinet, Department of Natural Resources, the Indiana Department of Natural
Resources, and the Illinois Department of Natural Resources.

“Reclamation Documents” shall mean, collectively, the Reclamation Agreement, the
Bonding Agreements, the Overriding Royalty Deeds and the Overriding Royalty
Purchase Agreements.

“Refinancing” means the application of the proceeds of the issuance of the
Senior Unsecured Notes to (i) repay in full the “Revolving Loans” outstanding
under the First Amended and

 

-28-



--------------------------------------------------------------------------------

Restated Credit Agreement (as defined therein) and (ii) repay in full and retire
the “Term Loans” outstanding under the First Amended and Restated Credit
Agreement (as defined therein).

“Register” shall have the meaning assigned to such term in Section 11.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Transactions” shall have the meaning assigned to such term in the
seventh recital to this Agreement.

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, or migrating of any Hazardous Material in, into, onto or
through the Environment.

“Required Lenders” shall mean, at any time, Lenders having Loans, LC Exposure
and unused Revolving Commitments representing more than 50% of the sum of all
Loans outstanding, LC Exposure and unused Revolving Commitments at such time.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority, including any and all laws, ordinances, rules,
regulations, decrees, orders, judgments, consent orders, consent decrees, common
law or any or similar statutes, binding requirements or case law.

“Response” shall mean (a) ”response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

“Revolving Availability Period” shall mean the period from and including the
Second Restatement Date to but excluding the earlier of (i) the Business Day
preceding the Revolving Maturity Date and (ii) the date of termination of the
Revolving Commitments.

 

-29-



--------------------------------------------------------------------------------

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule I to the Lender Addendum executed and delivered by such Lender
or by an amendment to this Agreement pursuant to Section 11.02(d), or in the
Assignment and Acceptance pursuant to which such Lender assumed its Revolving
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 11.04. The aggregate
amount of the Lenders’ Revolving Commitments on the Second Restatement Date is
$325.0 million.

“Revolving Exposure” shall mean, with respect to any Lender at any time, without
duplication, the aggregate principal amount at such time of all outstanding
Revolving Loans of such Lender, plus the aggregate amount at such time of such
Lender’s LC Exposure, plus the aggregate amount at such time of such Lender’s
Swingline Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loan” shall mean a Loan made by the Lenders to Borrower pursuant to
Section 2.01 or by an amendment to this Agreement pursuant to Section 11.02(d).
Each Revolving Loan shall either be an ABR Loan or a Eurodollar Loan.

“Revolving Maturity Date” shall mean the date which is five years after the
Second Restatement Date or, if such date is not a Business Day, the first
Business Day thereafter.

“Sago Mine Incident” shall mean the explosion that occurred on January 2, 2006
at the Sago Mine in West Virginia.

“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002 and
all rules and regulations promulgated thereunder.

“SDN List” shall have the meaning assigned to such term in Section 6.21.

“Second Amendment” shall have the meaning assigned to such term in the second
recital to this Agreement.

“Second Restatement Date” shall mean the date on which this Agreement is
executed and delivered by all persons intended to be parties hereto and the
conditions set forth in Section 4.01 are satisfied.

“Secured Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Secured Indebtedness on such date to Consolidated EBITDA for the
Test Period then most recently ended.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders, each Issuing Bank and each
party to a Hedging Agreement relating to the Loans if at the date of entering
into such Hedging Agreement such person was a Lender or an

 

-30-



--------------------------------------------------------------------------------

Affiliate of a Lender and such person executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such person (i) appoints the Collateral
Agent as its agent under the applicable Loan Documents and (ii) agrees to be
bound by the provisions of Sections 10.03 and 10.09.

“Securities Act” shall mean the Securities Act of 1933.

“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Security Agreement” shall mean the Security Agreement dated as of September 30,
2004, among Borrower, the Guarantors and UBS AG, Stamford Branch as collateral
agent.

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement delivered on the Original Closing
Date or thereafter pursuant to Section 5.12.

“Security Documents” shall mean the Security Agreement, the Mortgages and each
other security document or pledge agreement delivered in accordance with
applicable local or foreign law to grant a valid, perfected security interest in
any property as collateral for the Obligations, and all UCC or other financing
statements or instruments of perfection required by this Agreement, the Security
Agreement, any Mortgage or any other such security document or pledge agreement
to be filed with respect to the security interests in property and fixtures
created pursuant to the Security Agreement, or any Mortgage and any other
document or instrument utilized to pledge as collateral for the Obligations any
property.

“Sellers” shall have the meaning assigned to such term in the first recital
hereto.

“Senior Unsecured Note Agreement” shall mean any indenture, note purchase
agreement or other agreement pursuant to which the Senior Unsecured Notes are
issued as in effect on the date hereof and thereafter amended from time to time
subject to the requirements of this Agreement.

“Senior Unsecured Note Documents” shall mean the Senior Unsecured Notes, the
Senior Unsecured Note Agreement, the Senior Unsecured Note Guarantees and all
other documents executed and delivered with respect to the Senior Unsecured
Notes or the Senior Unsecured Note Agreement.

“Senior Unsecured Note Guarantees” shall mean the guarantees of the Subsidiary
Guarantors pursuant to the Senior Unsecured Note Agreement.

“Senior Unsecured Notes” shall mean Holdings’ 10.25% Senior Unsecured Notes due
2014 issued pursuant to the Senior Unsecured Note Agreement and any registered
notes issued by Holdings in exchange for, and as contemplated by, such notes
with substantially identical terms as such notes.

“Significant Mining Properties” shall mean, the Mines set forth on Schedule
1.01(d) hereto.

“Sponsor” shall mean WL Ross & Co. LLC.

 

-31-



--------------------------------------------------------------------------------

“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of Borrower or any of its Subsidiaries, (b) the obligations of
third-party insurers of Borrower or any of its Subsidiaries arising by virtue of
the laws of any jurisdiction requiring third-party insurers to obtain such
letters of credit, (c) performance, payment, deposit or surety obligations of
Borrower or any of its Subsidiaries if required by any Requirement of Law or in
accordance with custom and practice in the industry or (d) other general
corporate purposes of Borrower and its Subsidiaries.

“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurodollar liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
other subsidiaries of the parent, (iii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent and (iv) any other
person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent; provided that with respect to any covenant or other
provision herein that requires any Loan Party to cause any Subsidiary to take or
not take any action, The Sycamore Group LLC, to the extent it would otherwise be
deemed a “Subsidiary” under this definition, shall only be deemed a Subsidiary
to the extent such Loan Party has voting rights sufficient to cause The Sycamore
Group LLC to take or not take such action. Unless the context requires
otherwise, “Subsidiary” refers to a Subsidiary of Borrower.

“Subsidiary Change of Control Agreement” shall mean any lease, contract or other
agreement (in each case, other than the Travelers Indemnity Agreement, the
Travelers Bonding Agreement and any renewal, amendment or replacement of the
foregoing on substantially the same terms) that prohibits, restricts or
otherwise impairs the granting or enforcement of a Lien on the Equity Interests
in any Subsidiary of Borrower to the Collateral Agent for the benefit of the
Secured Parties or under which the granting or enforcement of such Lien would
result in a default, termination, right to terminate or other remedy in favor of
the counterparty thereto.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(e),
and each other Subsidiary that is or becomes a party to this Agreement pursuant
to Section 5.12.

“Successful Syndication” shall have the meaning assigned to such term in the
Commitment Letter.

 

-32-



--------------------------------------------------------------------------------

“Supermajority Lenders” shall mean at any time, Lenders having Loans, LC
Exposure and unused Revolving Commitments representing at least 66 2/3% of the
sum of all Loans outstanding, LC Exposure and unused Revolving Commitments at
such time.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) that is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the state where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property, in
which event such survey shall be dated (or redated) after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, not earlier than 20 days prior to such date of delivery,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Property and issue the
endorsements of the type reasonably requested by the Collateral Agent or
(b) otherwise acceptable to the Collateral Agent in the exercise of its
reasonable discretion.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.16, as the same may be reduced from time to time
pursuant to Section 2.07. The amount of the Swingline Commitment shall initially
be $10.0 million, but in no event exceed the Revolving Commitment.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.16.

“Syndication Agents” shall have the meaning assigned to such term in the
preamble hereto.

“Tax Returns” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Taxes” shall mean (i) any and all present or future taxes, duties, levies,
imposts, assessments, deductions, withholdings or other similar charges imposed
by any Governmental Authority, whether computed on a separate, consolidated,
unitary, combined or other basis and any and all liabilities (including
interest, fines, penalties or additions to tax, in each case solely in respect
of any payment of taxes) with respect to the foregoing, and (ii) any transferee,
successor, joint and several, contractual or other liability (including
liability pursuant to Treasury Regulation § 1.1502-6 (or any similar provision
of state, local or non-U.S. law)) in respect of any item described in
clause (i).

 

-33-



--------------------------------------------------------------------------------

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period) for which
Exchange Act reports have been or are required to have been delivered pursuant
to Section 5.01(a) or (b).

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” shall mean a title insurance policy insuring any Mortgaged
Property.

“Transaction Documents” shall mean the Reclamation Documents the Senior
Unsecured Note Documents and the Loan Documents.

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Second Restatement Date pursuant to the Transaction Documents, including
(a) the consummation of the Refinancing; (b) the execution, delivery and
performance of the Loan Documents and the initial Credit Extensions hereunder;
and (c) the payment in full of all fees and expenses to be paid on or prior to
the Second Restatement Date and owing in connection with the foregoing.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

“Travelers” shall mean Travelers Casualty and Surety Company of America,
together with its Affiliates.

“Travelers Bonding Agreement” shall mean the Bonding Agreement, dated as of
September 30, 2004, among Travelers, Holdings and the Companies listed on
Schedule A thereto as amended by the Bonding Term Sheet and Amendment to Bonding
Agreement, dated as of November 10, 2005, among Travelers, Holdings and ICG,
Inc.

“Travelers Indemnity Agreement” shall mean the General Contract of Indemnity,
dated as of September 30, 2004, by Holdings and the Companies listed on Exhibit
A thereto in favor of Travelers, as amended and restated on November 21, 2005.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UBS” shall have the meaning assigned to such term in the preamble hereto.

“UBSS” shall have the meaning assigned to such term in the preamble hereto.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
any applicable state or jurisdiction.

“United States” shall mean the United States of America.

“Viper Mine Incident” shall mean the fire that occurred at the Viper Mine on
April 18, 2006.

 

-34-



--------------------------------------------------------------------------------

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”). Borrowings also may be classified
and referred to by Class (e.g., a “Revolving Borrowing,” “Borrowing of Swingline
Loans”) or by Type (e.g., a “Eurodollar Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document or other agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any person shall be construed to include such
person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, unless otherwise indicated, (e) all references to “date hereof”
shall mean the date of this Agreement and (f) “or” shall not be exclusive.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP, as in effect on the date hereof, provided that if Borrower
notifies the Administrative Agent and the Lenders that Borrower wishes to amend
any covenant in Article VI to eliminate the effect of any change in GAAP that
occurs after the Second Restatement Date on the operation of such covenant (or
if the Administrative Agent notifies Borrower that the Administrative Agent or
the Required Lenders wish to amend Article VI for such purpose), then Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
Borrower, the Administrative Agent and the Required Lenders, Borrower, the
Administrative Agent and the Lenders agreeing to enter into negotiations to
amend any such covenant promptly upon receipt from any party entitled to send
such notice.

 

-35-



--------------------------------------------------------------------------------

SECTION 1.05 Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

ARTICLE II

THE CREDITS

SECTION 2.01 Revolving Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Revolving
Lender agrees, severally and not jointly, to make Revolving Loans to Borrower,
at any time and from time to time on and after the Second Restatement Date until
the earlier of the Business Day immediately preceding the Revolving Maturity
Date and the termination of the Revolving Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment.

Within the limits set forth above and subject to the terms, conditions and
limitations set forth herein, Borrower may borrow, pay or prepay and reborrow
Revolving Loans.

SECTION 2.02 Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). Except for Loans deemed made pursuant to
Section 2.17(e)(ii), Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $500,000 and not less than
$2.0 million or (ii) equal to the remaining available balance of the applicable
Commitments.

(b) Subject to Section 2.10, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as Borrower may request pursuant to Section 2.03. Each
Lender may at its option make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of Borrower to repay
such Loan in accordance with the terms of this Agreement and shall not subject
Borrower to any increased costs pursuant to Section 2.11 that would otherwise
not be applicable to such Lender or, under Section 2.10, would result in the
inability of Borrower to borrow Eurodollar Loans if Borrower would be able to
borrow Eurodollar Loans had such Lender funded such Eurodollar Loan directly.
Borrowings of more than one Type may be outstanding at the same time; provided
that Borrower shall not be entitled to request any Borrowing that, if made,
would result in more than twelve Eurodollar Borrowings outstanding hereunder at
any one time. For purposes of the foregoing, Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.17(e)(ii), each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 11:00 a.m.,
New York City time, and the Administrative Agent shall promptly

 

-36-



--------------------------------------------------------------------------------

credit the amounts so received to an account as directed by Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date (or, with respect to Borrowings of ABR Loans, the time) of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s portion of such Borrowing, the Administrative Agent may assume
that such Lender has made such portion available to the Administrative Agent on
the date of such Borrowing in accordance with paragraph (c) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
Borrower on such date a corresponding amount. If the Administrative Agent shall
have so made funds available, then, to the extent that such Lender shall not
have made such portion available to the Administrative Agent, each of such
Lender and Borrower severally agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to Borrower until the
date such amount is repaid to the Administrative Agent at (i) in the case of
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement, and Borrower’s obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.02(d) shall cease.

(e) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Maturity Date.

SECTION 2.03 Borrowing Procedure. To request a Revolving Borrowing, Borrower
shall deliver, by hand delivery or telecopy, a duly completed and executed
Borrowing Request to the Administrative Agent (i) in the case of a Eurodollar
Borrowing, not later than 1:00 p.m., New York City time, three Business Days
before the date of the proposed Borrowing or (ii) in the case of an ABR
Borrowing, not later than 9:00 a.m., New York City time, on the date of the
proposed Borrowing. Each Borrowing Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:

(a) the aggregate amount of such Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; provided that until the date on which the
Syndication Agents shall have notified Borrower that a Successful Syndication
has been achieved, the Interest Period shall be seven days;

(e) the location and number of Borrower’s account to which funds are to be
disbursed; and

 

-37-



--------------------------------------------------------------------------------

(f) that the conditions set forth in Sections 4.02(b) through (d) are satisfied
as of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one month’s duration (subject to the proviso
in clause (e) above). Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04 Evidence of Debt; Repayment of Loans. (a) Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender, the then unpaid principal amount of each Revolving
Loan of such Revolving Lender on the Revolving Maturity Date and (ii) to the
Swingline Lender, the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Maturity Date and the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
one Business Day after such Swingline Loan is made; provided that on each date
that a Revolving Borrowing is made, Borrower shall repay all Swingline Loans
that were outstanding on the date such Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto; (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrower to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence, absent manifest error, of the existence
and amounts of the obligations therein recorded; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of Borrower to repay the
Loans in accordance with their terms.

(e) Any Lender by written notice to Borrower (with a copy to the Administrative
Agent) may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
of Exhibit J-1 or J-2, as the case may be. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
Upon the request of Borrower after payment in full of all the Obligations, each
Lender that has received a promissory note pursuant to this Section 2.04(e)
shall deliver such promissory note to Borrower.

 

-38-



--------------------------------------------------------------------------------

SECTION 2.05 Fees.

(a) Commitment Fee. Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee (a “Commitment Fee”) equal to
the Applicable Fee per annum on the average daily unused amount of the Revolving
Commitment of such Lender during the period from and including the date hereof
to but excluding the date on which such Revolving Commitment terminates. Accrued
Commitment Fees shall be payable in arrears (A) on January 10, April 10, July 10
and October 10 of each year, commencing on the first such date to occur after
the date hereof, and (B) on the date on which such Revolving Commitment
terminates. Commitment Fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing Commitment Fees, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).

(b) Administrative Agent Fees. Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fees set forth in the Fee Letter
and such other fees payable in the amounts and at the times separately as may be
agreed upon in writing between Borrower and the Administrative Agent (the
“Administrative Agent Fees”).

(c) LC Participation and Fronting Fees. Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee (“LC Participation Fee”) with respect to its participations in Letters of
Credit, which shall accrue at a rate per annum equal to the Applicable Margin
from time to time used to determine the interest rate on Eurodollar Revolving
Loans pursuant to Section 2.06 on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to LC Reimbursement
Obligations) during the period from and including the Second Restatement Date to
but excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee (“LC Fronting Fee”), which shall accrue
at the rate of 0.20% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to LC Reimbursement Obligations)
during the period from and including the Second Restatement Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as each Issuing
Bank’s customary fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Accrued
LC Participation Fees and LC Fronting Fees shall be payable in arrears (i) on
January 10, April 10, July 10 and October 10 of each year, commencing on the
first such date to occur after the Second Restatement Date, and (ii) on the date
on which the Revolving Commitments terminate. Any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Banks pursuant to this paragraph shall be
payable within 10 days after written demand therefor. All LC Participation Fees
and LC Fronting Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(d) All Fees shall be paid in U.S. dollars on the dates due, in immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders, except that Borrower shall pay the LC Fronting
Fees directly to each Issuing Bank. Once paid, none of the Fees shall be
refundable under any circumstances.

 

-39-



--------------------------------------------------------------------------------

SECTION 2.06 Interest on Loans. (a) Subject to the provisions of
Section 2.06(c), the Loans comprising each ABR Borrowing, including each
Swingline Loan, shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin in effect from time to time.

(b) Subject to the provisions of Section 2.06(c), the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.

(c) Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default, if elected by the Required Lenders, all
Loans outstanding, all unpaid LC Disbursements and all other Obligations that
are then due and unpaid shall, to the extent permitted by applicable law, bear
interest, after as well as before judgment and including post-petition interest
in any proceeding under the Bankruptcy Code or other applicable bankruptcy laws,
payable on demand at a per annum rate equal to 2% plus the higher of (i) the
Alternate Base Rate plus the Applicable Margin and (ii) the rate (including
Applicable Margin, if any) otherwise applicable to such Obligations as provided
in the preceding paragraphs of this Section 2.06 or in Section 2.05, as
applicable.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
Section 2.06(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Loan or a Swingline
Loan), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.

SECTION 2.07 Termination and Reduction of Commitments. (a) The Revolving
Commitments, the Swingline Commitment and the LC Commitment shall automatically
terminate on the Revolving Maturity Date.

(b) At its option, Borrower may at any time terminate, or from time to time
permanently reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $500,000 and not less than $2.0 million and (ii) the
Revolving Commitments shall not be terminated or reduced to the extent that,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.09, the aggregate amount of Revolving Exposures would
exceed the aggregate amount of Revolving Commitments.

(c) Borrower shall notify the Administrative Agent in writing of any election to
terminate or reduce the Commitments under Section 2.07(b) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by Borrower pursuant to this Section
shall be irrevocable;

 

-40-



--------------------------------------------------------------------------------

provided that a notice of termination of the Commitments delivered by Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by Borrower (by notice to
the Administrative Agent on or prior to three Business Days prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

SECTION 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
Notwithstanding anything to the contrary, Borrower shall not be entitled to
request any conversion or continuation that, if made, would result in more than
twelve Eurodollar Borrowings outstanding hereunder at any one time. This Section
shall not apply to Swingline Borrowings, which may not be converted or
continued.

(b) To make an election pursuant to this Section, Borrower shall deliver, by
hand delivery or telecopy, a duly completed and executed Interest Election
Request to the Administrative Agent not later than the time that a Borrowing
Request would be required under Section 2.03 if Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each Interest Election Request shall be
irrevocable.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”; provided
that until the date on which the Syndication Agents shall have notified Borrower
that a Successful Syndication has been achieved, the Interest Period shall be
seven days.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration (subject to the proviso in
clause (iv) above).

 

-41-



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, the Administrative Agent or the Required Lenders may
require, by notice to Borrower, that (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

SECTION 2.09 Prepayments.

(a) Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.09; provided that each partial prepayment shall
be in an amount that is an integral multiple of $500,000 and not less than $2.0
million.

(b) Revolving Loan Prepayments. (i) In the event of the termination of all the
Revolving Commitments, Borrower shall, on the date of such termination, repay or
prepay all its outstanding Revolving Borrowings and all outstanding Swingline
Loans and replace all outstanding Letters of Credit or cash collateralize all
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.17(i).

(ii) In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify Borrower and the Revolving Lenders of the sum of the
Revolving Exposures after giving effect to such reduction and (y) if the sum of
the Revolving Exposures would exceed the aggregate amount of Revolving
Commitments after giving effect to such reduction, then Borrower shall, on the
date of such reduction, first, repay or prepay Swingline Loans, second, repay or
prepay Revolving Borrowings and third, replace outstanding Letters of Credit or
cash collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.17(i), in an aggregate amount sufficient to
eliminate such excess.

(iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect, Borrower shall, without notice or demand,
immediately first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings, and third, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.17(i), in an aggregate amount sufficient to eliminate
such excess.

(iv) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, Borrower shall, without notice or demand, immediately replace
outstanding Letters of Credit or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.17(i), in an
aggregate amount sufficient to eliminate such excess.

(c) Application of Prepayments. (i) Prior to any optional prepayment hereunder,
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
Section 2.09(d), subject to the provisions of this Section 2.09(c).

 

-42-



--------------------------------------------------------------------------------

(ii) Amounts to be applied pursuant to this Section 2.09 to the prepayment of
Revolving Loans shall be applied first to reduce outstanding ABR Loans. Any
amounts remaining after each such application shall be applied to prepay
Eurodollar Loans. Notwithstanding the foregoing, if the amount of any prepayment
of Loans required under this Section 2.09 shall be in excess of the amount of
the ABR Loans at the time outstanding (an “Excess Amount”), only the portion of
the amount of such prepayment as is equal to the amount of such outstanding ABR
Loans shall be immediately prepaid and, at the election of Borrower, the balance
of such required prepayment shall be either (A) deposited in the Collateral
Account and applied to the prepayment of Eurodollar Loans on the last day of the
then next-expiring Interest Period for Eurodollar Loans; provided that
(i) interest in respect of such Excess Amount shall continue to accrue thereon
at the rate provided hereunder for the Loans which such Excess Amount is
intended to repay until such Excess Amount shall have been used in full to repay
such Loans and (ii) at any time while an Event of Default has occurred and is
continuing, the Administrative Agent may, and upon written direction from the
Required Lenders shall, apply any or all proceeds then on deposit in the
Collateral Account to the payment of such Loans in an amount equal to such
Excess Amount or (B) prepaid immediately, together with any amounts owing to the
Lenders under Section 2.12.

(d) Notice of Prepayment. Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by written
notice of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment and (iii) in the case of prepayment of a Swingline
Loan, not later than 11:00 a.m., New York City time, on the date of prepayment.
Each such notice shall be irrevocable; provided that, if a notice of prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.07(c), then such notice of prepayment
may be revoked if such termination is revoked in accordance with
Section 2.07(c). Each such notice shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid. Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof. Such notice to the Lenders may be by electronic communication.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Credit Extension of the same Type as provided in
Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing and otherwise in accordance with this
Section 2.09. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.06.

SECTION 2.10 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(b) the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the

 

-43-



--------------------------------------------------------------------------------

circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be deemed to be a
request to convert such Borrowing into an ABR Borrowing, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

SECTION 2.11 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against property of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBOR Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender, such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), then Borrower will pay
to such Lender or such Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Bank, as the case may
be, for such additional costs incurred or reduction suffered, it being
understood that, to the extent duplicative of the provisions of Section 2.14,
this Section 2.11 shall not apply to Taxes.

(b) If any Lender or any Issuing Bank determines (in good faith, but in its sole
absolute discretion) that any Change in Law regarding capital requirements has
or would have the effect of reducing the rate of return on such Lender’s or such
Issuing Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time Borrower will pay to such Lender or such Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company for any
such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section 2.11 shall be delivered to Borrower (with a copy to the
Administrative Agent) and shall be conclusive and binding absent manifest error.
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 5 days after receipt thereof.

(d) Failure or delay on the part of any Lender or an Issuing Bank to demand
compensation pursuant to this Section 2.11 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
Borrower shall not be required to compensate a

 

-44-



--------------------------------------------------------------------------------

Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall not begin earlier
than the date of effectiveness of the Change in Law.

SECTION 2.12 Breakage Payments. In the event of (a) the payment or prepayment of
any principal of any Eurodollar Loan earlier than the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified therefor in any notice
delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan earlier
than the last day of the Interest Period applicable thereto as a result of a
request by Borrower pursuant to Section 2.15, then, in any such event, Borrower
shall compensate each affected Lender for the loss, cost and expense
attributable to such event for such Lender. In the case of any such event, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest or fees which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert, continue or reduce as specified in such notice, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest or fees which would accrue on such principal amount of such
Loan for such period at the interest rate which such Lender would bid were it to
bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the Eurodollar market. A certificate of
any Lender setting forth in reasonable detail any amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.12 shall be delivered
to Borrower (with a copy to the Administrative Agent) and shall be conclusive
and binding absent manifest error. Borrower shall pay such Lender the amount
shown as due on any such certificate within 5 days after receipt thereof.

SECTION 2.13 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or LC
Reimbursement Obligations, or of amounts payable under Section 2.11, 2.12 or
2.14, or otherwise) on or before the time expressly required hereunder or under
such other Loan Document for such payment (or, if no such time is expressly
required, prior to 2:00 p.m., New York City time), on the date when due, in
immediately available funds, without setoff, deduction or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 677 Washington
Boulevard, Stamford, Connecticut 06901 (ABA# 026007993, account# WA860050524),
except payments to be made directly to the Issuing Banks or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.11,
2.12, 2.14 and 11.03 shall be made directly to the persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, unless specified otherwise, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such

 

-45-



--------------------------------------------------------------------------------

extension. All payments under each Loan Document shall be made in dollars,
except as expressly specified otherwise.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, LC Reimbursement
Obligations, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and LC Reimbursement Obligations then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and LC
Reimbursement Obligations then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise (including by exercise of its rights under Section 9.1(a)(viii) of the
Security Agreement), obtain payment in respect of any principal of or interest
on any of its Revolving Loans, or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Borrower or
any of its Subsidiaries or Affiliates (as to which the provisions of this
paragraph shall apply). Each Loan Party consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.13(c) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.13(c) to share in the benefits of the recovery
of such secured claim.

(d) Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that Borrower will not make such payment,
the Administrative Agent may assume that Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

-46-



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.13(d), 2.16(d), 2.17(d), 2.17(e) or 11.03(d),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.14 Taxes. (a) Any and all payments by or on account of any obligation
of Borrower hereunder or under any other Loan Document shall be made without
setoff, counterclaim or other defense and free and clear of and without
deduction or withholding for any and all Indemnified Taxes; provided that if
Borrower shall be required by law to deduct any Indemnified Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions or withholdings applicable
to additional sums payable under this Section 2.14) the Administrative Agent,
any Lender or any Issuing Bank, as the case may be, receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) Borrower shall make such deductions or withholdings and (iii) Borrower
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.14) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender or an Issuing Bank, or by the Administrative Agent on its own behalf
or on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
and in any event within 30 days of any such payment being due, by Borrower to a
Governmental Authority, Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law and reasonably
requested by Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law and reasonably requested by
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate. Each Foreign Lender shall (i) furnish
either (a) two accurate and complete originally executed U.S. Internal Revenue
Service Form W-8BEN and/or Form W-8IMY, as applicable (or successor form) or
(b) an accurate and complete U.S. Internal Revenue Service Form W-8ECI (or
successor form), certifying, in either case, to such Foreign Lender’s legal
entitlement to an exemption or reduction from U.S. federal withholding tax with
respect to all

 

-47-



--------------------------------------------------------------------------------

payments hereunder, and (ii) to the extent it may lawfully do so at such times,
upon reasonable request by Borrower or the Administrative Agent, provide a new
Form W-8BEN and/or Form W-8IMY, as applicable (or successor form) or Form W-8ECI
(or successor form) upon the expiration or obsolescence of any previously
delivered form to reconfirm any complete exemption from, or any entitlement to a
reduction in, U.S. federal withholding tax with respect to any payment
hereunder; provided that any Foreign Lender that is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and is claiming the so-called
“portfolio interest exemption” shall also furnish a “Non-Bank Certificate” in
the form of Exhibit P together with a Form W-8BEN and/or Form W-8IMY, as
applicable. Notwithstanding anything in this Section 2.14 to the contrary, no
Foreign Lender shall be entitled to any indemnification or other benefits of
Section 2.14(a), (b), (c) or (d) if such Lender has failed to deliver any of the
documentation required to be delivered by it pursuant to this Section 2.14(e).
Each Lender that is not a Foreign Lender shall furnish an accurate and complete
U.S. Internal Revenue Service Form W-9 (or successor form) establishing that
such Lender is not subject to U.S. backup withholding, and to the extent it may
lawfully do so at such times, upon reasonable request by Borrower or the
Administrative Agent, provide a new Form W-9 (or successor form) upon the
expiration or obsolescence of any previously delivered form.

(f) If the Administrative Agent or a Lender (or an assignee) determines in its
reasonable discretion that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by Borrower or with respect to
which Borrower has paid additional amounts pursuant to this Section 2.14, it
shall pay over such refund to Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Section 2.14
with respect to the Indemnified Taxes or the Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender (or assignee) and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that Borrower, upon the request of the Administrative Agent or such Lender (or
assignee), agrees to repay the amount paid over to Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender (or assignee) within a reasonable time (not
to exceed 20 days) after receipt of written notice that the Administrative Agent
or such Lender (or assignee) is required to repay such refund to such
Governmental Authority. Nothing contained in this Section 2.14(f) shall require
the Administrative Agent or any Lender (or assignee) to make available its Tax
Returns or any other information which it deems confidential to Borrower or any
other person. Notwithstanding anything to the contrary, in no event will any
Lender be required to pay any amount to Borrower the payment of which would
place such Lender in a less favorable net after-tax position than such Lender
would have been in if the additional amounts giving rise to such refund of any
Indemnified Taxes or Other Taxes had never been paid.

(g) For purposes of this Section 2.14, in the case of any Lender that is treated
as a partnership for U.S. federal income tax purposes, any Taxes required to be
deducted and withheld by such Lender with respect to payments made by Borrower
under any Loan Document shall be treated as Taxes required to be deducted by
Borrower, but only to the extent such Taxes would have been required to be
deducted and withheld by such Lender if such Lender were treated as a
corporation for U.S. federal income tax purposes making such payments under the
Loan Documents on behalf of Borrower.

SECTION 2.15 Mitigation Obligations; Replacement of Lenders.

(a) Mitigation of Obligations. If any Lender requests compensation under
Section 2.11, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, then such Lender shall use reasonable

 

-48-



--------------------------------------------------------------------------------

efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.11 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment. A certificate setting forth such costs and
expenses in reasonable detail submitted by such Lender to Borrower and the
Administrative Agent shall be conclusive absent manifest error.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender defaults in its obligation to fund Loans
hereunder, then Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 11.04), all of its interests, rights and obligations under
this Agreement to an assignee selected by Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Commitment is being
assigned, the Issuing Banks and the Swingline Lender), which consents shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (assuming
for this purpose that the Loans of such Lender were being prepaid) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrower (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.11
or payments required to be made pursuant to Section 2.14, such assignment will
result in a material reduction in such compensation or payments. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
Borrower to require such assignment and delegation cease to apply.

SECTION 2.16 Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to Borrower from time to
time during the Revolving Availability Period, in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $10.0 million or (ii) the sum of
the total Revolving Exposures exceeding the total Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, Borrower may borrow, repay
and reborrow Swingline Loans.

(b) Swingline Loans. To request a Swingline Loan, Borrower shall deliver, by
hand delivery or telecopy, a duly completed and executed Borrowing Request to
the Administrative Agent and the Swingline Lender, not later than 2:00 p.m., New
York City time, on the day of a proposed Swingline Loan. Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and the amount of the requested Swingline Loan. Each Swingline Loan shall
be an ABR Loan. The Swingline Lender shall make each Swingline Loan available to
Borrower by means of a credit to the general deposit account of Borrower with
the Swingline Lender (or, in the case of a Swingline Loan

 

-49-



--------------------------------------------------------------------------------

made to finance the reimbursement of an LC Disbursement as provided in
Section 2.17(e), by remittance to the applicable Issuing Bank) by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan. Borrower shall not
request a Swingline Loan if at the time of or immediately after giving effect to
the Credit Extension contemplated by such request a Default has occurred and is
continuing or would result therefrom. Swingline Loans shall be made in minimum
amounts of $1.0 million and integral multiples of $100,000 above such amount.

(c) Prepayment. Borrower shall have the right at any time and from time to time
to repay any Swingline Loan, in whole or in part, upon giving written notice to
the Swingline Lender and the Administrative Agent before 12:00 (noon), New York
City time, on the proposed date of repayment.

(d) Participations. The Swingline Lender may at any time in its discretion by
written notice given to the Administrative Agent (provided such notice
requirement shall not apply if the Swingline Lender and the Administrative Agent
are the same entity) not later than 11:00 A.M., New York City time, on the next
succeeding Business Day following such notice require the Revolving Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans then outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (so long as such
payment shall not cause such Lender’s Revolving Exposure to exceed such Lender’s
Revolving Commitment). Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.02(c) with respect to Loans made by such
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify Borrower of any
participations in any Swingline Loan acquired by the Revolving Lenders pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from Borrower (or other party on behalf
of Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent. Any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve Borrower of any
default in the payment thereof.

SECTION 2.17 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, Borrower may
request an Issuing Bank, and the Issuing Banks agree, to issue Letters of Credit
at any time and from time to time during the Revolving Availability Period for
its own account or the account of a Subsidiary and in a form reasonably
acceptable to the Administrative Agent and such Issuing Bank (provided that
Borrower

 

-50-



--------------------------------------------------------------------------------

shall be a co-applicant, and be jointly and severally liable, with respect to
each Letter of Credit issued for the account of a Subsidiary). The Issuing Banks
shall have no obligation to issue, and Borrower shall not request the issuance
of, any Letter of Credit at any time if after giving effect to such issuance,
the LC Exposure would exceed the LC Commitment or the total Revolving Exposure
would exceed the total Revolving Commitments. In the event of any inconsistency
between the terms and conditions of this Agreement or any other Loan Document
and the terms and conditions of any form of letter of credit application or
other agreement submitted by Borrower to, or entered into by Borrower with, an
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement or such other Loan Document, as applicable, shall control, and no
provision of such form of letter of credit application relating to collateral,
liens, set-off rights, indemnification or interest shall apply and such matters,
if applicable, shall be governed by this Agreement and the Security Documents.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) an LC Request to such Issuing
Bank and the Administrative Agent not later than 11:00 a.m. on the third
Business Day preceding the requested date of issuance, amendment, renewal or
extension (or such later date and time as is acceptable to such Issuing Bank).

A request for an initial issuance of a Letter of Credit shall specify in form
and detail satisfactory to the applicable Issuing Bank:

(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(ii) the amount thereof;

(iii) the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);

(iv) the name and address of the beneficiary thereof;

(v) whether the Letter of Credit is to be issued for its own account or for the
account of one of its Subsidiaries (provided that Borrower shall be a
co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Subsidiary);

(vi) the documents to be presented by such beneficiary in connection with any
drawing thereunder;

(vii) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

(viii) such other matters as such Issuing Bank may require.

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail satisfactory to the applicable Issuing
Bank:

(i) the Letter of Credit to be amended, renewed or extended;

 

-51-



--------------------------------------------------------------------------------

(ii) the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day);

(iii) the nature of the proposed amendment, renewal or extension; and

(iv) such other matters as such Issuing Bank may require.

If requested by an Issuing Bank but subject to Section 2.17(a), Borrower also
shall submit a letter of credit application on the applicable Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and, upon
issuance, amendment, renewal or extension of each Letter of Credit, Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (i) the LC Exposure shall not exceed
the LC Commitment and (ii) the total Revolving Exposures shall not exceed the
total Revolving Commitments. Unless the applicable Issuing Bank shall agree
otherwise, no Letter of Credit shall be in an initial amount less than $100,000,
in the case of a Commercial Letter of Credit, or $100,000, in the case of a
Standby Letter of Credit.

(c) Expiration Date. (i) Subject to clause (ii) below, each Letter of Credit
shall expire at or prior to the close of business on (i) in the case of a
Standby Letter of Credit, the earlier of (x) the date that is one year after the
date of the issuance of such Standby Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(y) the Letter of Credit Expiration Date and (ii) in the case of a Commercial
Letter of Credit, the earlier of (x) the date that is 180 days after the date of
issuance of such Commercial Letter of Credit (or, in the case of any renewal or
extension thereof, 180 days after such renewal or extension) and (y) the Letter
of Credit Expiration Date.

(ii) If Borrower so requests in any LC Request, the applicable Issuing Bank may,
in its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit such Issuing
Bank to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by such Issuing Bank, Borrower shall not be required to make
a specific request to such Issuing Bank for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) such Issuing Bank to permit the renewal of
such Letter of Credit at any time to an expiry date not later than the earlier
of (i) one year from the date of such renewal and (ii) the Letter of Credit
Expiration Date; provided that such Issuing Bank shall not permit any such
renewal if (x) such Issuing Bank has determined that it would have no obligation
at such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.17(l) or otherwise), or (y) it
has received notice on or before the day that is two Business Days before the
date which has been agreed upon pursuant to the proviso of the first sentence of
this paragraph, (1) from the Administrative Agent that any Lender directly
affected thereby has elected not to permit such renewal or (2) from the
Administrative Agent, any Lender or Borrower that one or more of the applicable
conditions specified in Section 4.02 are not then satisfied.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby
irrevocably grants to each Revolving Lender, and each Revolving Lender hereby
acquires from each Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Pro Rata Percentage of the aggregate amount available
to be drawn under such Letter

 

-52-



--------------------------------------------------------------------------------

of Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of each Issuing Bank, such Revolving Lender’s Pro Rata
Percentage of each LC Disbursement made by each Issuing Bank and not reimbursed
by Borrower on the date due as provided in Section 2.17(e), or of any
reimbursement payment required to be refunded to Borrower for any reason. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. (i) If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, Borrower shall reimburse such LC Disbursement by
paying to such Issuing Bank an amount equal to such LC Disbursement not later
than 2:00 p.m., New York City time, on the date that such LC Disbursement is
made if Borrower shall have received notice of such LC Disbursement prior to
9:45 a.m., New York City time, on such date, or, if such notice has not been
received by Borrower prior to such time on such date, then not later than 2:00
p.m., New York City time, on the Business Day immediately following the day that
Borrower receives such notice; provided that Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with ABR Loans in an equivalent
amount and, to the extent so financed, Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Loans.

(ii) If Borrower fails to make any payment required to be made pursuant to
Section 2.17(e)(i) above with respect to a Letter of Credit when due, the
Issuing Bank entitled to such payment shall notify the Administrative Agent,
whereupon Borrower shall be deemed to have requested a Revolving Loan in the
amount of such payment. The Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from Borrower in
respect thereof and such Revolving Lender’s Pro Rata Percentage thereof. Each
Revolving Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent not later than 2:00 p.m., New York City time, on such
date (or, if such Revolving Lender shall have received such notice later than
12:00 noon, New York City time, on any day, not later than 11:00 a.m., New York
City time, on the immediately following Business Day), an amount equal to such
Revolving Lender’s Pro Rata Percentage of the unreimbursed LC Disbursement in
the same manner as provided in Section 2.02(c) with respect to Revolving Loans
made by such Revolving Lender, and the Administrative Agent will promptly pay to
the applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. The Administrative Agent will promptly pay to such Issuing Bank any
amounts received by it from Borrower pursuant to the above paragraph prior to
the time that any Revolving Lender makes any payment pursuant to the preceding
sentence and any such amounts received by the Administrative Agent from Borrower
thereafter will be promptly remitted by the Administrative Agent to the
Revolving Lenders that shall have made such payments and to such Issuing Bank,
as appropriate. If any Revolving Lender shall not have made its Pro Rata
Percentage of such LC Disbursement available to the Administrative Agent as
provided above, each of such Revolving Lender and Borrower severally agrees to
pay interest on such amount, for each day from and including the date such
amount is required to be paid in accordance with the foregoing to but excluding
the date such amount is paid, to the Administrative Agent for the account of the
applicable Issuing Bank at (i) in the case of Borrower, the rate per annum set
forth in Section 2.17(h) and (ii) in the case of such Lender, at a rate
determined by the Administrative Agent in accordance with banking industry rules
or practices on interbank compensation.

 

-53-



--------------------------------------------------------------------------------

(f) Obligations Absolute. The LC Reimbursement Obligation of Borrower as
provided in Section 2.17(e) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein; (ii) any draft or other document presented under
a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iii) subject to the next two succeeding sentences in this
Section 2.17(f), payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that fails to comply with the terms of
such Letter of Credit; (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.17, constitute a legal or equitable discharge of, or provide a
right of setoff against, the obligations of Borrower hereunder; (v) the fact
that a Default shall have occurred and be continuing; or (vi) any material
adverse change in the business, property, results of operations, prospects or
condition, financial or otherwise, of Borrower and its Subsidiaries. None of the
Agents, the Lenders, the Issuing Banks or any of their Affiliates shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Banks;
provided that the foregoing shall not be construed to excuse an Issuing Bank
from liability to Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by Borrower
to the extent permitted by applicable law) suffered by Borrower that are caused
by such Issuing Bank’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly give written
notice to the Administrative Agent and Borrower of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve Borrower of its LC Reimbursement Obligation to such Issuing Bank and the
Lenders with respect to any such LC Disbursement (other than with respect to the
timing of such LC Reimbursement Obligation set forth in Section 2.17(e)).

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest payable on
demand, (x) for each day from and including the date such LC Disbursement is
made to but excluding the due date for such reimbursement in accordance with
Section 2.17(e) (if different from the date of such LC Disbursement), at a rate
per annum

 

-54-



--------------------------------------------------------------------------------

determined pursuant to Section 2.06(a), and (y) for each day from and including
such due date to but excluding the date that Borrower reimburses such LC
Disbursement, at the rate per annum determined pursuant to Section 2.06(c) (but
without any need for an election to be made by the Required Lenders). Interest
accrued pursuant to this paragraph shall be for the account of such Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to Section 2.17(e)(ii) to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, Borrower shall deposit in the LC Sub-Account, in the
name of the Collateral Agent and for the benefit of the Revolving Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to Borrower described in
paragraph (g) or (h) (other than clause (ix)) thereof of Article VIII. Funds in
the LC Sub-Account shall be applied by the Collateral Agent to reimburse any
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of outstanding LC
Reimbursement Obligations or, if the maturity of the Loans has been accelerated
(but subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations of Borrower under this Agreement. If Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount plus any accrued interest or realized profits with
respect to such amounts (to the extent not applied as aforesaid) shall be
returned to Borrower within three Business Days after all Events of Default have
been cured or waived.

(j) Additional Issuing Banks. Borrower may, at any time and from time to time,
designate one or more additional Revolving Lenders to act as an issuing bank
with respect to Letters of Credit under the terms of this Agreement, with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), the Issuing Banks and such Revolving Lender(s). Any
Revolving Lender designated as an issuing bank pursuant to this paragraph (j)
shall be deemed (in addition to being a Revolving Lender) to be the Issuing Bank
with respect to Letters of Credit issued or to be issued by such Revolving
Lender, and all references herein and in the other Loan Documents to the term
“Issuing Bank” shall, with respect to such Letters of Credit, be deemed to refer
to such Revolving Lender in its capacity as Issuing Bank, as the context shall
require.

(k) Resignation or Removal of an Issuing Bank. An Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 45 days’ prior notice to the
Lenders, the Administrative Agent and Borrower. An Issuing Bank may be replaced
at any time by written agreement among Borrower, each Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank or any such
additional Issuing Bank. At the time any such resignation or replacement shall
become effective, Borrower shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Sections 2.05(c) and (d). From and after
the effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Banks under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to refer to such successor or such
addition or to any previous Issuing Bank, or to such successor or such addition
and all previous Issuing Banks, as the context shall

 

-55-



--------------------------------------------------------------------------------

require. After the resignation or replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit. If at any time
there is more than one Issuing Bank hereunder, Borrower may, in its discretion,
select which Issuing Bank is to issue any particular Letter of Credit.

(l) Other. An Issuing Bank shall be under no obligation to issue any Letter of
Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Second Restatement Date, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Second Restatement Date and which such Issuing Bank in good faith deems material
to it; or

(ii) the issuance of such Letter of Credit would violate one or more generally
applicable policies of such Issuing Bank.

An Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) such Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(m) Existing Letters of Credit. Each “Letter of Credit” (as defined in the First
Amended and Restated Credit Agreement) that is outstanding on the Second
Restatement Date shall on and after the Second Restatement Date be deemed a
Letter of Credit under this Agreement and the pricing, fees and other terms of
each such Letter of Credit shall be based upon and determined in accordance with
the provisions of this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Banks and each of the Lenders (with references to
the Companies being references thereto after giving effect to the Transactions
unless otherwise expressly stated) that:

SECTION 3.01 Organization; Powers. Each Company (a) is duly organized or formed
and validly existing under the laws of the jurisdiction of its organization,
(b) has all requisite corporate, limited liability company or partnership (or
similar authority relating to business entities) power and authority to carry on
its business as now conducted and to own and lease its property and (c) is
qualified and in good standing (or has such other equivalent status) to do
business in every jurisdiction where such qualification is required, except in
such jurisdictions where the failure to so qualify or be in

 

-56-



--------------------------------------------------------------------------------

good standing, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. There is no existing material
default under any Organizational Document of each Company or any event which,
with the giving of notice or passage of time or both, would constitute a
material default by any party thereunder.

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate, limited liability
company or partnership (or similar authority relating to business entities)
powers and have been duly authorized by all necessary corporate, limited
liability company or partnership (or similar authority relating to business
entities) action on the part of such Loan Party. This Agreement has been duly
executed and delivered by each Loan Party and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03 No Conflicts. Except as set forth on Schedule 3.03, the
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created by the Loan Documents and (iii) consents,
approvals, registrations, filings, permits or other actions the failure to
obtain or perform which would not reasonably be expected to result in a Material
Adverse Effect, (b) will not violate the Organizational Documents of any Company
or any judgment, decree or order of any Governmental Authority, (c) will not
violate or result in a default or require any consent or approval under any
indenture, agreement or other instrument binding upon any Company or its
property, or give rise to a right thereunder to require any payment to be made
by any Company, except for violations, defaults, the creation of such rights or
the failure to obtain any such consent or approval that would not reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any property of any Company, except Liens
created by the Loan Documents and other Permitted Liens.

SECTION 3.04 Financial Statements. Borrower has heretofore furnished to the
Lenders all financial statements required pursuant to Sections 5.01(a), (b) and
(c) of the First Amended and Restated Credit Agreement through the Second
Restatement Date and all such financial statements have been prepared in
accordance with GAAP consistently applied (except any inconsistencies in the
application of GAAP as are approved by such independent public accountants and
disclosed in their audit report) and present fairly and accurately the financial
condition and results of operations and cash flows of the Companies as of the
dates and for the periods to which they relate, subject in the case of unaudited
statements to changes resulting from audit and normal year end adjustments.
Except as set forth in such financial statements, there are no liabilities of
any Company of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which would reasonably be expected to result in a
Material Adverse Effect, and there is no existing condition, situation or set of
circumstances which, in the reasonable determination of a Financial Officer of
Borrower in his or her reasonable good faith judgment, would reasonably be
expected to result in such a liability, other than liabilities under the Loan
Documents and the Senior Unsecured Note Documents. To the extent required by
GAAP, the Companies maintain adequate reserves for future costs associated with
any Black Lung Liabilities, retiree and health care benefits, any Reclamation
and any other potential Environmental Claim.

 

-57-



--------------------------------------------------------------------------------

Since December 31, 2005, there has been no event, change, circumstance or
occurrence that, individually or in the aggregate, has had or would reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.05 Properties. (a) Each Company has good title to, or valid leasehold
interests in, all its property material to its business, free and clear of all
Liens except for Permitted Collateral Liens and minor irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere
with its ability to conduct its business as currently conducted or to utilize
such property for its intended purpose, and each Company has Mining Title to all
Active Operating Properties to the extent necessary to conduct its business as
currently conducted and to utilize such properties for their intended purpose.
The property of the Companies, taken as a whole, (i) is in good operating order,
condition and repair (ordinary wear and tear excepted), except to the extent
that the failure to be in such condition would not reasonably be expected to
result in a Material Adverse Effect, and (ii) constitutes all the property which
is required for the business and operations of the Companies as presently
conducted.

(b) Schedule 3.05(b) contains a true and complete list of each interest in Real
Property (i) owned by any Company as of the Second Restatement Date and
describes the type of interest therein held by such Company and (ii) leased,
subleased or otherwise occupied or utilized by any Company, as lessee,
sublessee, franchisee or licensee, as of the Second Restatement Date and
describes the type of interest therein held by such Company, whether such lease
or sublease is a Mining Lease or Prep Plant Lease and, in the case of leases or
subleases for the Significant Mining Properties, whether such lease, sublease or
other instrument requires the consent of the landlord thereunder or other
parties thereto to the Transactions, including the granting of Liens on the
Collateral to the Collateral Agent for the benefit of the Secured Parties.

(c) As of the Second Restatement Date, no Company has received any notice of,
nor has any knowledge of, the occurrence or pendency or contemplation of any
Casualty Event affecting all or any portion of its property. As of the date of
any Credit Extension occurring after the Second Restatement Date, no Company has
received any notice of, nor has any knowledge of, the occurrence or pendency or
contemplation of any Casualty Event, except to the extent that such Casualty
Event would not reasonably be expected to result in a Material Adverse Effect.
No Mortgage encumbers improved Real Property that is located in an area that has
been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968 unless flood insurance available under such Act has been obtained in
accordance with Section 5.04.

(d) Each Company owns or has rights to use all of the Collateral and all rights
with respect to any of the foregoing to the extent material to the ordinary
business operations of such Company. The use by each Company of such Collateral
and all such rights with respect to the foregoing do not infringe on the rights
of any person other than such infringement which would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect. No
claim has been made and remains outstanding that any Company’s use of any
Collateral does or may violate the rights of any third party that would
reasonably be expected (after giving effect to the probable outcome of any
proceeding relating thereto), individually or in the aggregate, to result in a
Material Adverse Effect.

SECTION 3.06 Intellectual Property.

(a) Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, patent applications, trademarks, trade names, service marks,
copyrights, technology, trade secrets,

 

-58-



--------------------------------------------------------------------------------

proprietary information, domain names, know-how and processes necessary for the
conduct of its business as currently conducted (the “Intellectual Property”),
except for those the failure to own or license which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. No Loan Party has knowledge of any claim that has been asserted and is
pending by any person challenging or questioning the use of any such
Intellectual Property, or the validity or effectiveness of any such Intellectual
Property, except for such claims that would not reasonably be expected to have a
Material Adverse Effect, nor does any Loan Party know of any valid basis for any
such claim. The use of such Intellectual Property by each Loan Party does not
infringe the rights of any person, except for such claims and infringements
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

(b) Registrations. Except pursuant to licenses and other user agreements entered
into by each Loan Party in the ordinary course of business that are listed in
Schedules 13(a) and 13(b) to the Perfection Certificate, on and as of the Second
Restatement Date (i) each Loan Party owns and possesses the right to use, and
has done nothing to authorize or enable any other person to use, any Copyright,
Patent or Trademark (as such terms are defined in the Security Agreement) listed
in Schedules 13(a) and 13(b) to the Perfection Certificate and (ii) all
registrations listed in Schedules 13(a) and 13(b) to the Perfection Certificate
are valid and in full force and effect.

(c) No Violations or Proceedings. To each Loan Party’s knowledge, on and as of
the Second Restatement Date, (i) there is no material violation by others of any
right of such Loan Party with respect to any copyright, patent or trademark
listed in Schedules 13(a) and 13(b) to the Perfection Certificate, respectively,
pledged by it under the name of such Loan Party, (ii) such Loan Party is not
infringing upon any copyright, patent or trademark of any other person other
than such infringement that, individually or in the aggregate, would not
reasonably be expected to materially adversely affect the value or utility of
the Intellectual Property or any portion thereof material to the use and
operation of the Collateral, and (iii) no proceedings have been instituted or
are pending against such Loan Party or, to its knowledge, threatened, and no
claim against such Loan Party has been received by such Loan Party, alleging any
such violation, except as may be set forth in Schedule 3.06(c).

SECTION 3.07 Equity Interests and Subsidiaries. (a) Schedule 3.07(a) sets forth
a list of (i) all the Subsidiaries of Holdings and their jurisdiction of
organization as of the Second Restatement Date and (ii) the number of each class
of their Equity Interests authorized, and the number outstanding, on the Second
Restatement Date and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase or similar rights at the Second
Restatement Date. All Equity Interests of each Company are duly and validly
issued and are fully paid and non-assessable, and, other than the Equity
Interests of Holdings, are owned by Holdings, directly or indirectly through
Wholly Owned Subsidiaries. Each Loan Party is the record and beneficial owner
of, and has good and marketable title to, the Equity Interests pledged by it
under the Security Agreement, free of any and all consensual Liens, rights or
claims of other persons, except the security interest created by the Security
Agreement, and there are no outstanding warrants, options or other rights to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any such Equity Interests.

(b) No consent of any person including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary is necessary or reasonably desirable (from the perspective of
a secured party) in connection with the creation, perfection or first priority
status of the security interest of the Collateral Agent in any Equity Interests
pledged to the Collateral Agent for the benefit of the Secured Parties under the
Security

 

-59-



--------------------------------------------------------------------------------

Agreement or the exercise by the Collateral Agent of the voting or other rights
provided for in the Security Agreement or the exercise of remedies in respect
thereof, except such consents and approvals typically required under Federal and
state securities laws in effect at the time.

(c) An accurate organization chart, showing the ownership structure of Holdings
and each of its Subsidiaries on the Second Restatement Date, and after giving
effect to the Transactions, is set forth on Schedule 3.07(c).

SECTION 3.08 Litigation; Compliance with Laws. (a) Except for matters covered by
Section 3.18, there are no actions, suits or proceedings at law or in equity by
or before any Governmental Authority now pending or, to the knowledge of any
Company, threatened against or affecting any Company or any business, property
or rights of any Company (i) that involve any Loan Document or any of the
Transactions or (ii) that, in the reasonable good faith judgment of such Company
(after giving effect to the exhaustion of all appeals), would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(b) Except for matters covered by Section 3.18, no Company or any of its
property is in violation of, nor will the continued operation of its property as
currently conducted violate, any Requirements of Law (including any zoning or
building ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting any Company’s Real Property or is
in default with respect to any judgment, writ, injunction, decree, rule or order
of any Governmental Authority, where such violation or default, individually or
in the aggregate, would reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.09 Agreements. (a) As of the Second Restatement Date, no Company is a
party to any agreement or instrument or subject to any corporate or other
constitutional restriction that has resulted or would reasonably be expected to
result in a Material Adverse Effect.

(b) No Company is in default in any manner under any provision of any indenture
or other agreement or instrument evidencing Indebtedness, or any other agreement
or instrument to which it is a party or by which it or any of its property is or
may be bound, where such default would reasonably be expected to result in a
Material Adverse Effect.

(c) Schedule 3.09(c) accurately and completely lists all Material Agreements
(other than leases of Real Property set forth on Schedule 3.05(b) and the Coal
Agreements, Mining Leases and Prep Plant Leases set forth on Schedule 3.21) to
which any Company is a party which are in effect on the Second Restatement Date
in connection with the operation of the business conducted thereby and Borrower
has delivered to the Administrative Agent complete and correct copies of (or
provided the Administrative Agent with access to) all such Material Agreements,
including any amendments, supplements or modifications with respect thereto, and
all such agreements are in full force and effect as of the Second Restatement
Date.

SECTION 3.10 Federal Reserve Regulations. (a) No Company is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including

 

-60-



--------------------------------------------------------------------------------

Regulation T, U or X. The pledge of the Securities Collateral pursuant to the
Security Agreement does not violate any such regulations.

SECTION 3.11 Investment Company Act; Public Utility Holding Company Act. No
Company is (a) an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) a “holding company,” an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company,” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935, as amended.

SECTION 3.12 Use of Proceeds. Borrower will use (a) the proceeds of the
Revolving Loans for working capital and general corporate purposes of Borrower
and its Subsidiaries, including Permitted Acquisitions and (b) the Letters of
Credit to support Borrower’s and its Subsidiaries’ surety bonding program,
workers’ compensation requirements and other general corporate purposes of
Borrower and its Subsidiaries.

SECTION 3.13 Taxes. Each Company has (a) timely filed or caused to be timely
filed all federal Tax Returns and all material state, local and foreign Tax
Returns or materials required to have been filed by it and all such Tax Returns
are true and correct in all material respects and (b) duly and timely paid or
caused to be duly and timely paid all Taxes (whether or not shown on any Tax
Return) due and payable by it and all assessments received by it, except Taxes
(i) that are being contested in good faith by appropriate proceedings and for
which such Company has set aside on its books adequate reserves in accordance
with GAAP or (ii) that would not, individually or in the aggregate, have a
Material Adverse Effect. Each Company has made adequate provision in accordance
with GAAP for all Taxes not yet due and payable. Each Company is unaware of any
proposed or pending tax assessments, deficiencies or audits that would be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect.

SECTION 3.14 No Material Misstatements. No information, report, financial
statement, certificate, Borrowing Request, LC Request, exhibit or schedule
furnished by or on behalf of any Company to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto (including the Confidential Information
Memorandum), taken as a whole and giving effect to amendments and supplements
thereto from time to time as permitted by the Loan Documents, contained or
contains any material misstatement of fact or omitted or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were or are made, not misleading as of the date
such information is dated or certified; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each Company represents only that it acted
in good faith and utilized assumptions reasonable at the time made and due care
in the preparation of such information, report, financial statement, exhibit or
schedule.

SECTION 3.15 Labor Matters. As of the Second Restatement Date, there are no
material strikes, lockouts or slowdowns against any Company pending or, to the
knowledge of any Company, threatened. The hours worked by and payments made to
employees of any Company have not been in violation of the Fair Labor Standards
Act of 1935, as amended, or any other applicable Requirement of Law dealing with
such matters in any manner that would reasonably be expected to result in a
Material Adverse Effect. All payments due from any Company, or for which any
claim may be made against any Company, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Company except where the failure

 

-61-



--------------------------------------------------------------------------------

to do so would not reasonably be expected to result in a Material Adverse
Effect. The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Company is bound.

SECTION 3.16 Solvency. Immediately after the consummation of the Transactions to
occur on the Second Restatement Date and immediately following the making of
each Loan and after giving effect to the application of the proceeds of each
Loan, (a) the fair value of the properties of each Loan Party (individually and
on a consolidated basis with its Subsidiaries) will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Loan Party (individually and on a
consolidated basis with its Subsidiaries) will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) each Loan Party (individually and
on a consolidated basis with its Subsidiaries) will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each Loan Party (individually
and on a consolidated basis with its Subsidiaries) will not have unreasonably
small capital with which to conduct its business in which it is engaged as such
business is now conducted and is proposed to be conducted following the Second
Restatement Date.

SECTION 3.17 Employee Benefit Plans. Each Company and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, could reasonably be expected to result in
material liability of any Company or any of its ERISA Affiliates or the
imposition of a Lien on any of the property of any Company. The present value of
all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $250,000 the fair market value of
the property of all such underfunded Plans. Using actuarial assumptions and
computation methods consistent with subpart I of subtitle E of Title IV of
ERISA, the aggregate liabilities of each Company or its ERISA Affiliates to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan, would not
reasonably be expected to result in a material liabilities of any Company or any
of its ERISA Affiliates. The Company, its ERISA Affiliates and its “related
persons” (as defined in the Coal Act) are in compliance in all material respects
with the Coal Act and the regulations promulgated thereunder, and none of the
Company, its ERISA Affiliates or its “related persons” has incurred any material
liability under the Coal Act except with respect to premiums or other payments
required thereunder which have been paid when due. The Company and its ERISA
Affiliates are in compliance in all material respects with the Black Lung Act
and the regulations promulgated thereunder, and neither the Company nor its
ERISA Affiliates has incurred any material liability under the Black Lung Act.

SECTION 3.18 Environmental Matters. (a) Except as set forth in Schedule 3.18:

(i) The Companies and their businesses, operations and Real Property are and
since the Original Closing Date have been in compliance with, and the Companies
have no liability under, Environmental Law, except any such non-compliance or
liability as would not reasonably be expected to result in a Material Adverse
Effect;

(ii) The Companies have obtained, and are in compliance with, all Environmental
or Mining Permits required for the conduct of their businesses and operations,
and the ownership,

 

-62-



--------------------------------------------------------------------------------

occupation, operation and use of their Real Property and other property, under
Environmental Law, and all such Environmental or Mining Permits are valid and in
good standing, except any such failure to obtain, non-compliance or failure to
be valid and in good standing as would not reasonably be expected to result in a
Material Adverse Effect. Under the currently effective business plan of the
Companies, to the knowledge of the Companies, no expenditures materially in
excess of those amounts currently included in the most recent budget submitted
pursuant to Section 5.01(g) hereof or other material or operational adjustments
will be required in order to remain in compliance with applicable Environmental
Laws or required Environmental or Mining Permits. To the knowledge of the
Companies, there is no existing reason why any Environmental or Mining Permits
necessary to be obtained for future operations or expansions (including any
renewals of existing Environmental or Mining Permits) will not be obtainable in
the ordinary course of the relevant Governmental Authorities’ permitting
processes and in a timely manner consistent with the currently effective
business plan of the Companies;

(iii) There are no pending or, to the knowledge of the Companies, threatened
Environmental Claims or other actions to revoke or terminate any Environmental
or Mining Permits possessed by the Companies, and there has not been any such
Environmental Claim since the Original Closing Date, except any such
Environmental Claim or other action as would not reasonably be expected to
result in a Material Adverse Effect;

(iv) There has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that has
resulted, or is reasonably likely to result, in liability by the Companies under
Environmental Law, except any such liability as would not reasonably be expected
to result in a Material Adverse Effect;

(v) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or relating to
the operations of the Companies, and, to the knowledge of the Companies, there
are no actions, activities, circumstances, conditions, events or incidents that
could form the basis of such an Environmental Claim, except any such
Environmental Claim as would not reasonably be expected to result in a Material
Adverse Effect;

(vi) No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation, except any such default as would not reasonably
be expected to result in a Material Adverse Effect; and

(vii) The Companies have, in the amounts and forms required pursuant to Mining
Law or by a Governmental Authority, obtained all performance bonds for
Reclamation or otherwise, surety bonds or escrow agreements and any payment or
prepayments made with respect to, or certificates of deposit or other sums or
assets required to be posted by the Companies under Mining Law, for Reclamation
or otherwise.

(b) Except as set forth in Schedule 3.18:

(i) No Company is obligated to perform any action or otherwise incur any expense
under Environmental Law pursuant to any order, decree, judgment or agreement by
which it is

 

-63-



--------------------------------------------------------------------------------

bound or has assumed by contract or agreement, and no Company is conducting or
financing, or has received a notice or Environmental Claim alleging that it may
be potentially responsible pursuant to CERCLA related to, any Response pursuant
to any Environmental Law with respect to any Real Property or any other
location, except any such circumstance as would not reasonably be expected to
result in a Material Adverse Effect;

(ii) No Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (A) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (B) listed on the Comprehensive Environmental
Response, Compensation and Liability Information System promulgated pursuant to
CERCLA or (C) included on any similar list maintained by any Governmental
Authority including any such list relating to petroleum;

(iii) No Lien has been recorded or, to the knowledge of any Company, threatened
under any Environmental Law with respect to any Real Property or property of the
Companies, except any such Lien as would not reasonably be expected to result in
a Material Adverse Effect;

(iv) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
Response, remediation or cleanup pursuant to any Governmental Real Property
Disclosure Requirements or any other Environmental Law;

(v) There are no Black Lung Liabilities pending or, to the knowledge of the
Companies, threatened against the Companies, and there have not been any such
Black Lung Liabilities since the Original Closing Date, except any Black Lung
Liabilities as would not reasonably be expected to result in a Material Adverse
Effect;

(vi) No Company has been barred for a period in excess of 14 consecutive days
from receiving surface or underground Environmental or Mining Permits pursuant
to the permit blockage provisions of the Surface Mining Control and Reclamation
Act, 30 U.S.C. §§1201 et seq., and the regulations promulgated thereunder, or
any corresponding state laws or regulations; and

(vii) The Companies have provided the Lenders, or their agents or consultants,
with access to all material records and files in the possession, custody or
control of, or otherwise reasonably available to, the Companies concerning
compliance with or liability under Environmental Law, including those concerning
the existence of Hazardous Materials at the Real Property or facilities owned,
operated, leased or used by the Companies as of and after the Second Restatement
Date.

SECTION 3.19 Insurance. Schedule 3.19 sets forth a true, complete and correct
description of all insurance maintained by each Company as of the Second
Restatement Date. All insurance maintained by the Companies is in full force and
effect in all material respects, all premiums due and payable thereunder have
been duly paid (except those being contested or disputed in good faith), no
Company has received any notice of violation or cancellation thereof that has
not been withdrawn, the Premises, and the use, occupancy and operation thereof,
comply in all material respects with all Insurance Requirements, and there
exists no material default under any Insurance Requirement. Each Company has

 

-64-



--------------------------------------------------------------------------------

insurance in such amounts and covering such risks and liabilities as are
customary for companies of a similar size engaged in similar businesses in
similar locations.

SECTION 3.20 Security Documents. (a) The Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral and, when (i) financing statements and other filings in
appropriate form are filed in the offices specified on Schedule 6 to the
Perfection Certificate and (ii) upon the taking of possession or control by the
Collateral Agent of the Security Agreement Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the Security
Agreement), the Liens created by the Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors thereunder in the Security Agreement Collateral (other than (A) the
Intellectual Property Collateral (as defined in the Security Agreement) and
(B) such Security Agreement Collateral in which a security interest cannot be
perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Collateral
Liens.

(b) When the Security Agreement or a short form thereof is filed in the United
States Patent and Trademark Office and the United States Copyright Office, the
Liens created by such Security Agreement shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the grantors
thereunder in the Intellectual Property Collateral (as defined in the Security
Agreement), in each case subject to no Liens other than Permitted Collateral
Liens.

(c) Each Mortgage is effective to create, in favor of the Collateral Agent, for
its benefit and the benefit of the Secured Parties, subject only to Permitted
Collateral Liens or other Liens acceptable to the Collateral Agent, legal, valid
and enforceable first priority Liens on, and security interests in, all of the
relevant Loan Party’s right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when the Mortgages are filed in the
offices specified on Schedule 1.01(c) (or, in the case of any Mortgage executed
and delivered after the date thereof in accordance with the provisions of
Sections 5.12 and 5.13, when such Mortgage is filed in the offices specified in
the local counsel opinion delivered with respect thereto in accordance with the
provisions of Sections 5.12 and 5.13), the Mortgages shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the relevant Loan Party in the Mortgaged Property and the proceeds thereof, in
each case prior and superior in right to any other person, other than Permitted
Collateral Liens.

(d) Each Security Document delivered pursuant to Sections 5.12 and 5.13 will,
upon execution and delivery thereof, be effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder, and when all appropriate
filings or recordings are made in the appropriate offices as may be required
under applicable law, such Security Document will constitute fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in such Collateral, in each case subject to no Liens other than the
applicable Permitted Collateral Liens.

SECTION 3.21 Coal Agreements, Mining Leases and Prep Plant Leases. Schedule 3.21
sets forth a complete and accurate list of each Coal Agreement, and each Mining
Lease or Prep Plant Lease that is a Material Agreement, to which any Company is
a party as of the Second Restatement Date, including the counterparty to each
agreement. As of the Second Restatement Date, each such Coal Agreement, Mining
Lease and Prep Plant Lease is in full force and effect, except to the

 

-65-



--------------------------------------------------------------------------------

extent that the failure to be in full force and effect would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.22 Anti-Terrorism Law. (a) No Loan Party and, to the knowledge of the
Loan Parties, none of their Affiliates is in violation of any laws relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56.

(b) No Loan Party and, to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business with, or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of, any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

SECTION 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender and, if applicable, the Issuing Banks to fund the initial Credit
Extensions requested to be made by it shall be subject to the prior or
concurrent satisfaction of each of the conditions precedent set forth in this
Section 4.01.

(a) Loan Documents. All legal matters incident to this Agreement, the Credit
Extensions hereunder, the other Loan Documents and the Perfection Certificate
shall be

 

-66-



--------------------------------------------------------------------------------

satisfactory to the Lenders, to the Issuing Banks and to the Administrative
Agent and there shall have been delivered to the Administrative Agent an
executed counterpart of a Perfection Certificate, a confirmation of the Security
Agreement in form and substance reasonably satisfactory to the Administrative
Agent and each of the Loan Documents required to be executed and delivered on
the Second Restatement Date.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Second Restatement Date, certifying (A) (1) in the case of CoalQuest,
that attached thereto is a true and complete copy of each Organizational
Document of CoalQuest certified (to the extent applicable) as of a recent date
by the Secretary of State of the state of its organization, (2) in the case of
each Loan Party other than CoalQuest, that the Organizational Documents of such
Loan Party have not been terminated, novated, amended, restated or otherwise
modified in any way since (x) with respect to all Loan Parties other than ICG
Beckley, the Merger Amendments Effective Date and (y) with respect to ICG
Beckley, February 3, 2006, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document on the Second
Restatement Date or any other document delivered in connection herewith on
behalf of such Loan Party (together with a certificate of another officer
certifying the incumbency and specimen signature of the secretary or assistant
secretary executing the certificate in this clause (i));

(ii) a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State; and

(iii) such other documents as the Lenders, the Issuing Banks or the
Administrative Agent may reasonably request.

(c) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Second Restatement Date and signed by the vice president
and a Financial Officer of Borrower reasonably acceptable to the Administrative
Agent, confirming compliance with the conditions precedent set forth in this
Section 4.01 and Sections 4.02(b), (c) and (d).

(d) Refinancing and Other Transactions, Etc. (i) The Lenders shall have received
and be satisfied with the final terms and conditions of the Senior Unsecured
Note Documents.

(ii) The transactions with respect to the Senior Unsecured Notes shall have been
consummated or shall be consummated simultaneously on the Second Restatement
Date, in each case in accordance with the terms hereof and in accordance in all
material respects with the terms of the Senior Unsecured Notes, without the
waiver or amendment of any such terms that the Administrative Agent determines
in its reasonable discretion has had or would reasonably be expected to result
in a Material Adverse Effect, unless approved by the Arrangers.

(iii) Holdings shall have received not less than $175.0 million in gross
proceeds from the issuance of Senior Unsecured Notes.

 

-67-



--------------------------------------------------------------------------------

(iv) The Lenders shall be satisfied with the capitalization, the terms and
conditions of any equity arrangements and the corporate or other organizational
and management structure of the Companies.

(e) Financial Statements; Financial Condition; Reports. (i) The Lenders shall
have received and shall be satisfied with the form and substance of the
financial statements described in Section 3.04 and with the forecasts of the
financial performance of Holdings and its Subsidiaries.

(ii) The Administrative Agent shall have received and be satisfied with the form
and substance of the updated Weir report regarding (A) the six-year mine plan,
presented on a mine-by-mine basis, that was delivered in connection with the
Original Credit Agreement and (B) the feasibility review of the Companies’
business plan for fiscal years 2004 through 2010, including but not limited to
independent operating and capital projections, sensitivity analysis (with
particular focus on future permit approvals and immediate capital investment
needs) and end of mine life analysis, that was delivered in connection with the
Original Credit Agreement.

(f) Indebtedness and Minority Interests. After giving effect to the Transactions
and the other transactions contemplated hereby, no Company shall have
outstanding any Indebtedness or preferred stock other than (i) the Loans and
Credit Extensions hereunder, (ii) the Senior Unsecured Notes, (iii) the
Indebtedness listed on Schedule 6.01(b) and (iv) Indebtedness owed to Borrower
or any Guarantor (other than the Land Companies).

(g) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Arrangers, the Lenders and the Issuing Banks, a
favorable written opinion of (i) Jones Day, special counsel for the Loan
Parties, substantially to the effect set forth in Exhibit M-I, and (ii) each
local counsel listed on Schedule 4.01(g), substantially to the effect set forth
in Exhibit M-2, in each case (A) dated the Second Restatement Date,
(B) addressed to the Agents, the Issuing Banks and the Lenders and (C) covering
such other matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request.

(h) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit N, dated the Second Restatement Date
and signed by a Financial Officer of Borrower reasonably acceptable to the
Administrative Agent.

(i) Requirements of Law. The Lenders shall be satisfied that the Companies and
the Transactions shall be in compliance in all material respects with all
applicable Requirements of Law, including Regulations T, U and X of the Board
and all applicable Environmental Laws. The Lenders shall have received
satisfactory evidence of such compliance reasonably requested by them.

(j) Consents. The Lenders shall be satisfied that all governmental and material
third party approvals required in connection with the Transactions to be
consummated on the Second Restatement Date have been obtained, and there shall
be no governmental or judicial action, actual or threatened, that has or would
have, singly or in the aggregate, a reasonable likelihood of restraining,
preventing or imposing burdensome conditions on the Transactions or the other
transactions contemplated hereby.

 

-68-



--------------------------------------------------------------------------------

(k) Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigations or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect, or would
reasonably be expected to materially and adversely affect the ability of the
Companies to fully and timely perform their respective obligations under the
Transaction Documents, or the ability of the parties to consummate the
financings contemplated hereby or the other Transactions.

(l) Sources and Uses. The sources and uses of the Loans shall be as set forth in
Section 3.12.

(m) Fees. The Arrangers and Administrative Agent shall have received all Fees
and other amounts due and payable on or prior to the Second Restatement Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including the reasonable legal fees and expenses of
Latham & Watkins LLP, special counsel to the Agents, and the reasonable fees and
expenses of any local counsel, appraisers, consultants and other advisors)
required to be reimbursed or paid by Borrower hereunder or under any other Loan
Document.

(n) Personal Property Requirements. The Collateral Agent shall have received:

(i) all certificates, agreements or instruments representing or evidencing the
Securities Collateral existing as of the Second Restatement Date accompanied by
instruments of transfer and stock powers undated and endorsed in blank;

(ii) the Intercompany Note executed by and among the Companies, accompanied by
instruments of transfer undated and endorsed in blank;

(iii) all other certificates, agreements, including control agreements, or
instruments necessary to perfect on the Second Restatement Date the Collateral
Agent’s security interest in all Chattel Paper, all Instruments, all Deposit
Accounts and all Investment Property of each Loan Party (as each such term is
defined in the Security Agreement and to the extent required by the Security
Agreement), in each case in accordance with the Security Agreement;

(iv) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Requirements of Law
in each jurisdiction as may be necessary or appropriate or, in the opinion of
the Collateral Agent, desirable to perfect the Liens created, or purported to be
created, by the Security Documents and, with respect to all UCC financing
statements required to be filed pursuant to the Loan Documents, evidence
satisfactory to the Administrative Agent that Borrower has retained, at its sole
cost and expense, a service provider acceptable to the Administrative Agent for
the tracking of all such financing statements and notification to the
Administrative Agent of, among other things, the upcoming lapse or expiration
thereof;

(v) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, bankruptcy and
pending

 

-69-



--------------------------------------------------------------------------------

lawsuit searches or equivalent reports or searches, each of a recent date
listing all effective financing statements, lien notices or comparable documents
that name any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any property of any Loan Party is located and the state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that the Collateral Agent
deems reasonably necessary or appropriate, none of which encumber the Collateral
covered or intended to be covered by the Security Documents (other than
Permitted Collateral Liens or any other Liens acceptable to the Collateral
Agent); and

(vi) evidence acceptable to the Collateral Agent of payment or arrangements for
payment by the Loan Parties of all applicable recording taxes, fees, charges,
costs and expenses required for the recording of the Security Documents.

(o) Real Property Requirements. The Collateral Agent shall have received:

(i) a Mortgage encumbering each Mortgaged Property in favor of the Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
each Loan Party that is the owner of or holder of any interest in such Mortgaged
Property, and otherwise in form for recording in the recording office of each
applicable political subdivision where each such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a lien
under applicable law, and such financing statements and any other instruments
necessary to grant a mortgage lien under the laws of any applicable
jurisdiction, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent;

(ii) with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements and other instruments as necessary to consummate the
Transactions or as shall reasonably be deemed necessary by Borrower and the
Collateral Agent in order for the owner or holder of the fee or leasehold
interest constituting such Mortgaged Property to grant the Lien contemplated by
the Mortgage with respect to such Mortgaged Property;

(iii) evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of all mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages, including any fees due and payable
to any escrow agents or title insurance companies that hold, assemble or record
any deeds or Mortgages; and

(iv) with respect to each Mortgaged Property, each Company shall have made all
notifications, registrations and filings, to the extent required by, and in
accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property.

(p) Insurance. The Arrangers shall be satisfied with the insurance program
covering the Companies’ facilities. The Administrative Agent shall have received
a copy of, or a certificate as to coverage under, the insurance policies
required by Section 5.04 and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable or mortgagee endorsement (as

 

-70-



--------------------------------------------------------------------------------

applicable) and shall name the Collateral Agent, on behalf of the Secured
Parties, as additional insured, in form and substance satisfactory to the
Administrative Agent.

(q) Reclamation Liability. The Arrangers shall be satisfied with (i) the
Companies’ actual and prospective Reclamation liability after giving effect to
the Transactions, (ii) the Companies’ surety bonding program (which surety
bonding program shall not require the posting of letters of credit in excess of
$150.0 million), and (iii) the form and substance of the Reclamation Documents.

(r) Patriot Act, etc. The Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA Patriot Act.

SECTION 4.02 Conditions to All Credit Extensions. The obligation of each Lender
and each Issuing Bank to make any Credit Extension (including the initial Credit
Extension and the Credit Extensions made on the Restatement Date) shall be
subject to, and to the satisfaction of, each of the conditions precedent set
forth below.

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Banks and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.17(b), as applicable, or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Administrative Agent shall have
received a Borrowing Request as required by Section 2.16(b).

(b) No Default. At the time of and immediately after giving effect to such
Credit Extension and the application of the proceeds thereof, no Default shall
have occurred and be continuing on such date.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

(d) No Material Adverse Effect. Since December 31, 2005, there shall have been
no event, change, circumstance or occurrence that, individually or in the
aggregate, has had or would reasonably be expected to result in a Material
Adverse Effect.

(e) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it. No
injunction or other restraining order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the making of Loans, the repayment of the

 

-71-



--------------------------------------------------------------------------------

Obligations and the granting of Liens in favor of the Collateral Agent hereunder
and under the other Loan Documents.

Each of the delivery of a Borrowing Request or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 have been satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full, all
Letters of Credit have been canceled or have expired or have been fully cash
collateralized on terms reasonably acceptable to the Administrative Agent and
all amounts drawn thereunder have been reimbursed, unless the Required Lenders
shall otherwise consent in writing, each Loan Party will, and will cause each of
its Subsidiaries to:

SECTION 5.01 Financial Statements, Reports, etc. Cause to be furnished to the
Administrative Agent and each Lender:

(a) Annual Reports. As soon as available, and in any event within 90 days after
the end of each fiscal year ending on or after December 31, 2006 (but no later
than the date on which Holdings is required to file a Form 10-K under the
Exchange Act), a copy of the Form 10-K filed by Holdings under the Exchange Act;
provided that any document required to be delivered pursuant to this
Section 5.01(a) shall be deemed to have been furnished to the Administrative
Agent and Lenders if such document has been filed with the Securities and
Exchange Commission in its Electronic Data Gathering and Retrieval System (or
any successor system) and such document is publicly available and provided
further that if for any fiscal year Holdings is not required to file a Form 10-K
under the Exchange Act, then Holdings shall nevertheless be required to provide
a report substantially in the form of a Form 10-K to the Administrative Agent
within 90 days after the end of each such fiscal year.

(b) Quarterly Reports. As soon as available, and in any event within 45 days
after the end of each fiscal quarter ending on or after June 30, 2006 (but no
later than the date on which Holdings would be required to file a Form 10-Q
under the Exchange Act), a copy of the Form 10-Q filed by Holdings under the
Exchange Act; provided that any document required to be delivered pursuant to
this Section 5.01(b) shall be deemed to have been furnished to the
Administrative Agent and Lenders if such document has been filed with the
Securities and Exchange Commission in its Electronic Data Gathering and
Retrieval System (or any successor system) and such document is publicly
available and provided further that if for any fiscal quarter Holdings is not
required to file a Form 10-Q under the Exchange Act, then Holdings shall
nevertheless be required to provide a report substantially in the form of a Form
10-Q to the Administrative Agent within 45 days after the end of each such
fiscal quarter.

 

-72-



--------------------------------------------------------------------------------

(c) Financial Officer’s Certificate. (i) Concurrently with any delivery of
Exchange Act reports under Section 5.01(a) or (b) above, a Compliance
Certificate certifying that no Default has occurred or, if such a Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto; (ii) concurrently with any
delivery of Exchange Act reports under Section 5.01 (a) or (b) above, a
Compliance Certificate setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.07(f) and 6.10 (including the aggregate amount
of Excluded Issuances for such period and the uses therefor) and (iii) in the
case of Section 5.01(a) above, a report of the accounting firm reporting on the
financial statements contained within such Exchange Act reports stating that in
the course of its regular audit of such financial statements, which audit was
conducted in accordance with GAAP, such accounting firm obtained no knowledge
that any Default, insofar as such Default relates to accounting matters in
respect of Section 6.10, has occurred or, if in the opinion of such accounting
firm such a Default has occurred, specifying the nature and extent thereof;

(d) Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of Exchange Act reports under Section 5.01(a) above, (i) a certificate
of a Financial Officer of Borrower setting forth the information required
pursuant to the Perfection Certificate Supplement or confirming that there has
been no change in such information since the date of the Perfection Certificate
or latest Perfection Certificate Supplement and (ii) the items required pursuant
to Section 5.14(b) delivered therewith;

(e) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Company with the Securities and Exchange Commission (including any Form
8-K), or any Governmental Authority succeeding to any or all of the functions of
said Commission, or with any national securities exchange, or distributed to
holders of its Material Indebtedness (subject to any confidentiality
restrictions) pursuant to the terms of the documentation governing such
Indebtedness (or any trustee, agent or other representative therefor); provided
that any document required to be delivered pursuant to this Section 5.01(e)
shall be deemed to have been furnished to the Administrative Agent and Lenders
if such document has been filed with the Securities and Exchange Commission in
its Electronic Data Gathering and Retrieval System (or any successor system) and
such document is publicly available;

(f) Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter” received by any such person from its certified
public accountants and the management’s responses thereto;

(g) Budgets. No later than 60 days after the first day of each fiscal year of
Holdings, commencing with the fiscal year ending December 31, 2007, a budget for
the Companies, including projected consolidated statements of income and sources
and uses of cash and balance sheets, prepared by Holdings for (i) each fiscal
quarter of such fiscal year prepared in detail and (ii) each year in the five
years immediately following such fiscal year prepared in summary form, in each
case with appropriate presentation and discussion of the principal assumptions
upon which such budgets are based, accompanied by the statement of a Financial
Officer of Holdings to the effect that the budget of the Companies is, in the
good faith opinion of such Financial Officer, a reasonable estimate for the
period covered thereby;

 

-73-



--------------------------------------------------------------------------------

(h) Organizational Documents. Promptly provide copies of any Organizational
Documents that have been amended or modified in accordance with the terms hereof
and deliver a copy of any notice of default given or received by any Company
under any Organizational Document within 15 days after such Company gives or
receives such notice; and

(i) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender written notice of the following promptly (and, in any event,
within three Business Days of any Company obtaining knowledge of the occurrence
thereof):

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
any Company that if determined adversely, in the reasonable good faith judgment
of Borrower, after giving effect to the exhaustion of appeals and the probable
outcome, would reasonably be expected to result in a Material Adverse Effect or
(ii) with respect to any Loan Document;

(c) any development that in the reasonable good faith judgment of Borrower has
resulted in, or would reasonably be expected to result in, a Material Adverse
Effect;

(d) the occurrence of a Casualty Event resulting in a loss of greater than $5.0
million;

(e) (i) the incurrence of any material Lien (other than Permitted Collateral
Liens) on, or claim asserted against, any of the Collateral or (ii) the
occurrence of any other event which would reasonably be expected to materially
and adversely affect the value of the Collateral; and

(f) Any receipt by any Loan Party of a written notice of termination of any
Material Agreement or the occurrence of any event or condition which would, with
the passage of time or the giving of notice or both, permit the termination of
any Material Agreement, except in each case with respect to the expiration
thereof on the stated expiration date.

SECTION 5.03 Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and maintain in full force and effect
its legal existence, except as otherwise expressly permitted under Section 6.05
or Section 6.06 or, in the case of any Subsidiary, where the failure to perform
such obligations, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

(b) (i) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; (ii) maintain and operate
such business in substantially the manner in which it is conducted and operated
on the Second Restatement Date; and (iii) comply with all applicable
Requirements of Law (including any and all

 

-74-



--------------------------------------------------------------------------------

zoning or building laws, Environmental Laws, ordinances, codes or approvals or
any building permits or any restrictions of record or agreements affecting the
Real Property) and decrees and orders of any Governmental Authority, whether now
in effect or hereafter enacted, except, in the case of (i) through (iii) above,
where the failure to do so or the failure to so comply, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(c) (i) Pay and perform its obligations under all Leases, Mining Leases, Prep
Plant Leases, Coal Agreements, Reclamation Documents and other Transaction
Documents; (ii) maintain Coal reserves, or the right to acquire Coal from third
parties, sufficient to fill the requirements under all Coal Agreements; and
(iii) at all times maintain, preserve and protect all property material to the
conduct of its business and keep such property in good repair, working order and
condition (other than wear and tear occurring in the ordinary course of
business) and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times in each case in accordance with generally
accepted mining practices, except, in the case of (i) through (iii) above, where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; provided that nothing in this
Section 5.03(c) shall prevent sales of property, consolidations or mergers by or
involving any Company in accordance with Section 6.05 or Section 6.06.

SECTION 5.04 Insurance. (a) Keep its insurable property adequately, insured
consistent with industry standards for companies in the same or similar business
operating in the same or similar locations, at all times by financially sound
and reputable insurers; maintain such other insurance, to such extent and
against such risks as is customary with companies in the same or similar
businesses operating in the same or similar locations, including insurance with
respect to Mortgaged Properties and other properties material to the business of
the Companies against such casualties and contingencies and of such types and in
such amounts with such deductibles as is customary in the case of similar
businesses operating in the same or similar locations, including (i) physical
hazard insurance on an “all risk” basis, (ii) commercial general liability
against claims for bodily injury, death or property damage covering any and all
insurable claims, (iii) explosion insurance in respect of any boilers, machinery
or similar apparatus constituting Collateral, (iv) business interruption
insurance and (v) worker’s compensation insurance and such other insurance as
may be required by any Requirement of Law; provided that with respect to
physical hazard insurance, neither the Collateral Agent nor the applicable
Company shall agree to the adjustment of any claim in excess of $5.0 million
thereunder without the consent of the other (such consent not to be unreasonably
withheld or delayed); provided, further, that no consent of any Company shall be
required during an Event of Default.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Collateral Agent of written notice
thereof, (ii) name the Collateral Agent as mortgagee (in the case of property
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance) or loss payee (in the case of property insurance), as
applicable, (iii) if reasonably requested by the Collateral Agent, include a
breach of warranty clause and (iv) be reasonably satisfactory in all other
respects to the Collateral Agent.

(c) Notify the Administrative Agent and the Collateral Agent immediately
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.04 is taken out
by any Company; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.

 

-75-



--------------------------------------------------------------------------------

(d) With respect to each Mortgaged Property, obtain flood insurance in such
total amount as the Administrative Agent or the Required Lenders may from time
to time require, if at any time the area in which any improvements located on
any Mortgaged Property is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as amended
from time to time.

(e) Deliver to the Administrative Agent, the Collateral Agent and the Lenders a
report of a reputable insurance broker with respect to the insurance required to
be maintained pursuant to this Section 5.04 and such supplemental reports with
respect thereto as the Administrative Agent or the Collateral Agent may from
time to time reasonably request.

(f) No Loan Party that is an owner of Mortgaged Property shall take any action
that is reasonably likely to be the basis for termination, revocation or denial
of any insurance coverage required to be maintained under such Loan Party’s
respective Mortgage or that could be the basis for a defense to any claim under
any Insurance Policy maintained in respect of the Premises, and each Loan Party
shall otherwise comply in all material respects with all Insurance Requirements
in respect of the Premises; provided, however, that each Loan Party may, at its
own expense and after written notice to the Administrative Agent, (i) contest
the applicability or enforceability of any such Insurance Requirements by
appropriate legal proceedings, the prosecution of which does not constitute a
basis for cancellation or revocation of any insurance coverage required under
this Section 5.04 or (ii) cause the Insurance Policy containing any such
Insurance Requirement to be replaced by a new policy complying with the
provisions of this Section 5.04.

SECTION 5.05 Obligations and Taxes. (a) Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, services, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien other than a Permitted Lien upon such properties or
any part thereof; provided that such payment and discharge shall not be required
with respect to any such Tax, assessment, charge, levy or claim so long as
(i) the validity or amount thereof shall be contested in good faith by
appropriate proceedings timely instituted and diligently conducted and the
applicable Company shall have set aside on its books adequate reserves or other
appropriate provisions, if any, with respect thereto in accordance with GAAP,
and (ii) either no enforcement action has begun or such contest operates to
suspend collection of the contested obligation, Tax, assessment, charge, levy or
other claim and enforcement of any Lien other than a Permitted Lien and (iii) in
the case of Collateral, the applicable Company shall have otherwise complied
with the Contested Collateral Lien Conditions.

(b) Timely and correctly file, or timely seek and obtain an extension of time to
file, all material Tax Returns required to be filed by it.

(c) Borrower does not intend to treat the Loans as being a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4. In the
event Borrower determines to take any action inconsistent with such intention,
it will promptly notify the Administrative Agent thereof.

SECTION 5.06 Employee Benefits. (a) Comply in all material respects with the
Coal Act, the Black Lung Act and the applicable provisions of ERISA and the Code
and (b) furnish to the Administrative Agent (x) as soon as possible after, and
in any event within 5 Business Days after any

 

-76-



--------------------------------------------------------------------------------

Responsible Officer of any Company or any ERISA Affiliates of any Company knows
or has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event would reasonably be expected to result in liability
of the Companies or any of their ERISA Affiliates in an aggregate amount
exceeding $2.0 million or the imposition of a Lien, a statement of a Financial
Officer of Borrower setting forth details as to such ERISA Event and the action,
if any, that the Companies propose to take with respect thereto, and (y) upon
request by the Administrative Agent, copies of (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Company or any
ERISA Affiliate with the Internal Revenue Service with respect to each Plan;
(ii) the most recent actuarial valuation report for each Plan; (iii) all notices
received by any Company or any ERISA Affiliate from a Multiemployer Plan sponsor
or any governmental agency concerning an ERISA Event; and (iv) such other
documents or governmental reports or filings relating to any Plan (or other
employee benefit plan sponsored or contributed to by any Company) as the
Administrative Agent shall reasonably request.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings. (a) Keep proper books of record and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law are made of
all dealings and transactions in relation to its business and activities. Each
Company will permit any representatives designated by the Administrative Agent
or any Lender to visit and inspect the financial records and the property of
such Company at reasonable times upon reasonable advance notice and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
or any Lender to discuss the affairs, finances, accounts and condition of any
Company with the officers and employees thereof and advisors therefor (including
independent accountants); provided, however, that other than during the
existence of a Default, visits and inspections by Lenders (other than the
Administrative Agent, the Collateral Agent and the Issuing Banks) shall be
limited to once per year.

(b) To the extent required by GAAP, maintain adequate reserves for future costs
associated with any Black Lung Liabilities, retiree and health care benefits,
any Reclamation and any other potential Environmental Claim.

(c) Within 120 days after the close of each fiscal year of Holdings, at the
request of the Administrative Agent or Required Lenders, hold a meeting (at a
mutually agreeable location and time or, at the option of the Administrative
Agent, by conference call) with all Lenders who choose to attend such meeting at
which meeting shall be reviewed the financial results of the previous fiscal
year and the financial condition of the Companies and the budgets presented for
the current fiscal year of the Companies.

(d) At its election, the Administrative Agent or any Lender retain an
independent engineer or environmental consultant to conduct an environmental
assessment of any Mortgaged Property or other Real Property. Borrower shall, and
shall cause each of the Companies to, cooperate in the performance of any such
environmental assessment and permit any such engineer or consultant designated
by the Administrative Agent or such Lender to have full access to each property
or facility at reasonable times during normal business hours and after
reasonable notice to Borrower of the plans to conduct such an environmental
assessment. Such environmental assessments shall not be conducted more than once
per year but may be conducted at any time after the occurrence and during the
continuance of a Default or an Event of Default. Such environmental assessments
shall be at the cost and expense of the Administrative Agent or such Lender,
provided that, in the event that such environmental assessment is in response to
a Environmental Claim or detects a previously unknown matter or condition
requiring material Response or Reclamation, then Borrower shall promptly
reimburse such costs and expenses.

 

-77-



--------------------------------------------------------------------------------

Such environmental assessments shall be kept confidential and protected from
disclosure to non-parties to this Agreement to the maximum extent permitted by
law.

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes set forth in Section 3.12.

SECTION 5.09 Compliance with Environmental Laws; Environmental Reports.
(a) (i) Comply, and use best efforts to cause all lessees and other persons
occupying Real Property owned, operated or leased by any Company to comply, in
all material respects with all Environmental Laws and Environmental or Mining
Permits applicable to its operations and Real Property, except where the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect; (ii) obtain, maintain in full force and effect and renew all material
Environmental or Mining Permits applicable to its operations and Real Property,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect; (iii) promptly take all commercially reasonable
actions necessary to cure any alleged violation or liability asserted by any
Environmental Claim; (iv) perform all Reclamation, and obtain all related bonds
or other financial guaranties, required by, and in all material respects in
accordance with, Mining Laws; and (v) conduct all Responses required by, and in
accordance with, Environmental Laws, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect; provided that no
Company shall be required to cure any alleged violation or liability asserted by
an Environmental Claim or undertake any Reclamation or Response to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

(b) If a Default caused by reason of a breach of Section 3.18 or Section 5.09(a)
shall have occurred and be continuing for more than 45 days without the
Companies commencing activities reasonably likely to cure such Default, at the
written request of the Administrative Agent or the Required Lenders through the
Administrative Agent, provide to the Lenders within 45 days after such request,
at the cost and expense of Borrower, an environmental assessment report
regarding the matters which are the subject of such Default, including, where
appropriate, any soil and/or groundwater sampling, prepared by an environmental
consulting firm and in form and substance reasonably acceptable to the
Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or Response to address them
or the need for Reclamation.

(c) Each Loan Party that is an owner of Mortgaged Property shall not use, store,
treat, dispose, install or Release, nor permit to be used, stored, treated,
disposed, installed or Released, in the Mortgaged Property any Hazardous
Materials, other than in material compliance with applicable Environmental Laws.

(d) Deliver to the Administrative Agent as soon as practicable following receipt
thereof, copies of all environmental audits, investigations, analyses and
reports of any kind or character, and all written communications, with respect
to any Environmental liability that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect; provided that the
Administrative Agent agrees to work with the Companies to preserve any
attorney-client privilege to which any of the foregoing is subject.

SECTION 5.10 Material Agreements. Perform its obligations and exercise its
rights under all Material Agreements, and perform all actions necessary to
maintain all Material Agreements in full force and effect (other than the
expiration thereof on the stated expiration date), unless in each case the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

 

-78-



--------------------------------------------------------------------------------

SECTION 5.11 [Reserved].

SECTION 5.12 Additional Collateral; Additional Guarantors. (a) Subject to this
Section 5.12, with respect to any property acquired after the Original Closing
Date by any Loan Party that is intended to be subject to the Lien created by any
of the Security Documents but is not so subject (but, in any event, excluding
any Equity Interest of a Foreign Subsidiary not required to be pledged pursuant
to the last sentence of Section 5.12(b)), promptly (and in any event within
60 days after the acquisition thereof) (i) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments or supplements to
the relevant Security Documents or such other documents as the Administrative
Agent or the Collateral Agent shall deem necessary or advisable to grant to the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties, a Lien on such property subject to no Liens other than Permitted
Collateral Liens, and (ii) take all actions necessary to cause such Lien to be
duly perfected to the extent required by such Security Document in accordance
with all applicable Requirements of Law, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent. Borrower shall otherwise take such actions and execute
and/or deliver to the Collateral Agent such documents as the Administrative
Agent or the Collateral Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of the Security Documents against such
after-acquired properties.

(b) With respect to any person that is or becomes a Subsidiary after the
Original Closing Date, promptly (and in any event within 60 days after such
person becomes a Subsidiary or within any other reasonable amount of time as
determined by the Administrative Agent in its discretion) (i) deliver to the
Collateral Agent the certificates, if any, representing all of the Equity
Interests of such Subsidiary, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party and (ii) cause such new Subsidiary (A) to execute a
Joinder Agreement or such comparable documentation to become a Subsidiary
Guarantor (if such Subsidiary is a Wholly Owned Subsidiary) and a joinder
agreement to the Security Agreement, substantially in the form annexed thereto,
and (B) to take all actions necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to cause the Lien created by the
Security Agreement to be duly perfected to the extent required by such agreement
in accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent. Notwithstanding the foregoing,
(1) the Equity Interests required to be delivered to the Collateral Agent
pursuant to clause (i) of this Section 5.12(b) shall not include any Equity
Interests of a Foreign Subsidiary created or acquired after the Original Closing
Date and (2) no Foreign Subsidiary shall be required to take the actions
specified in clause (ii) of this Section 5.12(b), if, in the case of either
clause (1) or (2), doing so would constitute an investment of earnings in United
States property under Section 956 (or a successor provision) of the Code, which
investment would or could reasonably be expected to trigger a material increase
in the net income of a United States shareholder of such Subsidiary pursuant to
Section 951 (or a successor provision) of the Code, as reasonably determined by
Borrower; provided that this exception shall not apply to (A) Voting Stock of
any Subsidiary which is a first-tier controlled foreign corporation (as defined
in Section 957(a) of the Code) representing 66% of the total voting power of all
outstanding Voting Stock of such Subsidiary and (B) 100% of the Equity Interests
not constituting Voting Stock of any such Subsidiary, except that any such
Equity Interests constituting “stock entitled to vote” within the meaning of
Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Stock for
purposes of this Section 5.12(b).

 

-79-



--------------------------------------------------------------------------------

(c) Furnish to the Administrative Agent, as soon as available and in any event
within 45 days after (i) the end of each quarter of each fiscal year of Holdings
or (ii) the acquisition of Real Property for which the Companies paid, in the
aggregate, an amount equal to or greater than $5.0 million, a report describing
all Real Property purchased by the Companies since the most recent report
furnished pursuant to this Section 5.12(c). Within 45 days after delivering such
report to the Administrative Agent, grant to the Collateral Agent a security
interest in and Mortgage on (i) each such item of Real Property owned in fee by
any Loan Party that, together with any improvements thereon, individually has a
fair market value of at least $500,000 or is an active prep plant site or active
mine site, and (ii) unless the Collateral Agent otherwise consents, each such
item of Real Property leased by any Loan Party which lease individually has a
fair market value of at least $500,000, has an annual minimum royalty in excess
of $500,000, had an annual production royalty in excess of $500,000 in the
immediately preceding fiscal year or is an active prep plant site or active
portal site, in each case, as additional security for the Obligations (unless
the subject property is already mortgaged to a third party to the extent
permitted by Section 6.02). Such Mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent and shall constitute valid and
enforceable perfected Liens subject only to Permitted Collateral Liens or other
Liens acceptable to the Collateral Agent. The Mortgages or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Loan Party shall otherwise take such actions and execute and/or
deliver to the Collateral Agent such documents as the Administrative Agent or
the Collateral Agent shall require to confirm the validity, perfection and
priority of the Lien of any existing Mortgage or new Mortgage against such
after-acquired Real Property (including, if reasonably requested by the
Administrative Agent, a Title Policy (other than with respect to any Mine), a
Survey (other than with respect to any Mine) and local counsel opinion (in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent) in respect of such Mortgage). Notwithstanding the foregoing,
no Loan Party will be required to request any consent or waiver with respect to
a restriction on assignment in any agreement to which such Loan Party is a party
if such restriction is imposed by any Requirement of Law or management of
Borrower reasonably determines in good faith that such a request would (x) have
a material adverse effect on such agreement or on such Loan Party’s relationship
with the party or parties to such agreement, (y) require the payment of any
money or the making by such Loan Party of any material concession under such
agreement in exchange for such consent or waiver, or (z) otherwise materially
and adversely effect such Loan Party; provided that, notwithstanding the
foregoing or any other provision in the Loan Documents, (i) no Company shall
enter into any Subsidiary Change of Control Agreement unless, after giving
effect thereto, the aggregate amount (in tons) of Coal reserves included in the
Collateral is at least equal to the Minimum Secured Reserves and (ii)(x) no
Company that is not a Land Company shall enter into a Subsidiary Change of
Control Agreement and (y) no Company other than Holdings shall enter into a
Borrower Change of Control Agreement (and by making Holdings the party thereto
the provisions contained therein that make such agreement a “Borrower Change of
Control Agreement” must no longer apply to Borrower) unless consented to in
writing by each of the Lenders.

SECTION 5.13 Security Interests; Further Assurances. Promptly, upon the
reasonable request of the Administrative Agent (on behalf of itself or any
Lender) or the Collateral Agent, at Borrower’s expense, execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Security Documents or otherwise deemed by the Administrative
Agent or the Collateral Agent reasonably necessary or desirable for the
continued validity, perfection and priority of the Liens on the Collateral

 

-80-



--------------------------------------------------------------------------------

covered thereby subject to no other Liens except Permitted Collateral Liens, or
obtain any consents or waivers as may be necessary or appropriate in connection
therewith; provided, however, that no Loan Party will be required to request any
such consent or waiver if management of Borrower reasonably determines in good
faith that such a request would (i) have a material adverse effect on the
agreement that is the subject of such consent or waiver or on such Loan Party’s
relationship with the party or parties to such agreement, (ii) require the
payment of any money or the making by such Loan Party of any material concession
under such agreement in exchange for such consent or waiver, or (iii) otherwise
materially and adversely effect any Loan Party; provided that, notwithstanding
the foregoing or any other provision in the Loan Documents, (i) no Company shall
enter into any Subsidiary Change of Control Agreement unless, after giving
effect thereto, the aggregate amount (in tons) of Coal reserves included in the
Collateral is at least equal to the Minimum Secured Reserves and (ii)(x) no
Company that is not a Land Company shall enter into a Subsidiary Change of
Control Agreement and (y) no Company other than Holdings shall enter into a
Borrower Change of Control Agreement (and by making Holdings the party thereto
the provisions contained therein that make such agreement a “Borrower Change of
Control Agreement” must no longer apply to Borrower) unless consented to in
writing by each of the Lenders. Deliver or cause to be delivered to the
Administrative Agent and the Collateral Agent from time to time such other
documentation, consents, waivers, authorizations, approvals and orders in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent as the Administrative Agent and the Collateral Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Security Documents; provided, however, that no Loan Party will
be required to request any such consent or waiver if management of Borrower
reasonably determines in good faith that such a request would (i) have a
material adverse effect on the agreement that is the subject of such consent or
waiver or on such Loan Party’s relationship with the party or parties to such
agreement, (ii) require the payment of any money or the making by such Loan
Party of any material concession under such agreement in exchange for such
consent or waiver, or (iii) otherwise materially and adversely effect any Loan
Party; provided that, notwithstanding the foregoing or any other provision in
the Loan Documents, (i) no Company shall enter into any Subsidiary Change of
Control Agreement unless, after giving effect thereto, the aggregate amount (in
tons) of Coal reserves included in the Collateral is at least equal to the
Minimum Secured Reserves and (ii)(x) no Company that is not a Land Company shall
enter into a Subsidiary Change of Control Agreement and (y) no Company other
than Holdings shall enter into a Borrower Change of Control Agreement (and by
making Holdings the party thereto the provisions contained therein that make
such agreement a “Borrower Change of Control Agreement” must no longer apply to
Borrower) unless consented to in writing by each of the Lenders. Upon the
exercise by the Administrative Agent, the Collateral Agent or any Lender of any
power, right, privilege or remedy pursuant to any Loan Document which requires
any consent, approval, registration, qualification or authorization of any
Governmental Authority, execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent (on
behalf of itself or any Lender) or the Collateral Agent may reasonably require.
If the Administrative Agent, the Collateral Agent or the Required Lenders
determine that they are required by law or regulation to have appraisals
prepared in respect of the Real Property of any Loan Party constituting
Collateral, Borrower shall provide to the Administrative Agent appraisals that
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA and are otherwise in form and substance satisfactory to the
Administrative Agent and the Collateral Agent.

Notwithstanding the foregoing, the Obligations shall not be secured by any
Excluded Property (as defined in the Security Agreement).

SECTION 5.14 Information Regarding Collateral. (a) Not effect any change (i) in
any Loan Party’s legal name, (ii) in the location of any Loan Party’s chief
executive office, (iii) in

 

-81-



--------------------------------------------------------------------------------

any Loan Party’s identity or organizational structure, (iv) in any Loan Party’s
Federal Taxpayer Identification Number or organizational identification number,
if any, or (v) in any Loan Party’s jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), in each case
if doing so would result in the failure of the Collateral Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, until (A) it shall have given
the Collateral Agent and the Administrative Agent not less than 30 days’ prior
written notice (in the form of an Officers’ Certificate), or such lesser notice
period agreed to by the Collateral Agent, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as the Collateral Agent or the Administrative Agent may reasonably
request and (B) it shall have taken all action reasonably satisfactory to the
Collateral Agent to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Collateral, if applicable. Each Loan Party agrees to promptly provide the
Collateral Agent with certified Organizational Documents reflecting any of the
changes described in the preceding sentence. Each Loan Party also agrees to
promptly notify the Collateral Agent of any change in the location of any office
in which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral is located (including the establishment
of any such new office or facility).

Concurrently with the delivery of Exchange Act reports pursuant to
Section 5.01(a), deliver to the Administrative Agent and the Collateral Agent a
Perfection Certificate Supplement and a certificate of a Financial Officer and
the chief legal officer of Borrower certifying that all UCC financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction necessary to protect and perfect the security interests and Liens
under the Security Documents for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period).

SECTION 5.15 Post-Closing Matters. Satisfy the requirements set forth on
Schedule 5.15 on or before the dates specified for satisfaction of such
requirements on such Schedule.

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full, all Letters
of Credit have been canceled or have expired or have been fully cash
collateralized on terms reasonably acceptable to the Administrative Agent and
all amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, no Loan Party will, nor will they
cause or permit any of their Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except:

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

 

-82-



--------------------------------------------------------------------------------

(b) Indebtedness outstanding on the Second Restatement Date and listed on
Schedule 6.01(b), refinancings or renewals thereof, provided that (A) any such
refinancing or renewed Indebtedness is in an aggregate principal amount not
greater than the aggregate principal amount of the Indebtedness being renewed or
refinanced, plus the amount of any premiums required to be paid thereon and
reasonable fees and expenses associated therewith, (B) such refinancing or
renewed Indebtedness has a later or equal final maturity and longer or equal
weighted average life than the Indebtedness being renewed or refinanced and
(C) the covenants, events of default, subordination (if applicable) and other
material provisions thereof (including any guarantees thereof) shall be, in the
aggregate, no less favorable to the Lenders than those contained in the
Indebtedness being renewed or refinanced;

(c) Indebtedness under Hedging Obligations that are designed to protect against
fluctuations in interest rates, foreign currency exchange rates or commodity
prices, in each case not entered into for speculative purposes; provided that if
such Hedging Obligations relate to interest rates, (i) such Hedging Obligations
relate to payment obligations on Indebtedness otherwise permitted to be incurred
by the Loan Documents and (ii) the notional principal amount of such Hedging
Obligations at the time incurred does not exceed the principal amount of the
Indebtedness to which such Hedging Obligations relate;

(d) Indebtedness (i) permitted under Section 6.03, (ii) constituting Investments
permitted under Section 6.04 or (iii) constituting Dividends permitted under
Section 6.08;

(e) (i) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
such assets (including in respect of Purchase Money Obligations and Capital
Lease Obligations) before the acquisition thereof; provided that (i) such
Indebtedness is incurred before or within 180 days after such acquisition or the
completion of such construction or improvement, (ii) such Indebtedness shall be
secured only by the assets acquired, constructed or improved in connection with
the incurrence of such Indebtedness and (iii) with respect to Indebtedness
incurred to finance the acquisition of any fixed or capital assets, such
Indebtedness shall constitute not less than 80% of the aggregate consideration
paid with respect to such assets; and provided, further, that in the case of
each of the foregoing, the aggregate outstanding principal amount of all such
Indebtedness shall not exceed $50.0 million at any time outstanding; and
(ii) Caterpillar Indebtedness in an aggregate principal amount outstanding at
any time not to exceed $50.0 million;

(f) Indebtedness incurred by Foreign Subsidiaries in an aggregate amount not to
exceed $1.0 million at any time outstanding;

(g) (i) Indebtedness in the form of surety bonds in the ordinary course of
business so long as the face amount of all such surety bonds outstanding at any
time is not in excess of $100.0 million, and (ii) Indebtedness in respect of
other bid, performance, surety or Reclamation bonds issued for the account of
any Company in the ordinary course of business, or any similar financial
assurance obligations under Environmental Laws or worker’s compensation laws or
with respect to self-insurance obligations, including guarantees or obligations
of any Company with respect to letters of credit supporting such bid,
performance or surety obligations (in each case other than for an obligation for
money borrowed); provided that such Indebtedness described in clauses (i) and
(ii) of this paragraph (g) is not secured by any Lien other than a Lien
described in Section 6.02(t);

 

-83-



--------------------------------------------------------------------------------

(h) Contingent Obligations of any Company in respect of Indebtedness otherwise
permitted under this Section 6.01;

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(j) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(k) Indebtedness incurred by any Company arising from agreements providing for
indemnification, purchase price adjustments or similar obligations, or from
guaranties, letters of credit, surety bonds or performance bonds securing the
performance of such obligations pursuant to such agreements, in each case
pursuant to the Acquisition Documents or in connection with Permitted
Acquisitions, Investments permitted pursuant to Section 6.04 or dispositions
permitted pursuant to Section 6.06;

(l) Indebtedness that is deemed to exist pursuant to any performance, statutory,
appeal or similar obligations incurred in the ordinary course of business and
Indebtedness in respect of taxes, assessments or governmental charges and claims
for labor, materials or supplies to the extent that payment thereof shall not at
the time be required to be made in accordance with Section 5.05;

(m) Indebtedness assumed in connection with a Permitted Acquisition, so long as
(i) such Indebtedness was not incurred in contemplation of such Permitted
Acquisition, (ii) after giving effect to the incurrence of such Indebtedness,
Borrower would be in compliance on a Pro Forma Basis with the covenants set
forth in Section 6.10, and (iii) the aggregate outstanding principal amount of
all such Indebtedness shall not exceed $10.0 million at any time outstanding;

(n) (i) unsecured Indebtedness under the Senior Unsecured Note Documents and
(ii) other unsecured Indebtedness incurred by Borrower or Holdings, so long as
(A) at the time of the incurrence of such Indebtedness, no Default or Event of
Default shall have occurred and be continuing, (B) such Indebtedness (x) has a
maturity date that is at least six months after the Revolving Maturity Date and
(y) does not provide for any payment, prepayment or acceleration (other than
upon the occurrence of an event of default or change of control) of principal on
or prior to the Revolving Maturity Date, (C) after giving effect to the
incurrence of such Indebtedness, Borrower would be in compliance on a Pro Forma
Basis with the covenants set forth in Section 6.10, (D) after giving effect to
the incurrence of such Indebtedness, the Secured Leverage Ratio, calculated on a
Pro Forma Basis, is less than or equal to 1.00 to 1.00, and (E) Borrower must
use the proceeds of such Indebtedness to invest in the business of it and its
Subsidiaries in accordance with Section 6.15 any renewal, replacement or
refinancing of any of the foregoing so long as the conditions set forth in the
foregoing clauses (A) through (E) are satisfied and after giving effect to any
such renewal, replacement or refinancing; provided that the aggregate principal
amount of all such Indebtedness incurred pursuant to sub-clauses (i) and (ii) of
this clause (n) does not exceed $400.0 million at any time outstanding; and

(o) other unsecured Indebtedness of any Company in an aggregate amount not to
exceed $50.0 million at any time outstanding.

 

-84-



--------------------------------------------------------------------------------

To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one subsection of this Section 6.01, Borrower
may allocate such Indebtedness to any one or more of such subsections and in no
event shall the same portion of Indebtedness be deemed to utilize or be
attributable to more than one subsection.

SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, and (ii) in the case of any such charge or
claim which has had or may become a Lien against any of the Collateral, such
Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;

(b) Liens in respect of property of any Company imposed by law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as carriers’, warehousemen’s, materialmen’s, landlords’,
workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, and (i) which do not in the
aggregate materially detract from the value of the property of the Companies,
taken as a whole, and do not materially impair the use thereof in the operation
of the business of the Companies, taken as a whole, (ii) which, if they secure
obligations that are then due and unpaid, are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, and (iii) in the case of any such charge or
claim which is or may become a Lien against any of the Collateral, such Lien and
the contest thereof shall satisfy the Contested Collateral Lien Conditions;

(c) any Lien in existence on the Second Restatement Date and set forth on
Schedule 6.02(c), any continuation or extension thereof or any Lien granted as a
replacement or substitute therefor; provided that any such continued, extended,
replacement or substitute Lien (i) except as permitted by Section 6.01(b)(A),
does not secure an aggregate amount of Indebtedness, if any, greater than that
secured on the Second Restatement Date, and (ii) does not encumber any property
other than the property subject thereto on the Second Restatement Date and any
products or proceeds thereof to the extent covered by such Lien;

(d) easements, rights-of-way, obligations, duties, restrictions (including
zoning restrictions), covenants, licenses, municipal regulations, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies on or with respect to any Real Property, in each case whether now
or hereafter in existence, not (i) securing Indebtedness, (ii) individually or
in the aggregate materially impairing the value of such Real Property in the
context of the Companies’ normal business operations or (iii) individually or in
the aggregate materially interfering with the ordinary conduct of the business
of the Companies at such Real Property;

 

-85-



--------------------------------------------------------------------------------

(e) Liens in the nature of royalties, dedications of reserves under Coal
Agreements (but only to the extent that the party for whom the reserves are
dedicated would not have a higher priority claim in a bankruptcy proceeding of a
Company than the Collateral Agent on behalf of the Secured Parties as to the
reserve which is the subject of any such agreement) or similar rights or
interests granted, taken subject to or otherwise imposed on properties
consistent with normal practices in the mining industry;

(f) Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which the applicable Company shall in good faith be
prosecuting an appeal or proceedings for review in respect of which there shall
be secured a subsisting stay of execution pending such appeal or proceedings
and, in the case of any such Lien which has or may become a Lien against any of
the Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions;

(g) Liens (other than any Lien imposed by ERISA) (x) imposed by law or deposits
made in connection therewith in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security legislation, (y) incurred in the ordinary course of business to secure
the performance of tenders, statutory obligations (other than excise taxes),
surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(i) with respect to clauses (x), (y) and (z) of this paragraph (g), such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings for orders entered in connection with
such proceedings have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, and, in the case of any such Lien against any
of the Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions, (ii) to the extent such Liens are not imposed by
law, such Liens shall in no event encumber any property other than cash and Cash
Equivalents, and (iii) the aggregate amount of deposits at any time pursuant to
clause (y) and clause (z) of this paragraph (g) shall not exceed $1.0 million in
the aggregate;

(h) Leases or subleases of the properties of any Company, in each case entered
into in the ordinary course of such Company’s business so long as such Leases or
subleases are subordinate in all respects to the Liens granted and evidenced by
the Security Documents and do not, individually or in the aggregate,
(i) interfere in any material respect with the ordinary conduct of the business
of any Company or (ii) materially impair the use (for its intended purposes) or
the value of the property subject thereto;

(i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business in accordance with the past practices of such
Company, and any products or proceeds thereof to the extent covered by such
Liens;

(j) Liens securing Indebtedness incurred pursuant to Section 6.01(e) or (m);
provided that any such Liens attach only to the property being financed,
acquired, constructed or

 

-86-



--------------------------------------------------------------------------------

improved pursuant to such Indebtedness and do not encumber any other property of
any Company (other than any products or proceeds thereof to the extent covered
by such Liens);

(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

(l) Liens on property of a person existing at the time such person is acquired
or merged with or into or consolidated with any Company to the extent permitted
hereunder (and not created in anticipation or contemplation thereof); provided
that such Liens do not extend to property not subject to such Liens at the time
of acquisition (other than improvements thereon and any products or proceeds
thereof to the extent covered by such Liens) and are no more favorable to the
lienholders than such existing Lien;

(m) Liens granted pursuant to the Security Documents to secure the Obligations;

(n) licenses or sublicenses of Intellectual Property granted by any Company in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of business of the Companies;

(o) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases, consignment of goods or bailment agreements;

(p) Liens securing Indebtedness incurred pursuant to Section 6.01(f); provided
that (i) such Liens do not extend to, or encumber, property which constitutes
Collateral and (ii) such Liens extend only to the property (or Equity Interests)
of the Foreign Subsidiary incurring such Indebtedness;

(q) Liens solely on any cash earnest money deposits made by any Company in
connection with any letter of intent or purchase agreement entered into in
connection with a Permitted Acquisition;

(r) Liens securing reimbursement obligations with respect to trade or commercial
letters of credit that encumber only the documents underlying such letters of
credit and any products or proceeds thereof to the extent covered by such Liens;

(s) Liens deemed to exist in connection with set-off rights under agreements
entered into by the Companies in the ordinary course of business;

(t) to the extent constituting a Lien, the posting of a Letter of Credit to
support Indebtedness described in Section 6.01(g); and

(u) other Liens incurred in the ordinary course of business of any Company with
respect to obligations that do not in the aggregate exceed $25.0 million at any
time outstanding, so long as such Liens, to the extent covering any Collateral,
are subordinated to the Liens granted

 

-87-



--------------------------------------------------------------------------------

pursuant to the Security Documents pursuant to a subordination agreement
reasonably acceptable to the Administrative Agent;

provided, however, that (x) no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents, and (y) notwithstanding any other provision
hereof or of any other Transaction Document, no Liens securing the Companies’
obligations under the Reclamation Documents shall be permitted to exist on any
property or assets of the Companies.

To the extent that any Lien could be permitted pursuant to more than one
subsection of this Section 6.02, Borrower may select, without duplication, any
one or more of such subsections for such Lien.

SECTION 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06 (other than clause
(f) thereof) and (ii) any Liens arising in connection with its use of such
property are permitted by Section 6.02.

SECTION 6.04 Investments, Loans and Advances. Directly or indirectly lend money
or credit (by way of guarantee or otherwise) or make advances to any person, or
purchase or acquire any stock, bonds, notes, debentures or other obligations or
securities of, or any other interest in, or make any capital contribution to,
any other person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract (all of the foregoing, collectively,
“Investments”), except that the following shall be permitted:

(a) the Companies may consummate the Transactions in accordance with the
provisions of the Transaction Documents;

(b) Investments outstanding on the Second Restatement Date and identified on
Schedule 6.04(b) and any renewal or extension thereof or reinvestment of the
proceeds received in connection therewith;

(c) the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) invest in, acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments held for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits or prepayments, or deposits or prepayments to suppliers,
in each case in the ordinary course of business;

(d) To the extent constituting Investments, (i) Hedging Obligations, Guarantees
and other Contingent Obligations in compliance with Section 6.01, (ii) mergers
and consolidations in compliance with Section 6.05, (iii) Permitted Acquisitions
in compliance with Section 6.07, (iv) Dividends in compliance with Section 6.08
and (v) the creation of Subsidiaries in compliance with Section 6.14;

 

-88-



--------------------------------------------------------------------------------

(e) loans and advances to directors, employees and officers of Borrower and the
Subsidiaries for bona fide business purposes;

(f) Investments (i) by Borrower in any Subsidiary Guarantor (other than the Land
Companies), (ii) by any Company in Borrower or any Subsidiary Guarantor (other
than the Land Companies), (iii) by a Subsidiary Guarantor in another Subsidiary
Guarantor (other than the Land Companies), (iv) by a Subsidiary that is not a
Subsidiary Guarantor in any other Subsidiary that is not a Subsidiary Guarantor
(other than the Land Companies), and (v) by any Company in the Land Companies to
the extent necessary for the Land Companies to make payments under the Leases to
which they are a party as and when due; provided that any Investment in the form
of a loan or advance shall be evidenced by the Intercompany Note and, in the
case of a loan or advance by a Loan Party, pledged by such Loan Party as
Collateral pursuant to the Security Documents.

(g) Investments in securities of trade creditors or customers in the ordinary
course of business that are received (i) in settlement of bona fide disputes or
pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of such trade creditors or customers or
(ii) in the settlement of debts created in the ordinary course of business;

(h) Investments made by Borrower or any Subsidiary as a result of consideration
received in connection with an Asset Sale made in compliance with Section 6.06;

(i) Investments in the nature of royalties, dedications of reserves under Coal
Agreements or similar rights or interests granted, taken subject to or otherwise
imposed on properties consistent with normal practices in the mining industry;

(j) Investments to the extent such Investments reflect an increase in the value
of Investments otherwise permitted under this Section 6.04;

(k) (i) Investments in Deposit Accounts (as defined in the Security Agreement)
opened in the ordinary course of business and (ii) Investments in Cash or Cash
Equivalents in Securities Accounts (as defined in the Security Agreement) opened
in the ordinary course of business, in each case so long as such Deposit
Accounts and Securities Accounts are subject to Control Agreements if required
hereunder or under the Security Agreement; and

(l) other Investments in an aggregate amount not to exceed $30.0 million at any
time outstanding.

To the extent that the making of any Investment could be deemed a use of more
than one subsection of this Section 6.04, Borrower may select the subsection to
which such Investment will be deemed a use of and in no event shall the same
portion of an Investment be deemed a use of more than one subsection.

SECTION 6.05 Mergers and Consolidations. Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation (or agree to do
any of the foregoing at any future time), except that the following (and any
agreement to do any of the following) shall be permitted:

(a) the Transactions as contemplated by the Transaction Documents;

 

-89-



--------------------------------------------------------------------------------

(b) acquisitions in compliance with Section 6.07 and Asset Sales in compliance
with Section 6.06;

(c) (i) any Company may merge or consolidate with or into Borrower or any
Subsidiary Guarantor, other than the Land Companies (as long as Borrower or a
Subsidiary Guarantor is the surviving person in such merger or consolidation and
any such Subsidiary remains a Wholly Owned Subsidiary of Borrower); provided
that the Lien on and security interest in such property granted or to be granted
in favor of the Collateral Agent under the Security Documents shall be
maintained or created in accordance with the provisions of Section 5.12 or
Section 5.13, as applicable and (ii) any Subsidiary that is not a Subsidiary
Guarantor may merge or consolidate with or into any other Subsidiary that is not
a Subsidiary Guarantor (other than the Land Companies);

(d) any Subsidiary may dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, would
not reasonably be expected to result in a Material Adverse Effect; and

(e) subject to compliance with Section 5.14(a), Borrower may convert into an S
corporation for federal income tax purposes in connection with any capital
markets debt issuance so long as it (i) delivers a legal opinion to such effect
to the Administrative Agent and (ii) is a pass-through entity for tax purposes.

SECTION 6.06 Asset Sales. Effect any Asset Sale, or agree to effect any Asset
Sale, except that the following (and any agreement to do the following) shall be
permitted:

(a) disposition of used, worn out, obsolete or surplus property by any Company
in the ordinary course of business and the abandonment or other disposition of
Intellectual Property that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Companies taken as a whole;

(b) (i) sales of reserves in connection with a simultaneous lease or license
back of such reserves so long as the aggregate amount of reserves sold does not
exceed $100.0 million and provided that any such lease does not in any way limit
or restrict in any manner (directly or indirectly) the Liens created pursuant to
the Loan Documents and (ii) other Asset Sales; provided that the aggregate
consideration received in respect of all Asset Sales pursuant to this clause
(b) shall not exceed $5.0 million with respect to any single Asset Sale or in
the aggregate in any four consecutive fiscal quarters of Borrower;

(c) licenses or leases of real or personal property in the ordinary course of
business and in accordance with the applicable Security Documents;

(d) the Transactions as contemplated by the Transaction Documents;

(e) mergers, consolidations and conversions in compliance with Section 6.05;

(f) Investments in compliance with Section 6.04;

(g) (i) any Company may sell, lease, convey, transfer or otherwise dispose of
all or any of its property to Borrower or any Subsidiary Guarantor (other than
the Land Companies), and (ii) any Subsidiary of Borrower that is not a
Subsidiary Guarantor may sell, lease, convey,

 

-90-



--------------------------------------------------------------------------------

transfer or otherwise dispose of all or any of its property to any other
Subsidiary of Borrower that is not a Subsidiary Guarantor (other than the Land
Companies);

(h) any Company may effect any sale or discount, in each case without recourse,
of accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof;

(i) any Company may sell, lease, transfer (including by way of a Like-Kind
Exchange) or otherwise dispose of Real Property in the ordinary course of
business;

(j) any Company may enter into licenses, sublicenses or similar transactions of
intellectual property in the ordinary course of business; and

(k) any Company may (i) liquidate for fair market value any Investment made
pursuant to Section 6.04(g) or (ii) effect an Asset Sale of any Investment made
pursuant to Section 6.04(l).

To the extent the Required Lenders waive the provisions of this Section 6.06
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.06, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Agents shall take all actions they deem appropriate in order to effect the
foregoing.

SECTION 6.07 Acquisitions. Purchase or otherwise acquire (in one or a series of
related transactions) any part of the property (whether tangible or intangible)
of any person (or agree to do any of the foregoing at any future time), except
that the following (and any agreement to do the following) shall be permitted:

(a) Capital Expenditures by Borrower and the Subsidiaries shall be permitted to
the extent permitted by Section 6.10(d);

(b) purchases and other acquisitions of inventory, materials, equipment and
other tangible and intangible property, real or personal, in the ordinary course
of business (including the acquisition of Real Property in connection with any
Like-Kind Exchange);

(c) Investments in compliance with Section 6.04;

(d) Licenses or leases of real or personal property in the ordinary course of
business and in accordance with the applicable Security Documents;

(e) the Transactions as contemplated by the Transaction Documents;

(f) Permitted Acquisitions; and

(g) mergers and consolidations in compliance with Section 6.05;

provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.12 or
Section 5.13, as applicable.

 

-91-



--------------------------------------------------------------------------------

SECTION 6.08 Dividends. Authorize, declare or pay, directly or indirectly, any
Dividends with respect to any Company, except that the following shall be
permitted:

(a) Dividends by any Company to Borrower or any Guarantor that is a Wholly Owned
Subsidiary of Borrower (other than the Land Companies);

(b) (i) Payments to Holdings in an amount necessary to permit Holdings to make
all required payments of interest pursuant to the Indebtedness permitted under
Section 6.01(n) and (ii) so long as no Default or Event of Default has occurred
and is continuing, other payments to Holdings not to exceed $25.0 million in any
fiscal year;

(c) payments by Borrower to or on behalf of Holdings to pay (i) franchise taxes
and other fees required to maintain the legal existence of Holdings, (ii) its
allocable portion of income taxes paid as part of a consolidated group in an
amount not to exceed the corresponding income taxes it would pay as an
individual filer separate from such consolidated group, (iii) payments as and
when due under the Reclamation Documents, (iv) payments as and when due under
the Holdings Lease and (v) reasonable out-of-pocket legal, accounting and filing
costs and other expenses in the nature of overhead in the ordinary course of
business of Holdings, in each case to the extent actually used by Holdings to
pay such taxes, payments, costs and expenses; and

(d) payments described in Section 6.09(d).

SECTION 6.09 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of any Company (other than
between or among Borrower and one or more Guarantors (other than the Land
Companies)), other than on terms and conditions at least as favorable to such
Company as would reasonably be obtained by such Company at that time in a
comparable arm’s-length transaction with a person other than an Affiliate,
except that the following shall be permitted:

(a) Dividends in compliance with Section 6.08, Investments in compliance with
Sections 6.04(c)(i), (e) and (f) and transactions in compliance with
Section 6.05;

(b) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the relevant Board of Directors;

(c) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(d) so long as no Event of Default exists, the payment of regular portfolio
monitoring fees to Sponsor in the amounts and at the times specified in the
Advisory Services Agreement, as in effect on the Second Restatement Date or as
thereafter amended or replaced in any manner, that, taken as a whole, is not
more adverse to the interests of the Lenders in any material respect than such
agreement as it was in effect on the Second Restatement Date; provided that
payments under this clause (d) shall not in any event exceed $5.0 million in any
fiscal year;

 

-92-



--------------------------------------------------------------------------------

(e) sales of Qualified Capital Stock to Affiliates of Borrower not otherwise
prohibited by the Loan Documents and the granting of registration and other
customary rights in connection therewith;

(f) any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock; and

(g) the Transactions as contemplated by the Transaction Documents.

SECTION 6.10 Financial Covenants.

(a) Maximum Leverage Ratio. Permit the Leverage Ratio, at any date during any
period set forth in the table below, to exceed the ratio set forth opposite such
period in the table below:

 

Test Period

   Leverage Ratio

Second Restatement Date – March 30, 2007

   3.25 to 1.0

March 31, 2007 – March 30, 2009

   3.00 to 1.0

March 31, 2009 and thereafter

   2.75 to 1.0

(b) Minimum Interest Coverage Ratio. Permit the Consolidated Interest Coverage
Ratio for any Test Period to be less than 4.00 to 1.0.

(c) [Intentionally left blank.]

(d) Limitation on Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made in any period set forth below to exceed the amount set forth
opposite such period below:

 

Period

   Amount (in
millions)

January 1, 2006 - December 31, 2006

   $ 246,000,000

January 1, 2007 - December 31, 2007

   $ 375,000,000

January 1, 2008 - December 31, 2008

   $ 215,000,000

January 1, 2009 - December 31, 2009

   $ 200,000,000

January 1, 2010 - December 31, 2010

   $ 100,000,000

January 1, 2011 - Revolving Maturity Date

   $ 100,000,000

; provided, however, that (x) if the aggregate amount of Capital Expenditures
made in any fiscal year shall be less than the maximum amount of Capital
Expenditures permitted under this Section 6.10(d) for such fiscal year (before
giving effect to any carryover), then an amount of such shortfall not exceeding
50% of such maximum amount (without giving effect to clause (z) below) may be
added to the amount of Capital Expenditures permitted under this Section 6.10(d)
for the immediately succeeding (but not any other)

 

-93-



--------------------------------------------------------------------------------

fiscal year, (y) in determining whether any amount is available for carryover,
the amount expended in any fiscal year shall first be deemed to be from the
amount allocated to such fiscal year (in respect of any carryover from a prior
year) and (z) the amount set forth in the table above for any period may be
increased by an amount equal to (A) 2 times (B) the amount of (1) any
Indebtedness incurred under Section 6.01(e), Section 6.01(n) and/or
Section 6.01(o) which a Responsible Officer of the Borrower has certified to the
Administrative Agent will be used prior to the Revolving Maturity Date to
finance Capital Expenditures and (2) any Equity Interests issued under
Section 6.13 which a Responsible Officer of the Borrower has certified to the
Administrative Agent will be used prior to the Revolving Maturity Date to
finance Capital Expenditures, so long as the aggregate increase in Capital
Expenditures permitted by this proviso since the Second Restatement Date does
not exceed $250.0 million.

SECTION 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc. Directly or indirectly:

(a) make (or give any written notice in respect thereof) any voluntary or
optional payment or prepayment on or redemption or acquisition for value of, or
any prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Indebtedness that is subordinated to, or otherwise paid in
a manner different from, the Obligations, except as otherwise permitted by this
Agreement;

(b) amend or modify, or permit the amendment or modification of, any provision
of any Material Agreement in any manner that would be reasonably expected to
result in a Material Adverse Effect; or

(c) terminate, amend, modify (including electing to treat any Pledged Interests
(as defined in the Security Agreement) as a “security” under Section 8-103 of
the UCC) or change any of its Organizational Documents (including by the filing
or modification of any certificate of designation) or any agreement to which it
is a party with respect to its Equity Interests (including any stockholders’
agreement), or enter into any new agreement with respect to its Equity
Interests, other than any such amendments, modifications or changes or such new
agreements which are not adverse in any material respect to the interests of the
Lenders; provided that Holdings may issue such Equity Interests, so long as such
issuance is not prohibited by Section 6.13 or any other provision of this
Agreement, and may amend its Organizational Documents to authorize any such
issuance of Equity Interests.

SECTION 6.12 Limitation on Certain Restrictions on Subsidiaries. Directly or
indirectly create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) pay dividends
or make any other distributions on its capital stock or any other interest or
participation in its profits owned by Holdings or any Subsidiary, or pay any
Indebtedness owed to Holdings or a Subsidiary, (b) make loans or advances to
Holdings or any Subsidiary or (c) transfer any of its properties to Holdings or
any Subsidiary, except for such encumbrances or restrictions existing under or
by reason of (i) applicable law; (ii) this Agreement and the other Loan
Documents; (iii) (x) the Senior Unsecured Note Documents or (y) other
Indebtedness permitted by Section 6.01(n) to the extent no more restrictive than
the terms of the Senior Unsecured Note Documents; (iv) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of a Subsidiary; (v) customary provisions restricting assignment of any
agreement entered into by a Subsidiary in the ordinary course of business;
(vi) any holder of a Lien permitted by Section 6.02 restricting the transfer of
the property subject thereto; (vii) customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 6.06

 

-94-



--------------------------------------------------------------------------------

pending the consummation of such sale; (viii) any agreement in effect at the
time such Subsidiary becomes a Subsidiary of Holdings, so long as such agreement
was not entered into in connection with or in contemplation of such person
becoming a Subsidiary of Holdings; (ix) in the case of any joint venture which
is not a Loan Party in respect of any matters referred to in clauses (b) and
(c) above, restrictions in such person’s Organizational Documents or pursuant to
any joint venture agreement or stockholders agreements solely to the extent of
the Equity Interests of or property held in the subject joint venture or other
entity; (x) any agreements evidencing Indebtedness incurred pursuant to
Section 6.01(e) or (m); (xi) any restrictions on transfer of any Mining Lease or
other Lease set forth in such Mining Lease or other Lease; or (xii) any
encumbrances or restrictions imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the agreements referred to in
clause (viii) above; provided that such amendments or refinancings are no more
materially restrictive with respect to such encumbrances and restrictions than
those prior to such amendment or refinancing. Notwithstanding the foregoing, no
restriction on assignment in any agreement to which such Company is a party
shall be prohibited by this Section 6.12 if such restriction is imposed by any
Requirement of Law or management of Borrower reasonably determines in good faith
that eliminating such restriction would (i) have a material adverse effect on
such agreement or on such Company’s relationship with the party or parties to
such agreement, (ii) require the payment of any money or the making by such
Company of any material concession under such agreement in exchange for not
including such restriction, or (iii) otherwise materially and adversely effect
such Company; provided that, notwithstanding the foregoing or any other
provision in the Loan Documents, (x) no Company that is not a Land Company shall
enter into a Subsidiary Change of Control Agreement and (y) no Company other
than Holdings shall enter into a Borrower Change of Control Agreement (and by
making Holdings the party thereto the provisions contained therein that make
such agreement a “Borrower Change of Control Agreement” must no longer apply to
Borrower) unless consented to in writing by each of the Lenders.

SECTION 6.13 Limitation on Issuance of Capital Stock. (a) With respect to
Holdings, issue any Equity Interest that is not Qualified Capital Stock.

(b) With respect to any Subsidiary, issue any Equity Interest (including by way
of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, any Equity Interest, except (i) for stock splits,
stock dividends and additional issuances of Equity Interests which do not
decrease the percentage ownership of Holdings or any Subsidiaries in any class
of the Equity Interest of such Subsidiary; and (ii) Subsidiaries of Holdings
formed after the Second Restatement Date in accordance with Section 6.14 may
issue Equity Interests to Holdings or the Subsidiary of Holdings which is to own
such Equity Interests. All Equity Interests issued in accordance with this
Section 6.13(b) shall, to the extent required by Sections 5.12 and 5.13 or any
Security Document, be delivered to the Collateral Agent for pledge pursuant to
the applicable Security Document.

SECTION 6.14 Limitation on Creation of Subsidiaries. Establish, create or
acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided that, without such consent, Borrower or any
Subsidiary Guarantor (other than the Land Companies) may (i) establish or create
one or more Wholly Owned Subsidiaries of Borrower or such Subsidiary Guarantor,
(ii) establish, create or acquire one or more Subsidiaries in connection with an
Investment made pursuant to Section 6.04(f) or (iii) acquire one or more
Subsidiaries in connection with a Permitted Acquisition, so long as, in each
case, Section 5.12(b) shall be complied with; provided, however, that no Loan
Party shall create any Subsidiary that is not a Wholly Owned Subsidiary other
than as an Investment made pursuant to Section 6.04(l).

 

-95-



--------------------------------------------------------------------------------

SECTION 6.15 Business. Notwithstanding any other provision hereof, with respect
to Holdings, engage in any business activities or have any properties or
liabilities, other than (a) the consummation of the Transactions on or prior to
the Second Restatement Date, (b) its ownership of the Equity Interests of
Borrower, (c) the holding of the Holdings Lease, (d) obligations under the Loan
Documents and the Senior Unsecured Note Documents, (e) the performance of its
obligations and exercise of its rights under the Reclamation Documents, (f) the
holding of up to an aggregate of $500,000 of personal property and
(g) activities and properties incidental to the foregoing. Without limiting the
generality of the foregoing, Holdings shall not form, acquire or hold Equity
Interests in any person other than Borrower. With respect to the Land Companies,
engage in any business activities or have any properties or liabilities, other
than (a) the consummation of the Transactions on or prior to the Second
Restatement Date, (b) rights and obligations under Subsidiary Change of Control
Agreements, (c) obligations under the Loan Documents and (d) activities and
properties incidental to the foregoing. As of the Second Restatement Date, the
Land Companies are not party to any Leases other than the Leases set forth on
Schedule 6.15. With respect to any Company other than Holdings and the Land
Companies, engage (directly or indirectly) in any business other than (i) those
businesses in which Borrower and its Subsidiaries are engaged on the Second
Restatement Date or any other business similar or complementary to such business
or (ii) any other business related to mining, handling, transportation, use or
sale of Coal, Coal related products or other hydrocarbon products.

SECTION 6.16 Limitation on Accounting Changes. Make or permit any material
change in accounting policies or reporting practices, without the consent of the
Required Lenders, which consent shall not be unreasonably withheld or delayed,
except changes that are required by GAAP.

SECTION 6.17 Fiscal Year. Change its fiscal year-end to a date other than
December 31.

SECTION 6.18 Lease Obligations. Create, incur, assume or suffer to exist any
obligations as lessee for the rental or hire of real or personal property of any
kind under leases or agreements to lease having an original term of one year or
more (excluding Mining Leases and Prep Plant Leases) that would cause the direct
and contingent liabilities of the Companies, on a consolidated basis, in respect
of all such obligations to exceed $15.0 million payable in any period of 12
consecutive months; provided that, notwithstanding the foregoing, the Companies
shall be permitted to maintain any such leases or agreements that are in effect
immediately prior to the Second Restatement Date, but shall not be permitted to
extend, continue or renew any such leases or agreements other than in accordance
with this Section 6.18.

SECTION 6.19 No Further Negative Pledge. Enter into any agreement, instrument,
deed or lease which prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its respective properties
or revenues, whether now owned or hereafter acquired, or which requires the
grant of any security for an obligation if security is granted for another
obligation, except the following: (a) this Agreement and the other Loan
Documents; (b) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the properties encumbered thereby; (c) (i) the
Senior Unsecured Note Documents or (ii) other Indebtedness permitted by
Section 6.01(n) to the extent no more restrictive than the terms of the Senior
Unsecured Note Documents; (d) any other agreement that does not restrict in any
manner (directly or indirectly) Liens created pursuant to the Loan Documents on
any Collateral securing the Obligations and does not require the direct or
indirect granting of any Lien securing any Indebtedness or other obligation by
virtue of the granting of Liens on or pledge of property of any Loan Party to
secure the Obligations; and (e) any prohibition or limitation that (i) exists
pursuant to applicable law, (ii) consists of customary restrictions

 

-96-



--------------------------------------------------------------------------------

and conditions contained in any agreement relating to the sale of any property
permitted under Section 6.06 pending the consummation of such sale,
(iii) restricts subletting or assignment of any lease governing a leasehold
interest of Borrower or a Subsidiary, (iv) exists in any agreement in effect at
the time such Subsidiary becomes a Subsidiary of Borrower, so long as such
agreement was not entered into in contemplation of such person becoming a
Subsidiary, (v) exists in any agreement evidencing Indebtedness incurred
pursuant to Section 6.01(e) or (m), (vi) consists of restrictions on transfer of
any Mining Lease or other Lease set forth in such Mining Lease or other Lease,
or (vii) is imposed by any amendments or refinancings that are otherwise
permitted by the Loan Documents of the agreements referred to in clause (e)(iv);
provided that such amendments and refinancings are no more materially
restrictive with respect to such prohibitions and limitations than those prior
to such amendment or refinancing. Notwithstanding the foregoing, no prohibition
or limitation on assignment in any agreement to which such Company is a party
shall be prohibited by this Section 6.19 if such prohibition or limitation is
imposed by any Requirement of Law or management of Borrower reasonably
determines in good faith that eliminating such prohibition or limitation would
(i) have a material adverse effect on such agreement or on such Company’s
relationship with the party or parties to such agreement, (ii) require the
payment of any money or the making by such Company of any material concession
under such agreement in exchange for not including such prohibition or
limitation, or (iii) otherwise materially and adversely effect such Company;
provided that, notwithstanding the foregoing or any other provision in the Loan
Documents, (x) no Company that is not a Land Company shall enter into a
Subsidiary Change of Control Agreement and (y) no Company other than Holdings
shall enter into a Borrower Change of Control Agreement (and by making Holdings
the party thereto the provisions contained therein that make such agreement a
“Borrower Change of Control Agreement” must no longer apply to Borrower) unless
consented to in writing by each of the Lenders.

SECTION 6.20 Anti-Terrorism Law; Anti-Money Laundering. (a) Directly or
indirectly (i) knowingly conduct any business or engage in making or receiving
any contribution of funds, goods or services to or for the benefit of any Person
described in Section 3.22, (ii) knowingly deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law in violation of the
Executive Order or Anti-Terrorism Law, or (iii) knowingly engage in or conspire
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law (and the Loan Parties shall deliver to the Lenders any
certification or other evidence reasonably requested from time to time by any
Lender in its reasonable discretion, confirming the Loan Parties’ compliance
with this Section 6.20).

(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of law.

SECTION 6.21 Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person”) that is identified on (1) the “List of Specially Designated Nationals
and Blocked Persons” (the “SDN List”) maintained by OFAC and/or on any other
similar list (“Other List”) maintained by OFAC pursuant to any authorizing
statute including, but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any executive order or regulation promulgated thereunder,
with the result that the related investment in the Loan Parties (whether
directly or indirectly) is prohibited by law, or the Loans made by the Lenders
would be in violation of law, or (2) the Executive Order, any related enabling

 

-97-



--------------------------------------------------------------------------------

legislation or any other similar executive orders, or (b) any Embargoed Person
to have any direct or indirect interest, of any nature whatsoever in the Loan
Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by law or the Loans are in violation of
law.

SECTION 6.22 Amendments to Reclamation Documents. Agree to or permit any
amendment or other modification of any Reclamation Document without the prior
written consent of the Administrative Agent.

ARTICLE VII

GUARANTEE

SECTION 7.01 The Guarantee. The Guarantors hereby, jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the Loans made by the Lenders to,
and the Notes held by each Lender of, Borrower, and all other Obligations from
time to time owing to the Secured Parties by any Loan Party under any Loan
Document or under any Hedging Agreement permitted under Section 6.01(c) or cash
management arrangement to which a Lender or an Affiliate of a Lender is a
counterparty, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). The
Guarantors hereby jointly and severally agree that if Borrower or other
Guarantor(s) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

SECTION 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable law, are absolute, irrevocable and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations of Borrower under this Agreement,
the Notes, if any, or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or Guarantor (except for payment in full).
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder which shall remain absolute, irrevocable
and unconditional under any and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

 

-98-



--------------------------------------------------------------------------------

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, the Issuing Banks
or any Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or

(v) the release of any other Guarantor pursuant to Section 7.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Secured Parties, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other person at any time of any right or remedy against Borrower or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the successors and assigns thereof,
and shall inure to the benefit of the Lenders, and their respective successors
and assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.

SECTION 7.03 Reinstatement. The obligations of the Guarantors under this Article
VII shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of Borrower or other Loan Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

SECTION 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 7.01, whether by subrogation or otherwise, against Borrower
or any other Guarantor of any of the Guaranteed Obligations or any security for
any of the Guaranteed Obligations. Any Indebtedness of any Loan Party permitted
pursuant to Section 6.01(d) (to the extent constituting an Investment permitted
under Section 6.04(f)) shall be subordinated to such Loan Party’s Obligations in
the manner set forth in the Intercompany Note evidencing such Indebtedness.

 

-99-



--------------------------------------------------------------------------------

SECTION 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, to the extent not prohibited by
applicable Requirements of Law the obligations of Borrower under this Agreement
and the Notes, if any, may be declared to be forthwith due and payable as
provided in Article VIII (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Article VIII) for purposes of
Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 7.01.

SECTION 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

SECTION 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 7.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

SECTION 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, all or substantially all of the Equity
Interests or property of any Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a person or persons, none of which is Borrower or a
Subsidiary, such Transferred Guarantor shall, upon the consummation of such sale
or transfer, be released from its obligations under this Agreement (including
under Section 11.03 hereof) and its obligations to pledge and grant any
Collateral owned by it pursuant to any Security Document and, in the case of a
sale of all or substantially all of the Equity Interests of the Transferred
Guarantor, the pledge of such Equity Interests to the Collateral Agent pursuant
to the Security Agreement shall be released, and the Collateral Agent shall take
such actions as are necessary to effect each release described in this Section
7.09 in accordance with the relevant provisions of the Security Documents.

ARTICLE VIII

EVENTS OF DEFAULT

Upon the occurrence and during the continuance of the following events (“Events
of Default”):

 

-100-



--------------------------------------------------------------------------------

(a) default shall be made by any Company in the payment of any principal of any
Loan or any LC Reimbursement Obligation when and as the same shall become due
and payable, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise;

(b) default shall be made by any Company in the payment of any interest on any
Loan or any Fee or any other amount (other than an amount referred to in
paragraph (a) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of 3 Business Days;

(c) any representation or warranty made or deemed made in or in connection with
any Loan Document or any Credit Extension, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished by any Company in connection with or
pursuant to any Loan Document, shall prove to have been false or misleading in
any material respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Section 5.02, 5.03(a) or 5.08
or in Article VI;

(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after the earlier of (x) written notice thereof from the Administrative Agent or
any Lender to Borrower and (y) any Company obtaining knowledge thereof;

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (excluding the Obligations, other
than those described in clause (c) of the definition of “Obligations”), when and
as the same shall become due and payable beyond any applicable grace period, or
(ii) fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any such
Indebtedness if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Indebtedness or a trustee or
other representative on its or their behalf (with or without the giving of
notice, the lapse of time or both) to cause, such Indebtedness to become due
prior to its stated maturity or become subject to a mandatory offer purchase by
the obligor; provided that it shall not constitute an Event of Default pursuant
to this paragraph (f) unless the aggregate principal amount of such Indebtedness
referred to in clauses (i) and (ii) exceed $15.0 million at any one time
(provided that, in the case of Hedging Obligations, the notional amount thereof
shall be counted for this purpose);

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of the property of any Company,
under Title 11 of the Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Company or for a substantial part of the
property of any Company; or (iii) the winding-up or liquidation of any Company;
and such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

-101-



--------------------------------------------------------------------------------

(h) any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above; (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Company or for a
substantial part of the property of any Company; (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) take any action
for the purpose of effecting any of the foregoing; (vii) wind up or liquidate
(viii) admit in writing its inability generally to pays its debts as the become
due; or (ix) fail generally to pay its debts as they become due;

(i) any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $5.0 million or (ii)
in the aggregate at any time an amount in excess of $15.0 million (in either
case to the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against any Company or any of its assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of 60 days (or in any event no
later five days prior to the date of any proposed sale thereunder); provided,
however, that with respect to any such judgment or similar process that is
subject to the terms of one or more settlement agreements that provide for the
obligations thereunder to be paid or performed over time, such judgment or
similar process shall not be determined hereunder to be undischarged, unvacated,
unbonded or unstayed unless and until the relevant Company shall have failed to
pay any amounts due and owing thereunder (payment of which shall not have been
stayed) for a period of 60 days after the respective final due dates for the
payment of such amount;

(j) one or more ERISA Events shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events, could
reasonably be expected to result in liability of any Company and its ERISA
Affiliates in an aggregate amount exceeding $15.0 million or the imposition of a
Lien on any properties of a Company;

(k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect (other than in accordance
with the terms hereof and thereof), or shall cease to give the Collateral Agent,
for the benefit of the Secured Parties, the Liens, rights, powers and privileges
purported to be created and granted under such Security Documents (including a
perfected first priority security interest in and Lien on, all of the Collateral
thereunder (except as otherwise expressly provided in such Security Document))
in favor of the Collateral Agent, or shall be asserted by Borrower or any other
Loan Party not to be, a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Security Document) security
interest in or Lien on any Collateral covered thereby having a value in excess
of $15.0 million in the aggregate at any time;

(l) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations;

 

-102-



--------------------------------------------------------------------------------

(m) there shall have occurred a Change in Control;

(n) except where such termination would not reasonably be expected to result in
a Material Adverse Effect, there shall have occurred the termination of, or the
receipt by any Loan Party of notice of the termination of, or the occurrence of
any event or condition which would, with the passage of time or the giving of
notice or both, constitute an event of default under or permit the termination
of, any one or more Material Agreements (except in each case the expiration of
any such Material Agreement on the stated expiration date);

(o) any Loan Party shall be prohibited or otherwise restrained from conducting
the business theretofore conducted by it in any manner that has resulted in or
would reasonably be expected to result in a Material Adverse Effect by virtue of
any determination, ruling, decision, decree or order of any court or
Governmental Authority of competent jurisdiction; or

(p) (i) any amendment or other modification of any Reclamation Document shall be
made without the prior written consent of the Administrative Agent, (ii) any
rights or benefits of the Administrative Agent and the other Secured Parties
under the Reclamation Documents shall be diminished or declared or become
invalid or unenforceable in any respect or any party to any Reclamation Document
(other than the Administrative Agent) shall so assert, or (iii) any Lien
securing the Companies’ obligations under the Reclamation Documents shall exist
on any property or assets of the Companies;

then, and in every such event (other than an event with respect to Holdings or
Borrower described in paragraph (g) or (h) (other than clause (ix) thereof)
above), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to Borrower, take either or both of the following actions, at the same or
different times: (i) terminate forthwith the Commitments and (ii) declare the
Loans and LC Reimbursement Obligations then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans and LC
Reimbursement Obligations so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by Borrower and the
Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and the case of any event with respect to Holdings or
Borrower described in paragraph (g) or (h) (other than clause (ix) thereof)
above, the Commitments shall automatically terminate and the principal of the
Loans and LC Reimbursement Obligations then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrower and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

ARTICLE IX

COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

SECTION 9.01 Collateral Account. (a) The Collateral Agent is hereby authorized
to establish and maintain at its office at 677 Washington Boulevard, Stamford,
Connecticut 06901, in the name of the Collateral Agent and pursuant to a Control
Agreement, a restricted deposit account designated “ICG Collateral Account.”
Each Loan Party shall deposit into the Collateral Account from

 

-103-



--------------------------------------------------------------------------------

time to time (i) the cash proceeds of any of the Collateral (including pursuant
to any disposition thereof) to the extent contemplated herein or in any other
Loan Document and (ii) any cash such Loan Party is required to pledge as
additional collateral security hereunder pursuant to the Loan Documents.

(b) The balance from time to time in the Collateral Account shall constitute
part of the Collateral and shall not constitute payment of the Obligations until
applied as hereinafter provided. So long as no Event of Default has occurred and
is continuing or will result therefrom, the Collateral Agent shall within two
Business Days of receiving a request of the applicable Loan Party for release of
cash proceeds (i) from the Collateral Account constituting amounts relating to
any Excluded Issuance, remit such cash proceeds on deposit in the Collateral
Account to or upon the order of such Loan Party, so long as such Loan Party has
satisfied the conditions relating thereto set forth in Section 9.02, and (ii)
with respect to the LC Sub-Account, remit such Net Cash Proceeds on deposit in
the LC Sub-Account to or upon the order of such Loan Party (x) at such time as
all Letters of Credit shall have been terminated and all of the liabilities in
respect of the Letters of Credit have been paid in full or (y) otherwise in
accordance with Section 2.17(i). At any time following the occurrence and during
the continuance of an Event of Default, the Collateral Agent may (and, if
instructed by the Required Lenders as specified herein, shall) in its (or their)
discretion apply or cause to be applied (subject to collection) the balance from
time to time outstanding to the credit of the Collateral Account to the payment
of the Obligations in the manner specified in Section 9.03 hereof subject,
however, in the case of amounts deposited in the LC Sub-Account, to the
provisions of Sections 2.17(i) and 9.03. The Loan Parties shall have no right to
withdraw, transfer or otherwise receive any funds deposited in the Collateral
Account except to the extent specifically provided herein.

(c) Amounts on deposit in the Collateral Account shall be invested and
reinvested from time to time in Cash Equivalents as the applicable Loan Party
(or, after the occurrence and during the continuance of an Event of Default, the
Collateral Agent) shall determine by written instruction to the Collateral
Agent, or if no such instructions are given, then as the Collateral Agent, in
its sole discretion, shall determine, which Cash Equivalents shall be held in
the name and be under the control of the Collateral Agent (or any sub-agent);
provided that at any time after the occurrence and during the continuance of an
Event of Default, the Collateral Agent may (and, if instructed by the Required
Lenders as specified herein, shall) in its (or their) discretion at any time and
from time to time elect to liquidate any such Cash Equivalents and to apply or
cause to be applied the proceeds thereof to the payment of the Obligations in
the manner specified in Section 9.03 hereof subject, however, in the case of
amounts deposited in the LC Sub-Account, to the provisions of Section 2.17(i).

(d) Amounts deposited into the Collateral Account as cover for liabilities in
respect of Letters of Credit under any provision of this Agreement requiring
such cover shall be held by the Administrative Agent in a separate sub-account
designated as the “LC Sub-Account” (the “LC Sub-Account”) and, subject to
Section 2.17(i), all amounts held in the LC Sub-Account shall constitute
collateral security first for the liabilities in respect of Letters of Credit
outstanding from time to time and second for the other Obligations hereunder (x)
until such time as all Letters of Credit shall have been terminated and all of
the liabilities in respect of Letters of Credit have been paid in full or (y)
otherwise in accordance with Section 2.17(i) and immediately thereafter shall be
applied as provided in Section 9.01(b).

SECTION 9.02 Proceeds of Excluded Issuances. So long as no Event of Default
shall have occurred and be continuing, in the event the applicable Loan Party
elects to reinvest Net Cash Proceeds in respect of any Excluded Issuance in
accordance with the definition thereof, the Collateral Agent shall receive at
least 10 days’ prior notice of each request for payment and shall not release
any

 

-104-



--------------------------------------------------------------------------------

part of such Net Cash Proceeds, until the applicable Loan Party has furnished to
the Collateral Agent (i) an Officers’ Certificate setting forth: (A) a brief
description of the reinvestment to be made, (B) the dollar amount of the
expenditures to be made, or costs incurred by such Loan Party in connection with
such reinvestment and (C) evidence that the properties acquired in connection
with such reinvestment have a value that is reasonably equivalent in the context
of the Companies’ normal business operations to the amount of Net Cash Proceeds
requested to be released from the Collateral Account and (ii) all security
agreements and Mortgages and other items required by the provisions of Sections
5.12 and 5.13 to, among other things, subject such reinvestment properties to
the Lien of the Security Documents in favor of the Collateral Agent, for its
benefit and for the benefit of the other Secured Parties.

SECTION 9.03 Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, in full or in part, together with any other
sums then held by the Collateral Agent pursuant to this Agreement, promptly by
the Collateral Agent as follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal and LC
Reimbursement Obligations) in each case equally and ratably in accordance with
the respective amounts thereof then due and owing;

(d) Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Obligations (including LC Reimbursement Obligations); and

(e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 9.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

 

-105-



--------------------------------------------------------------------------------

ARTICLE X

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

SECTION 10.01 Appointment. Each Lender hereby irrevocably designates and
appoints each of the Administrative Agent and the Collateral Agent as an agent
of such Lender under this Agreement and the other Loan Documents. Each Lender
irrevocably authorizes each Agent, in such capacity, through its agents or
employees, to take such actions on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.

SECTION 10.02 Agent in Its Individual Capacity. Each person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such person and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

SECTION 10.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02), and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose or shall be liable for the
failure to disclose, any information relating to Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as such
Agent or any of its Affiliates in any capacity. No Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.02) or in the
absence of its own gross negligence or willful misconduct. No Agent shall be
deemed to have knowledge of any Default unless and until written notice thereof
is given to such Agent by Borrower or a Lender, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document.

SECTION 10.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by a proper person. Each
Agent also may rely upon any statement made to it orally and believed by it to
be made by a proper person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other advisors selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or advisors.

 

-106-



--------------------------------------------------------------------------------

SECTION 10.05 Delegation of Duties. Each Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Affiliates. The exculpatory provisions of the preceding paragraphs
shall apply to any such sub-agent and to the Affiliates of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.

SECTION 10.06 Successor Agent. Each Agent may resign as such at any time upon at
least 30 days’ prior notice to the Lenders, the Issuing Banks and Borrower. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with Borrower, to appoint a successor Agent from among the Lenders. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Agent, which successor shall be a
commercial banking institution organized under the laws of the United States (or
any State thereof) or a United States branch or agency of a commercial banking
institution, in each case, having combined capital and surplus of at least
$500.0 million; provided that if such retiring Agent is unable to find a
commercial banking institution which is willing to accept such appointment and
which meets the qualifications set forth above, the retiring Agent’s resignation
shall nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Agent hereunder until such time, if any, as the
Required Lenders appoint a successor Agent.

Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
an Agent’s resignation hereunder, the provisions of this Article X and Section
11.03 shall continue in effect for the benefit of such retiring Agent, its
sub-agents and their respective Affiliates in respect of any actions taken or
omitted to be taken by any of them while it was acting as Agent.

SECTION 10.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or related agreement or any document furnished hereunder or thereunder.

SECTION 10.08 Name Agents. The parties hereto acknowledge that the Documentation
Agents and the Syndication Agents hold such titles in name only, and that such
titles confer no additional rights (including pursuant to Section 10.09 or
Section 11.03) or obligations relative to those conferred on any Lender
hereunder.

SECTION 10.09 Indemnification. The Lenders severally agree to indemnify each
Agent in its capacity as such (to the extent not reimbursed by Borrower or the
Guarantors and without limiting the obligation of Borrower or the Guarantors to
do so), ratably according to their respective outstanding Loans and Commitments
in effect on the date on which indemnification is sought under this

 

-107-



--------------------------------------------------------------------------------

Section 10.09 (or, if indemnification is sought after the date upon which all
Commitments shall have terminated and the Loans and LC Reimbursement Obligations
shall have been paid in full, ratably in accordance with such outstanding Loans
and Commitments as in effect immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans and LC
Reimbursement Obligations) be imposed on, incurred by or asserted against such
Agent in any way relating to or arising out of, the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

ARTICLE XI

MISCELLANEOUS

SECTION 11.01 Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to any Loan Party, to Borrower at:

ICG, LLC

2000 Ashland Drive

Ashland, Kentucky 41104

Attention: Treasurer

Telecopy No.: (606) 920-7788;

with a copy to:

W.L. Ross & Co. LLC

Manhattan Tower

101 East 52nd Street

New York, NY 10022

Attention: David Wax

Telecopy No.: (212) 317-4891;

(b) if to the Administrative Agent or the Collateral Agent, to it at:

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: Doris Mesa

Telecopy No.: (203) 719-4176;

 

-108-



--------------------------------------------------------------------------------

(c) if to a Lender, to it at its address (or telecopy number) set forth on the
applicable Lender Addendum or in the Assignment and Acceptance pursuant to which
such Lender shall have become a party hereto; and

(d) if to the Swingline Lender, to it at:

UBS Loan Finance LLC

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: Doris Mesa

Telecopy No.: (203) 719-4176.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or by certified or registered mail, in each case delivered, sent or
mailed (properly addressed) to such party as provided in this Section 11.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 11.01, and failure to deliver courtesy copies of
notices and other communications shall in no event affect the validity or
effectiveness of such notices and other communications.

SECTION 11.02 Waivers; Amendment. (a) No failure or delay by any Agent, the
Issuing Banks or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of each Agent, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time.

(b) Except as provided in paragraphs (c) and (d) below, neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent, the
Collateral Agent (in the case of any Security Document) and the Loan Party or
Loan Parties that are parties thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any Fees payable hereunder, or change the
currency of payment of any Obligation, without the written consent of each
Lender affected thereby;

 

-109-



--------------------------------------------------------------------------------

(iii) (a) postpone or extend (w) the maturity of any Loan, (x) the required date
of payment of any LC Reimbursement Obligation or (y) any date for the payment of
any interest or fees payable hereunder, (b) reduce the amount of, waive or
excuse any such payment, (c) postpone the scheduled date of expiration of any
Commitment or (d) postpone the scheduled date of expiration of any Letter of
Credit beyond the Revolving Maturity Date, in each case without the written
consent of each Lender affected thereby;

(iv) change Section 2.13(b) or (c) in a manner that would alter the pro rata
sharing of payments or setoffs required thereby, without the written consent of
each Lender;

(v) change the percentage set forth in the definition of “Required Lenders” or
“Supermajority Lenders” or any other provision of any Loan Document (including
this Section) specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be);

(vi) release any Guarantor from its Guarantee (except as expressly provided in
Article VII), or limit its liability in respect of such Guarantee, without the
written consent of each Lender;

(vii) release all or substantially all of the Collateral from the Liens of the
Security Documents (except as expressly provided in Section 6.06 or Article VII
hereof or in the Security Documents) or alter the relative priorities of the
Obligations entitled to the Liens of the Security Documents (except in
connection with securing additional Obligations equally and ratably with the
other Obligations), in each case without the written consent of each Lender; or

(viii) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Commitments of each affected Class.

provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
any Issuing Bank or the Swingline Lender without the prior written consent of
the Administrative Agent, such Issuing Bank or the Swingline Lender, as the case
may be and (2) any waiver, amendment or modification prior to the achievement of
a Successful Syndication may not be effected without the written consent of the
Arrangers. Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by Borrower, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, the Issuing Banks and the Swingline Lender) if, in connection
with such agreement, the Commitments and Loans of each Lender not consenting to
the amendment provided for therein shall be assigned to another Lender upon the
effectiveness of such amendment.

(c) If, in connection with any proposed change, waiver, discharge or termination
of the provisions of this Agreement as contemplated by Section 11.02(b) (other
than clause (iii) of such Section), the consent of the Supermajority Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then Borrower shall have the right to replace all, but
not less than all, of such non-consenting Lender or Lenders (so long as all
non-consenting Lenders are

 

-110-



--------------------------------------------------------------------------------

so replaced) with one or more persons pursuant to Section 2.15 so long as at the
time of such replacement each such new Lender consents to the proposed change,
waiver, discharge or termination; provided, however, that Borrower shall not
have the right to replace a Lender solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to clause (iii) of Section 11.02(b).

(d) Notwithstanding anything in paragraph (b) of this Section to the contrary,
this Agreement and the other Loan Documents may be amended at any time and from
time to time to increase the aggregate Revolving Commitments or to establish one
or more Classes of Revolving Commitments by an agreement in writing entered into
by Borrower, the Administrative Agent, the Collateral Agent and each person
(including any Lender) that shall agree to provide such Commitment of any Class
so established (and each such person that shall not already be a Lender shall,
at the time such agreement becomes effective, become a Lender with the same
effect as if it had originally been a Lender under this Agreement with the
Commitment set forth in such agreement); provided that the aggregate outstanding
principal amount of the new Commitments of all Classes shall at no time, without
the consent of the Required Lenders, exceed $100.0 million. Any such agreement
shall amend the provisions of this Agreement and the other Loan Documents to set
forth the terms of each Class of Commitments established thereby (including the
amount and final maturity thereof (which shall not be earlier than the Revolving
Maturity Date), the interest to accrue and be payable thereon and any fees to be
payable in respect thereof) and to effect such other changes (including changes
to the provisions of this Section, Section 2.13 and the definition of “Required
Lenders”) as Borrower and the Administrative Agent shall deem necessary or
advisable in connection with the establishment of any such Class; provided that
no such agreement shall (i) effect any change described in any of clauses
(i)-(viii) of, or the proviso to, paragraph (b) of this Section without the
consent of each person required to consent to such change under such clause (it
being agreed, however, that any increase in the Revolving Commitments will not,
of itself, be deemed to effect any of the changes described in clauses
(vi) through (viii) and clause (1) of such paragraph (b)), (ii) amend Article V,
VI or VIII to establish any affirmative or negative covenant, Event of Default
or remedy that by its terms benefits one or more Classes, but not all Classes,
of Loans or Borrowings without the prior written consent of Lenders holding a
majority in interest of the Loans and Commitments of each Class not so benefited
or (iii) change any other provision of this Agreement or any other Loan Document
that creates rights in favor of Lenders holding Loans or Commitments of any
existing Class, other than as necessary or advisable in the judgment of the
Administrative Agent to cause such provision to take into account, or to make
the benefits of such provision available to, Lenders holding such new
Commitments. The Loans, Commitments and Borrowings of any Class established
pursuant to this paragraph shall constitute Loans, Commitments and Borrowings
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guarantees and security interests created by the
Security Documents. The Loans Parties shall take any actions reasonably required
by the Administrative Agent to ensure and/or demonstrate that the Lien and
security interests granted by the Security Documents continue to be perfected
under the UCC or otherwise after the establishment of any such new Commitments.

SECTION 11.03 Expenses; Indemnity. (a) The Loan Parties agree, jointly and
severally, to pay, promptly upon demand:

(i) all reasonable costs and expenses incurred by the Arrangers, the
Administrative Agent, the Collateral Agent, the Swingline Lender and the Issuing
Banks, including the reasonable fees, charges and disbursements of Advisors (as
defined below) for the Arrangers, the Administrative Agent, the Collateral
Agent, the Swingline Lender and the Issuing Banks, in

 

-111-



--------------------------------------------------------------------------------

connection with the syndication of the Loans and Commitments, the preparation,
execution and delivery of the Loan Documents, the administration of the Loans
and Commitments, the perfection and maintenance of the Liens securing the
Collateral and any actual or proposed amendment, supplement or waiver of any of
the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated);

(ii) all costs and expenses incurred by the Administrative Agent or the
Collateral Agent, including the fees, charges and disbursements of Advisors for
the Administrative Agent and the Collateral Agent, in connection with any
action, suit or other proceeding affecting the Collateral or any part thereof,
in which action, suit or proceeding the Administrative Agent or the Collateral
Agent is made a party or participates or in which the right to use the
Collateral or any part thereof is threatened, or in which it becomes necessary
in the judgment of the Administrative Agent or the Collateral Agent to defend or
uphold the Liens granted by the Security Documents (including any action, suit
or proceeding to establish or uphold the compliance of the Collateral with any
Requirements of Law);

(iii) all costs and expenses incurred by the Arrangers, the Administrative
Agent, the Collateral Agent, the Swingline Lender, the Issuing Banks or any
Lender, including the fees, charges and disbursements of Advisors for the
Arrangers, the Administrative Agent, the Collateral Agent, the Swingline Lender,
the Issuing Banks and the Lenders, incurred in connection with the enforcement
or protection of its rights under the Loan Documents, including its rights under
this Section 11.03(a), or in connection with the Loans made or Letters of Credit
issued hereunder, and the collection of the Obligations, including all such
costs and expenses incurred during any workout, restructuring or negotiations in
respect of the Obligations; and

(iv) all documentary and similar taxes and charges in respect of the Loan
Documents.

For purposes of this Section 11.03(a), “Advisors” shall mean legal counsel
(including local counsel), auditors, accountants, consultants (including
environmental consultants), appraisers or other advisors; provided that (x) in
the case of clause (i), the engagement of any Advisors other than legal counsel
(including local counsel) shall be subject to approval by Borrower (which
approval shall not be unreasonably withheld) and (y) in the case of clause
(iii), the engagement of any Advisors other than one firm of legal counsel by
any Lender shall be subject to approval by the Administrative Agent.

(b) The Loan Parties agree, jointly and severally, to indemnify the Agents, each
Lender, each Issuing Bank and the Swingline Lender, each Affiliate of any of the
foregoing persons and each of their respective partners, controlling persons,
directors, officers, trustees, employees and agents (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, all
reasonable out-of-pocket costs and any and all losses, claims, damages,
liabilities, penalties, judgments, suits and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution, delivery, performance, administration or enforcement of
the Loan Documents, (ii) any actual or proposed use of the proceeds of the Loans
or issuance of Letters of Credit, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto, or (iv) any actual or alleged presence or Release or threatened
Release of Hazardous Materials, on, at, under or from any property owned, leased
or operated by any Company at any time, any violation of Environmental Law or
any Environmental Claim related in any way to any Company; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and

 

-112-



--------------------------------------------------------------------------------

nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c) The provisions of this Section 11.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of the Loans
and LC Reimbursement Obligations, the release of all or any portion of the
Collateral, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Agents, any Issuing Bank or any Lender. All amounts due under this
Section 11.03 shall be payable within five days of written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

(d) To the extent that Borrower fails to promptly pay any amount required to be
paid by it to the Agents, any Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Agents, such Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any of the Agents, such Issuing Bank or the Swingline Lender in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Exposure and
unused Commitments at the time.

SECTION 11.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent, the Collateral Agent, the
Issuing Banks, the Swingline Lender and each Lender (and any attempted
assignment or transfer by Borrower without such consent shall be null and void).
Nothing in this Agreement, express or implied, shall be construed to confer upon
any person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of an Issuing Bank that issues
any Letter of Credit) and, to the extent expressly contemplated hereby, the
other Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Any Lender shall have the right at any time to assign to one or more banks,
insurance companies, investment companies or funds or other institutions (other
than Borrower, Holdings or any Affiliate or Subsidiary thereof) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
a Lender Affiliate, the Administrative Agent and an Issuing Bank and, after the
achievement of a Successful Syndication, Borrower (and, in the case of an
assignment of all or a portion of any Lender’s obligations in respect of its
Swingline Exposure, the Swingline Lender) must give its prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed),
(ii) except in the case of an assignment to a Lender, an Affiliate of a Lender
or a Lender Affiliate, any assignment made in connection with the syndication of
the Commitments and Loans by the Arrangers or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less

 

-113-



--------------------------------------------------------------------------------

than $2.5 million, unless each of Borrower and the Administrative Agent
otherwise consent (treating contemporaneous assignments to multiple Lender
Affiliates of a single Lender as a single assignment for purposes of such
requirement), (iii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, except that this clause (iii) shall not be construed to prohibit
the assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans, (iv) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 (except as set forth in the Fee Letter) (treating contemporaneous
assignments to multiple Lender Affiliates of a single Lender as a single
assignment for purposes of such requirement), and (v) the assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided, further, that any consent of Borrower otherwise
required under this paragraph shall not be required if a Default has occurred
and is continuing. Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement (provided that
any liability of Borrower to such assignee under Section 2.11, 2.12 or 2.14
shall be limited to the amount, if any, that would have been payable thereunder
by Borrower in the absence of such assignment, except to the extent any such
amounts are attributable to a Change in Law occurring after the date of such
assignment), and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.11, 2.12, 2.14 and 11.03).

(c) The Administrative Agent, acting for this purpose as an agent of Borrower,
shall maintain at one of its offices a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive in the
absence of manifest error, and Borrower, the Administrative Agent, the Issuing
Banks and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, the Issuing Banks, the Collateral Agent,
the Swingline Lender and any Lender (with respect to its own interest only), at
any reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender shall have the right at any time, without the consent of
Borrower, the Administrative Agent, the Issuing Banks or the Swingline Lender to
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain

 

-114-



--------------------------------------------------------------------------------

solely responsible to the other parties hereto for the performance of such
obligations and (iii) Borrower, the Administrative Agent, the Issuing Banks and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clause (i), (ii) or (iii) of the
first proviso to Section 11.02(b) that affects such Participant. Subject to
paragraph (f) of this Section, Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.11, 2.12 and 2.14 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender; provided that such Participant agrees in writing to be subject to
Section 2.13(c) as though it were a Lender. Each Lender shall, acting for this
purpose as an agent of Borrower, maintain at one of its offices a register for
the recordation of the names and addresses of its Participants, and the amount
and terms of its participations; provided that no Lender shall be required to
disclose or share the information contained in such register with Borrower or
any other party, except as required by applicable law.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.11, 2.12 or 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the prior written
consent of Borrower (which consent shall not be unreasonably withheld or
delayed). A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.14 unless Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of Borrower, to comply with Sections 2.14(e) and (f) as though it were a
Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 11.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall

 

-115-



--------------------------------------------------------------------------------

continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.11, 2.13, 2.14 and 11.03 and Article X
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the payment
of the LC Reimbursement Obligations, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.

SECTION 11.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof; provided
that if there is any conflict between the terms of this Agreement and the terms
of any other Loan Document, the terms of this Agreement shall prevail. Except as
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 11.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender to or for the credit
or the account of Borrower against any and all of the obligations of Borrower
now or hereafter existing under this Agreement held by such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although such obligations may be unmatured. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Each Lender exercising rights of
set-off pursuant to this Section 11.08 shall provide notice thereof to Borrower;
provided that the failure to give such notice shall not effect the validity of
such set-off.

SECTION 11.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York, without regard to conflicts of law principles that
would require the application of the laws of another jurisdiction.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan

 

-116-



--------------------------------------------------------------------------------

Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
any action or proceeding arising out of or relating to any Loan Document, the
manner provided for notices in Section 11.01. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by applicable law.

SECTION 11.10 Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement, any other Loan Document or the transactions contemplated
hereby (whether based on contract, tort or any other theory). Each party hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section.

SECTION 11.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 11.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ and Lender Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential pursuant to the terms hereof), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 11.12, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to Borrower and its obligations or
(iii) any rating agency for the purpose

 

-117-



--------------------------------------------------------------------------------

of obtaining a credit rating applicable to any Loan or Loan Party, (g) with the
consent of Borrower or (h) to the extent such Information (i) is publicly
available at the time of disclosure or becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than Borrower or any Subsidiary. For the purposes of this
Section, “Information” means all information received from Borrower or any
Subsidiary relating to Borrower or any Subsidiary or its business that is
clearly identified at the time of delivery as confidential, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Borrower or any
Subsidiary. Any person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord to
its own confidential information.

SECTION 11.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 11.14 Lender Addendum. Each Lender to become a party to this Agreement
on the date hereof shall do so by delivering to the Administrative Agent a
Lender Addendum duly executed by such Lender, Borrower and the Administrative
Agent.

SECTION 11.15 Obligations Absolute. To the fullest extent permitted by
applicable law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

 

-118-



--------------------------------------------------------------------------------

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties (other than indefeasible payment in full
in cash).

SECTION 11.16 Amendment and Restatement. The parties hereto agree that (i) this
Agreement amends and restates in its entirety the First Amended and Restated
Credit Agreement which had amended and restated the Original Credit Agreement
and (ii) references to the “Credit Agreement” in the other Loan Documents shall
be considered references to this Agreement. Notwithstanding the foregoing or any
other provision hereof, this Agreement does not constitute a novation of either
the First Amended and Restated Credit Agreement or the Original Credit Agreement
or serve to terminate Section 11.03 of the First Amended and Restated Credit
Agreement or Original Credit Agreement or any of Borrower’s obligations
thereunder.

[Signature Pages Follow]

 

-119-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INTERNATIONAL COAL GROUP, INC.

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Assistant Secretary and Treasurer

ICG, LLC

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Assistant Secretary and Treasurer

ANKER COAL GROUP, INC.

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President and Treasurer

ANKER GROUP, INC.

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Treasurer and Assistant Secretary

ANKER POWER SERVICES, INC.

By:

 

/s/ Roger L. Nicholson

 

Name:

 

Roger L. Nicholson

 

Title:

 

Secretary

BRONCO MINING COMPANY, INC.

By:

 

/s/ Roger L. Nicholson

 

Name:

 

Roger L. Nicholson

 

Title:

 

Secretary

 

S-1



--------------------------------------------------------------------------------

COALQUEST DEVELOPMENT LLC

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Treasurer and Assistant Secretary

HAWTHORNE COAL COMPANY, INC.

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Treasurer and Assistant Secretary

HEATHER GLEN RESOURCES, INC.

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Treasurer and Assistant Secretary

HUNTER RIDGE COAL COMPANY

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Treasurer and Assistant Secretary

ICG ADDCAR SYSTEMS, LLC

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Treasurer and Assistant Secretary

 

S-2



--------------------------------------------------------------------------------

ICG BECKLEY, LLC

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Assistant Secretary

ICG EAST KENTUCKY, LLC

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Secretary and Treasurer

ICG EASTERN, LLC

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Secretary and Treasurer

ICG EASTERN LAND, LLC

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Assistant Secretary and Treasurer

ICG HAZARD, LLC

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Secretary and Treasurer

ICG HAZARD LAND, LLC

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Assistant Secretary and Treasurer

 

S-3



--------------------------------------------------------------------------------

ICG ILLINOIS, LLC

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Secretary and Treasurer

ICG, INC.

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Assistant Secretary and Treasurer

ICG KNOTT COUNTY, LLC

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Secretary and Treasurer

ICG NATURAL RESOURCES, LLC

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Assistant Secretary and Treasurer

ICG TYGART VALLEY, LLC

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Assistant Secretary and Treasurer

JULIANA MINING COMPANY, INC.

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President and Treasurer

 

S-4



--------------------------------------------------------------------------------

KING KNOB COAL CO., INC.

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Treasurer and Assistant Secretary

MARINE COAL SALES COMPANY

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Treasurer and Assistant Secretary

MELROSE COAL COMPANY, INC.

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Treasurer and Assistant Secretary

NEW ALLEGHENY LAND HOLDING COMPANY,

INC.

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Treasurer and Assistant Secretary

PATRIOT MINING COMPANY, INC.

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Treasurer and Assistant Secretary

 

S-5



--------------------------------------------------------------------------------

SIMBA GROUP, INC.

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Treasurer and Assistant Secretary

UPSHUR PROPERTY, INC.

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Treasurer and Assistant Secretary

VANTRANS, INC.

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Treasurer and Assistant Secretary

VINDEX ENERGY CORPORATION

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Treasurer and Assistant Secretary

WHITE WOLF ENERGY, INC.

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Treasurer and Assistant Secretary

 

S-6



--------------------------------------------------------------------------------

WOLF RUN MINING COMPANY

By:

 

/s/ William D. Campbell

 

Name:

 

William D. Campbell

 

Title:

 

Vice President, Treasurer and Assistant Secretary

 

S-7



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC., as an Arranger

and a Bookrunner

By:

 

/s/ Gary L. Spevack

 

Name: Gary L. Spevack

 

Title:   Vice President

 

S-8



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Documentation

Agent and Issuing Bank

By:

 

/s/ Robert D. Valbona

 

Name: Robert D. Valbona

 

Title:   Managing Director

 

S-9



--------------------------------------------------------------------------------

UBS SECURITIES LLC, as an Arranger and a

Bookrunner

By:

 

/s/ William A. Roche

 

Name: William A. Roche

 

Title:   Executive Director

By:

 

/s/ Wendy P. Field

 

Name: Wendy P. Field

 

Title:   Managing Director

 

S-10



--------------------------------------------------------------------------------

UBS AG, LOAN FINANCE LLC, as Swingline Lender

By:

 

/s/ Richard L. Tavrow

 

Name: Richard L. Tavrow

 

Title:   Director Banking Products Services, US

By:

 

/s/ Irja R. Otsa

 

Name: Irja R. Otsa

 

Title:   Associate Director Banking Products        Services, US

 

S-11



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Issuing Bank,

Administrative Agent and Collateral Agent

By:

 

/s/ Richard L. Tavrow

 

Name: Richard L. Tavrow

 

Title:   Director Banking Products Services, US

By:

 

/s/ Irja R. Otsa

 

Name: Irja R. Otsa

 

Title:   Associate Director Banking Products        Services, US

 

S-12



--------------------------------------------------------------------------------

CIT CAPITAL USA INC., as a Syndication Agent

By:

 

/s/ R.G. Wilson, II

 

Name: R.G. Wilson, II

 

Title:   Senior Vice President

By:

 

/s/ Robert W. Sexton

 

Name: Robert W. Sexton

 

Title:   Senior Vice President

 

S-13



--------------------------------------------------------------------------------

WACHOVIA BANK, N.A., as a Documentation Agent

By:

 

/s/ Kent S. Davis

 

Name: Kent S. Davis

 

Title:   Managing Director

 

S-14



--------------------------------------------------------------------------------

Annex I

Applicable Margin and Applicable Fee

Applicable Margin for Revolving Loans, Swingline Loans and LC Participation Fee

 

    

Revolving Loans and Swingline Loans

(and LC Participation Fee)

 

Leverage Ratio*

   Eurodollar     ABR  

Level I

>2.50:1.0

   2.25 %   1.25 %

Level II

<2.50:1.0 but

>2.00:1.0

   2.00 %   1.00 %

Level III

<2.00:1.0

   1.75 %   0.75 %

Applicable Fee

 

Leverage Ratio*

   Applicable
Fee  

Level I

>2.00:1.0

   0.50 %

Level II

<2.00:1.0

   0.375 %

Each change in the Applicable Margin or Applicable Fee resulting from a change
in the Leverage Ratio shall be effective with respect to all Loans and Letters
of Credit outstanding on and after the date of delivery to the Administrative
Agent of the Exchange Act reports (or financial statements, as applicable) and
certificates required by Section 5.01(a) or (b) and Section 5.01(c),
respectively, indicating such change until the date immediately preceding the
next date of delivery of such financial statements and certificates indicating
another such change, commencing with the first fiscal quarter of Borrower ending
at least six months after the Second Restatement Date. Notwithstanding the
foregoing, (i) for the purpose of determining the Applicable Margin from the
Second Restatement Date to the date of delivery

 

--------------------------------------------------------------------------------

* Note: Neither (i) cash charges reducing Consolidated Net Income incurred
(directly, or otherwise) in connection with the Sago Mine Incident and the Viper
Mine Incident nor (ii) extraordinary, non-recurring cash charges for any
twelve-month period following the twelve-month period in which the Sago Mine
Incident and/or the Viper Mine Incident occurred are added to Consolidated
EBITDA for the purposes of calculating the Leverage Ratio to determine the
Applicable Margin and the Commitment Fee pursuant to this Annex I.



--------------------------------------------------------------------------------

to the Administrative Agent of the Exchange Act reports and certificates
required by Section 5.01(a) or (b) and Section 5.01(c), respectively, the
Leverage Ratio shall be deemed to be in Level II and (ii) in any event, the
Leverage Ratio shall be deemed to be in Level I (a) at any time during which
Borrower has failed to deliver the Exchange Act reports (or financial
statements, as applicable) and certificates required by Section 5.01(a) or
(b) and Section 5.01(c), respectively, and (b) at any time during the existence
of an Event of Default.